Exhibit 10.1

 

EXECUTION VERSION

 

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

October 18, 2017

 

among

 

[g241411km01i001.gif]

 

VALMONT INDUSTRIES, INC.,

and

certain of its Subsidiaries,

as the Borrowers,

 

The Lenders Party Hereto

 

[g241411km01i002.gif]

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

and

 

BANK OF AMERICA, N.A., U.S. BANK NATIONAL ASSOCIATION,

and WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agents,

 

and

 

JPMORGAN CHASE BANK, N.A., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, WELLS FARGO SECURITIES, LLC and U.S. BANK NATIONAL
ASSOCIATION,

as Joint Bookrunners and Joint Lead Arrangers

 

and

 

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED,

as co-Documentation Agents

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page #

 

 

 

ARTICLE I. DEFINITIONS

1

 

 

 

SECTION 1.01

DEFINED TERMS

1

SECTION 1.02

CLASSIFICATION OF LOANS AND BORROWINGS

27

SECTION 1.03

TERMS GENERALLY

27

SECTION 1.04

ACCOUNTING TERMS; GAAP

27

SECTION 1.05

CONVERSION OF FOREIGN CURRENCIES

28

SECTION 1.06

ROUNDING-OFF

28

 

 

 

ARTICLE II. THE CREDITS

28

 

 

 

SECTION 2.01

REVOLVING LOANS

28

SECTION 2.02

REVOLVING LOANS AND REVOLVING BORROWINGS

29

SECTION 2.03

REQUESTS FOR BORROWINGS

31

SECTION 2.04

SWINGLINE LOANS

32

SECTION 2.05

LETTERS OF CREDIT

34

SECTION 2.06

FUNDING OF BORROWINGS

38

SECTION 2.07

INTEREST ELECTIONS

38

SECTION 2.08

TERMINATION AND REDUCTION OF COMMITMENTS

40

SECTION 2.09

REPAYMENT OF LOANS; EVIDENCE OF DEBT

40

SECTION 2.10

PREPAYMENT OF LOANS

41

SECTION 2.11

FEES

42

SECTION 2.12

INTEREST

43

SECTION 2.13

MARKET DISRUPTION; ALTERNATE RATE OF INTEREST

44

SECTION 2.14

INCREASED COSTS

45

SECTION 2.15

BREAK FUNDING PAYMENTS

47

SECTION 2.16

TAXES

47

SECTION 2.17

PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS; PROCEEDS OF
GUARANTY AGREEMENT

51

SECTION 2.18

MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS

54

SECTION 2.19

INCREASE OF REVOLVING COMMITMENTS

55

SECTION 2.20

DEFAULTING LENDERS

55

SECTION 2.21

EUROPEAN ECONOMIC AND MONETARY UNION PROVISIONS

57

SECTION 2.22

UNAVAILABILITY OF FOREIGN CURRENCY LOANS

58

SECTION 2.23

BORROWERS REPRESENTATIVE

59

 

 

 

ARTICLE III. REPRESENTATIONS AND WARRANTIES

59

 

 

 

SECTION 3.01

ORGANIZATION; POWERS

59

SECTION 3.02

AUTHORIZATION; ENFORCEABILITY

60

SECTION 3.03

GOVERNMENTAL APPROVALS; NO CONFLICTS

60

SECTION 3.04

FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE

60

SECTION 3.05

PROPERTIES

60

SECTION 3.06

LITIGATION AND ENVIRONMENTAL MATTERS

61

SECTION 3.07

COMPLIANCE WITH LAWS AND AGREEMENTS

61

SECTION 3.08

INVESTMENT COMPANY STATUS

61

SECTION 3.09

TAXES

61

SECTION 3.10

ERISA

61

SECTION 3.11

DISCLOSURE

62

SECTION 3.12

DISCLOSABLE SUBSIDIARIES

62

 

i

--------------------------------------------------------------------------------


 

SECTION 3.13

INSURANCE

62

SECTION 3.14

LABOR MATTERS

62

SECTION 3.15

SOLVENCY

63

SECTION 3.16

MARGIN SECURITIES

63

SECTION 3.17

COMMON ENTERPRISE

63

SECTION 3.18

REPRESENTATIONS AS TO FOREIGN LOAN PARTIES

63

SECTION 3.19

OFAC AND PATRIOT ACT

65

SECTION 3.20

ANTI-CORRUPTION LAWS, ANTI-MONEY LAUNDERING LAWS AND SANCTIONS

65

SECTION 3.21

EEA FINANCIAL INSTITUTIONS

65

 

 

 

ARTICLE IV. CONDITIONS

66

 

 

 

SECTION 4.01

EFFECTIVE DATE

66

SECTION 4.02

EACH CREDIT EVENT

67

 

 

 

ARTICLE V. AFFIRMATIVE COVENANTS

68

 

 

 

SECTION 5.01

FINANCIAL STATEMENTS AND OTHER INFORMATION

68

SECTION 5.02

NOTICES OF MATERIAL EVENTS

69

SECTION 5.03

EXISTENCE; CONDUCT OF BUSINESS

69

SECTION 5.04

PAYMENT OF OBLIGATIONS

70

SECTION 5.05

MAINTENANCE OF PROPERTIES

70

SECTION 5.06

INSURANCE

70

SECTION 5.07

BOOKS AND RECORDS; INSPECTION AND AUDIT RIGHTS

70

SECTION 5.08

COMPLIANCE WITH LAWS

70

SECTION 5.09

USE OF PROCEEDS

70

SECTION 5.10

ADDITIONAL SUBSIDIARIES

71

SECTION 5.11

FURTHER ASSURANCES

72

 

 

 

ARTICLE VI. NEGATIVE COVENANTS

72

 

 

 

SECTION 6.01.

INDEBTEDNESS

72

SECTION 6.02

LIENS

73

SECTION 6.03

FUNDAMENTAL CHANGES

74

SECTION 6.04

INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS

74

SECTION 6.05

ASSET SALES

76

SECTION 6.06

SWAP AGREEMENTS

76

SECTION 6.07

RESTRICTED PAYMENTS; CERTAIN PAYMENTS OF INDEBTEDNESS

77

SECTION 6.08

TRANSACTIONS WITH AFFILIATES

77

SECTION 6.09

RESTRICTIVE AGREEMENTS

77

SECTION 6.10

AMENDMENT OF MATERIAL DOCUMENTS

78

SECTION 6.11

CHANGE IN FISCAL YEAR

78

SECTION 6.12

LIMITATION ON SECURITIZATION TRANSACTIONS

78

SECTION 6.13

SYNTHETIC LEASES

79

 

 

 

ARTICLE VII. FINANCIAL COVENANTS

79

 

 

 

SECTION 7.01

LEVERAGE RATIO

79

SECTION 7.02

INTEREST COVERAGE RATIO

79

 

 

 

ARTICLE VIII. EVENTS OF DEFAULT

79

 

 

 

SECTION 8.01

EVENTS OF DEFAULT; REMEDIES

79

SECTION 8.02

PERFORMANCE BY THE ADMINISTRATIVE AGENT

82

SECTION 8.03

LIMITATION ON SEPARATE SUIT

82

 

ii

--------------------------------------------------------------------------------


 

ARTICLE IX. THE ADMINISTRATIVE AGENT

82

 

 

 

SECTION 9.01

APPOINTMENT

82

SECTION 9.02

RIGHTS AS A LENDER

82

SECTION 9.03

LIMITATION OF DUTIES AND IMMUNITIES

82

SECTION 9.04

RELIANCE ON THIRD PARTIES

83

SECTION 9.05

SUB-AGENTS

83

SECTION 9.06

SUCCESSOR AGENT

83

SECTION 9.07

INDEPENDENT CREDIT DECISIONS

84

SECTION 9.08

OTHER AGENTS

84

SECTION 9.09

POWERS AND IMMUNITIES OF FRONTING PARTIES

84

SECTION 9.10

AUTHORIZED RELEASE OF GUARANTOR

85

SECTION 9.11

LENDER AFFILIATES RIGHTS

85

 

 

 

ARTICLE X. MISCELLANEOUS

85

 

 

 

SECTION 10.01

NOTICES

85

SECTION 10.02

WAIVERS; AMENDMENTS

87

SECTION 10.03

EXPENSES; INDEMNITY; DAMAGE WAIVER

88

SECTION 10.04

SUCCESSORS AND ASSIGNS

90

SECTION 10.05

SURVIVAL

94

SECTION 10.06

COUNTERPARTS; INTEGRATION; EFFECTIVENESS

94

SECTION 10.07

SEVERABILITY

95

SECTION 10.08

RIGHT OF SETOFF

95

SECTION 10.09

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

95

SECTION 10.10

WAIVER OF JURY TRIAL

96

SECTION 10.11

HEADINGS

96

SECTION 10.12

CONFIDENTIALITY

96

SECTION 10.13

MAXIMUM INTEREST RATE

97

SECTION 10.14

NO DUTY

97

SECTION 10.15

NO FIDUCIARY DUTY

98

SECTION 10.16

EQUITABLE RELIEF

98

SECTION 10.17

CONSTRUCTION

98

SECTION 10.18

INDEPENDENCE OF COVENANTS

98

SECTION 10.19

USA PATRIOT ACT

99

SECTION 10.20

JUDGMENT CURRENCY

99

SECTION 10.21

CODE OF BANKING PRACTICE (2003) AUSTRALIA

99

SECTION 10.22

ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS

99

SECTION 10.23

LENDER ERISA REPRESENTATION

100

 

iii

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES:

 

 

 

 

 

Schedule 1.01

–

Existing Letters of Credit

Schedule 2.01

–

Commitments

Schedule 2.01(B)

–

Swingline Commitments

Schedule 3.12

–

Disclosable Subsidiaries

Schedule 6.01

–

Existing Indebtedness

Schedule 6.02

–

Existing Liens

Schedule 6.04

–

Existing Investments, Loans and Guarantees

Schedule 6.09

–

Existing Restrictions

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A

–

Form of Assignment and Assumption

Exhibit B

–

Form of Compliance Certificate

Exhibit C

–

Form of Guaranty Agreement

Exhibit D

–

Form of Increased Commitment Supplement

Exhibit E

–

Form of Borrowing Request

Exhibit F

–

Form of Interest Election Request

Exhibit G

–

Form of U.S. Tax Compliance Certificates

Exhibit H

–

Form of Additional Borrower Request and Assumption Agreement

Exhibit I

–

Form of Additional Borrower Notice

 

--------------------------------------------------------------------------------

 


 

FIRST AMENDED AND RESTATED CREDIT AGREEMENT dated as of October 18, 2017 (the
“Agreement”), among VALMONT INDUSTRIES, INC., a Delaware corporation (the
“Company”), VALMONT INDUSTRIES HOLLAND B.V., a private company with limited
liability, with corporate seat in Eindhoven, the Netherlands, registered with
the trade register of the Dutch chamber of commerce under number 17072821
(“Valmont Holland”), VALMONT GROUP PTY LTD., a company incorporated under the
laws of Queensland, Australia (“Valmont Australia”), and the other Subsidiaries
of the Company who become party to this Agreement pursuant to Section 5.10
hereof, the LENDERS party hereto, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

 

The Borrowers, the various financial institutions party thereto and JPMorgan
Chase Bank, N.A. as administrative agent, entered into the Credit Agreement,
dated as of August 15, 2012 (as amended through the date hereof, the “Existing
Agreement”).

 

The Borrowers have requested that the Lenders amend and restate the Existing
Agreement, and the Lenders are willing to do so on the terms and conditions set
forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.

 

Definitions

 

Section 1.01                             Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Alternate Base Rate.

 

“Additional Borrower Request and Assumption Agreement” means the Additional
Borrower Request and Assumption Agreement in the form of Exhibit H or any other
form approved by the Administrative Agent.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or with respect to the determination of the Alternate Base Rate,
an interest rate per annum (rounded upwards, if necessary, to the next 1/16 of
1%) equal to (a) the LIBO Rate for such Interest Period or, with respect to the
determination of the Alternate Base Rate, for a one month interest period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. (and its subsidiaries and
affiliates), in its capacity as administrative agent for the Lenders hereunder. 
For the avoidance of doubt, JPMorgan Chase Bank, N.A. may, in its discretion,
arrange for one or more of its domestic or foreign branches or Affiliates to
perform its obligations as the Administrative Agent hereunder and in such event,
the term “Administrative Agent” shall include any such branch or Affiliate with
respect to such obligations.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

1

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agency Site” means the Electronic System established by the Administrative
Agent to administer this Agreement.

 

“Agent Party” has the meaning assigned to it in Section 10.01.

 

“Aggregate Revolving Commitment” means the aggregate amount of the Revolving
Commitments of the Lenders.

 

“Aggregate Revolving Exposure” means, with respect to all Lenders at any time,
the sum of the outstanding principal amount of the Revolving Loans and the sum
of the following, without duplication, the Foreign Currency Exposure, the LC
Exposure and the Swingline Exposure at such time; provided, that clause (a) of
the definition of Swingline Exposure shall only be applicable to the extent
Lenders shall have funded their respective participations in the outstanding
Swingline Loans.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month interest
period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month interest
period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day.  Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively.  If the Alternate Base Rate is being used as
an alternate rate of interest pursuant to Section 2.13 hereof, then the
Alternate Base Rate shall be the greater of clause (a) and (b) above and shall
be determined without reference to clause (c) above.  For the avoidance of
doubt, if the Alternate Base Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Affiliates from time to
time concerning or relating to bribery or corruption, including, without
limitation, the United States Foreign Corrupt Practices Act of 1977 and the
rules and regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.

 

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a Loan
Party, its Subsidiaries or Affiliates related to terrorism financing or money
laundering, including any applicable provision of the Patriot Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

 

“Applicable Foreign Loan Party Documents” has the meaning assigned to such term
in Section 3.18.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Revolving Commitments represented by such Lender’s Revolving
Commitment; provided that, in accordance with Section 2.20, so long as any
Lender shall be a Defaulting Lender, such Defaulting Lender’s Commitment shall
be disregarded in the foregoing calculations.  If the Revolving Commitments

 

2

--------------------------------------------------------------------------------


 

have terminated or expired, the Applicable Percentages shall be determined based
upon the Revolving Commitments most recently in effect, giving effect to any
assignments.

 

“Applicable Rate” means, for any day, with respect to any Fixed Rate Loan or ABR
Loan, or with respect to the commitment fees payable hereunder, the applicable
rate per annum set forth below under the caption “Fixed Rate Spread”, “ABR
Spread” or “Commitment Fee Rate” as the case may be, based upon the ratings by
S&P and Moody’s, respectively, applicable on such date to the Index Debt:

 

 

 

Fixed Rate

 

 

 

Commitment

 

Index Debt:

 

Spread

 

ABR Spread

 

Fee Rate

 

Category 1:

 

1.000

%

0.000

%

0.100

%

A-/A3 or higher

 

 

 

 

 

 

 

Category 2:

 

1.125

%

0.125

%

0.125

%

BBB+/Baa1

 

 

 

 

 

 

 

Category 3:

 

1.250

%

0.250

%

0.150

%

BBB/Baa2

 

 

 

 

 

 

 

Category 4:

 

1.375

%

0.375

%

0.200

%

BBB-/Baa3

 

 

 

 

 

 

 

Category 5:

 

1.625

%

0.625

%

0.250

%

BB+/Ba1 or lower

 

 

 

 

 

 

 

 

For purposes of the foregoing, (i) if either S&P or Moody’s shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (ii) if the ratings
established or deemed to have been established by S&P and Moody’s for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless one of the two ratings is two or more
Categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category next below that of the higher of the two
ratings; and (iii) as of the Effective Date, the Applicable Rate is the rate set
forth in Category 3; thereafter, if the ratings established or deemed to have
been established by S&P and Moody’s for the Index Debt shall be changed (other
than as a result of a change in the rating system of S&P or Moody’s), such
change shall be effective as of the date on which it is first announced by the
applicable rating agency, irrespective of when notice of such change shall have
been furnished by the Company to the Administrative Agent and the Lenders
pursuant to Section 5.01 or otherwise.  Each change in the Applicable Rate shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change.  If the rating system of S&P or Moody’s shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrowers and the Lenders shall negotiate in good faith to
amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating most recently in effect prior to such change or cessation.

 

“Approved Fund” has the meaning assigned to such term in Section 10.04.

 

“Arrangers” means, collectively, JPMorgan Chase Bank, N.A., Merrill Lynch,
Pierce, Fenner & Smith Incorporated (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement), Wells Fargo Securities, LLC and U.S. Bank National
Association.

 

“Assessment Act” has the meaning assigned to such term in Section 2.16(h).

 

3

--------------------------------------------------------------------------------


 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Attributed Principal Amount” means, on any day, with respect to any
Securitization Transaction entered into by a Receivables Seller, the aggregate
outstanding amount of the obligations (whether or not constituting indebtedness
under GAAP) of any Eligible Special Purpose Entity as of such date under such
Securitization Transaction.

 

“AUD Bank Bill Reference Rate” means for any Loans in Australian Dollars, the
AUD Screen Rate or the applicable Reference Bank Rate.

 

“AUD Screen Rate” means, with respect to any Interest Period, the average bid
rate as administered by the Australian Financial Markets Association (or any
other Person that takes over the administration of that rate) for Australian
Dollars bills of exchange with a tenor equal to such Interest Period, displayed
on page BBSY of the Reuters screen (or, in the event such rate does not appear
on such Reuters page, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the Administrative
Agent in its reasonable discretion) as of the Specified Time on the Quotation
Date for such Interest Period; provided, that, if the AUD Screen Rate shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

 

“Australian Dollars” means the lawful currency of Australia.

 

“Australian Loan Party” means a Loan Party incorporated under Australian law.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

4

--------------------------------------------------------------------------------


 

“Borrowers” means the Company, Valmont Holland, Valmont Australia and each other
Subsidiary of the Company that becomes party to this Agreement pursuant to
Section 5.10 hereof.

 

“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of a Fixed Rate Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

 

“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, Sydney, Australia and Dallas, Texas are
authorized or required by law to remain closed; provided, that, when used in
connection with a Eurodollar Loan or a Letter of Credit denominated in a LIBOR
Quoted Currency, the term “Business Day” shall also exclude any day on which
banks are not open for general business in London and Sydney, Australia; and in
addition, with respect to any date for the payment or purchase of, or the fixing
of an interest rate in relation to, any Non-Quoted Currency, the term “Business
Day” shall also exclude any day on which banks are not open for general business
in the principal financial center of the country of that currency (e.g., Sydney,
Australia), and, if the Borrowing or LC Disbursements which are the subject of a
borrowing, drawing, payment, reimbursement or rate selection are denominated in
euro, the term “Business Day” shall also exclude any day on which the TARGET2
payment system is not open for the settlement of payments in euro.

 

“Canadian Dollars” means the lawful currency of Canada.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“CDOR Rate” means for any Loans in Canadian Dollars, the CDOR Screen Rate or the
applicable Reference Bank Rate.

 

“CDOR Screen Rate” means, with respect to any Interest Period, the average rate
for Canadian Dollars bankers acceptances as administered by the Investment
Industry Regulatory Organization of Canada (or any other Person that takes over
the administration of that rate) for bankers acceptances with a tenor equal to
such Interest Period, displayed on CDOR page of the Reuters screen (or, in the
event such rate does not appear on such Reuters page, on any successor or
substitute page on such screen or service that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion) as of the Specified Time on the Quotation Date for such Interest
Period; provided, that, if the CDOR Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

 

“CF Rate” has the meaning assigned to such term in Section 2.13.

 

“Change in Control” means (a) the acquisition of beneficial ownership, or voting
control, by any Person or group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the SEC thereunder as in effect on the date
hereof), other than any employee stock ownership plan sponsored by or otherwise
established by the Company, of Equity Interests representing more than forty
percent (40%) of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Company; (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of

 

5

--------------------------------------------------------------------------------


 

the Company by Persons who were neither (i) nominated, appointed or approved for
consideration by shareholders for election by the board of directors of the
Company, nor (ii) appointed by directors so nominated, appointed or approved; or
(c) the Company shall cease to directly or indirectly own, free and clear of all
Liens, one hundred percent (100%) of the outstanding voting Equity Interests of
the other Borrowers on a fully diluted basis except to the extent that any
applicable law requires a de minimums percentage of the Equity Interests in a
Borrower be owned by a Person other than the Company.

 

“Change in Law” means (a) the adoption of or taking effect of any law, rule,
regulation or treaty (including any rules or regulations issued under or
implementing any existing law) after the date of this Agreement, (b) any change
in any law, rule, regulation or treaty or in the interpretation or application
thereof by any Governmental Authority after the date of this Agreement or
(c) compliance by any Lender or the Issuing Bank (or, for purposes of
Section 2.14(b), by any lending office of such Lender or by such Lender’s or the
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall, in each case, be deemed
to be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented. “Basel III” is a global regulatory standard on bank capital
adequacy, stress testing and market liquidity risk agreed upon by the members of
the Basel Committee on Banking Supervision in 2010-11.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans (which may be
Dollar Loans or Foreign Currency Loans) or Swingline Loans and, when used in
reference to any Commitment, refers to whether such Commitment is a Revolving
Commitment or a Foreign Currency Commitment or the commitment of a Swingline
Lender to make Swingline Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“commencement of the third stage of EMU” means the date of commencement of the
third stage of EMU by any member state of the European Union or the date on
which circumstances arise which (in the opinion of the Administrative Agent)
have substantially the same effect and result in substantially the same
consequences as commencement by such member state of the third stage of EMU as
contemplated by the Treaty on European Union.

 

“Commitments” means the Revolving Commitment, the Foreign Currency Commitment,
and the commitments of the Swingline Lenders to make Swingline Loans.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning assigned to it in Section 10.01.

 

“Compliance Certificate” means the Compliance Certificate in the form of
Exhibit B or any other form approved by the Administrative Agent.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

6

--------------------------------------------------------------------------------


 

“Consolidated Tangible Net Worth” means, as of any date, the total stockholders’
equity of the Company and the Subsidiaries, less intangible assets, all
determined on a consolidated basis in accordance with GAAP, as set forth in the
most recent annual audited financial statements delivered to the Administrative
Agent pursuant to Section 5.01(a).

 

“Consolidated Total Assets” means, as of any date, the total assets of the
Company and the Subsidiaries determined as of such date on consolidated basis in
accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lenders, the Lenders and each Affiliate of a Lender who is owed any portion of
the Obligations.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that (a) has failed, within two Business Days of the date required to be funded
or paid, to (i) fund any portion of its Loans, (ii) fund any portion of its
participations in Letters of Credit, Foreign Currency Loans or Swingline Loans
or (iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Company or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit, Foreign Currency Loans and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of (i) a Bankruptcy Event or
(ii) a Bail-In Action.

 

“Delta Plan” means the defined pension benefit plan sponsored by Delta Limited,
a limited company in Great Britain.

 

“Deposit Obligations” means all obligations, indebtedness, and liabilities of
the Company or any Subsidiaries, or any one of them, to any Lender or any
Affiliate of any Lender arising pursuant to any deposit, lock box, automated
clearing house or cash management arrangements (including credit cards, debit
cards, and purchase cards) entered into by any Lender or any Affiliate of any
Lender with the Company or any Subsidiaries, whether now existing or hereafter
arising, whether direct, indirect, related, unrelated, fixed, contingent,
liquidated, unliquidated, joint, several, or joint and several, including,
without limitation, the obligation, indebtedness, and liabilities of the Company
or any Subsidiaries, or any one of them, to repay any credit extended in
connection with such arrangements, interest thereon, and all

 

7

--------------------------------------------------------------------------------


 

fees, costs, and expenses (including attorneys’ fees and expenses) provided for
in the documentation executed in connection therewith.

 

“Disclosable Subsidiary” has the meaning assigned to such term in Section 3.12.

 

“Dollars”, “dollars” or “$” refers to lawful money of the United States of
America.

 

“Dollar Amount” of any amount means, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in a Foreign Currency, the equivalent of such amount in Dollars
determined by using the rate of exchange for the purchase of the Dollars with
the Foreign Currency in the London foreign exchange market at or about 11:00
a.m. London time (or New York time, as applicable) on a particular day as
displayed by ICE Data Services as the “ask price”, or as displayed on such other
information service which publishes that rate of exchange from time to time in
place of ICE Data Services (or if such service ceases to be available, the
equivalent of such amount in Dollars as determined by the Administrative Agent
using any method of determination it deems appropriate in its reasonable
discretion) and (c) if such amount is denominated in any other currency, the
equivalent of such amount in Dollars as determined by the Administrative Agent
using any method of determination it deems appropriate in its reasonable
discretion.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America, any state thereof or the District of Columbia.

 

“Dutch Central Bank” means the central bank of The Netherlands (De Nederlandsche
Bank).

 

“Dutch Loan Party” means a Loan Party incorporated under Dutch law.

 

“EBITDA” means, for any period, without duplication, the amount equal to the
following calculated for the Company and the Subsidiaries on a consolidated
basis in accordance with GAAP: (a) net income determined in accordance with
GAAP, plus (b) to the extent deducted in determining net income, the sum of
(i) Interest Expense, (ii) depreciation, (iii) amortization, (iv) income and
franchise tax expenses, (v) any extraordinary, non-recurring or unusual non-cash
charges, (vi) goodwill and other intangible impairment charges and
(vii) non-recurring cash and non-cash restructuring costs for each
restructuring; provided that with respect to any period of twelve calendar
months then most recently ended, the aggregate amount added back in the
calculation of EBITDA for such period pursuant to this clause (b)(vii) shall not
exceed $75,000,000, minus (c) to the extent included in determining net income,
any extraordinary, non-recurring or unusual non-cash gains; provided, however,
that in the event that any acquisition or disposition of a Person (or any
business unit, going concern, division or segment of such Person) permitted by
this Agreement shall have been consummated during such period, the net income
(and all amounts specified in clauses (a), (b) and (c) of this definition) shall
be computed on a pro forma basis giving effect to such acquisition or
disposition, as the case may be, as of the first day of such period.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

8

--------------------------------------------------------------------------------


 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail,
e-fax, Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

 

“Eligible Special Purpose Entity” means any Person which may or may not be a
Subsidiary of the Receivables Seller which has been formed by or for the benefit
of the Receivables Seller for the purpose of purchasing or securitizing
Securitization Receivables from the Receivables Seller.

 

“EMU” means economic and monetary union as contemplated in the Treaty on
European Union.

 

“EMU legislation” means legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency (whether known as the Euro or otherwise), being in part the
implementation of the third stage of EMU.

 

“English Pounds Sterling” means the lawful currency of the United Kingdom.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling a holder thereof to purchase or acquire any such
equity interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

9

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent, in critical status or in
reorganization, within the meaning of Title IV of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Euro” means the single currency of participating member states of the European
Union.

 

“euro unit” means the currency unit of the Euro.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate but not including any
Loan or Borrowing bearing interest at a rate determined by reference to clause
(c) of the definition of the term “Alternate Base Rate”.

 

“Event of Default” has the meaning assigned to such term in Section 8.01.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Company under Section 2.18(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.16(f) and (d) any U.S. Federal
withholding Taxes imposed under FATCA.

 

10

--------------------------------------------------------------------------------

 


 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of , or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes or would become effective with respect to such
Swap Obligation, at the time the Guarantee of such Subsidiary Guarantor becomes
or would become effective with respect to such related Swap Obligation.  If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

 

“Existing Agreement” has the meaning assigned to such term in the introductory
paragraphs.

 

“Existing Currency” has the meaning assigned to such term in Section 2.21(a).

 

“Existing Letters of Credit” means the letters of credit issued for the account
of a Borrower outstanding on the Effective Date and described on Schedule 1.01.

 

“Farm Credit Lender” has the meaning assigned to such term in Section 10.04(e).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate, provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

 

“Financial Officer” means the chief financial officer, principal corporate
accounting officer, treasurer or corporate controller of the Company.

 

“Fixed Rates” means the Foreign Currency Rate and the Adjusted LIBO Rate.  The
term “Fixed Rate,” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to a Fixed Rate.

 

“Foreign Currency” means Australian Dollars, Canadian Dollars, Euro and English
Pounds Sterling and each other currency approved in accordance with
Section 2.02(e).  The term “Foreign Currency”, when used in reference to any
Loan or Borrowing, refers to whether such Loan, or the Loans comprising such
Borrowing, are denominated in a Foreign Currency.

 

“Foreign Currency Commitment” means, with respect to each Foreign Currency
Lender, the commitment of such Foreign Currency Lender to make Foreign Currency
Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such Foreign Currency Lender’s Foreign Currency Loans hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.08
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender

 

11

--------------------------------------------------------------------------------


 

pursuant to Section 10.04.  The initial amount of each Foreign Currency Lender’s
Foreign Currency Commitment is set forth on Schedule 2.01, or in the Assignment
and Assumption pursuant to which such Lender shall have assumed its Foreign
Currency Commitment.  As of the Effective Date, the aggregate amount of the
Foreign Currency Lenders’ Foreign Currency Commitments is $400,000,000.

 

“Foreign Currency Exposure” means, at any time, the aggregate principal Dollar
Amount of all Foreign Currency Loans outstanding at such time and the aggregate
amount of LC Exposure that is denominated in Foreign Currencies.  The Foreign
Currency Exposure of any Lender (including each Foreign Currency Lender) is
equal to such Lender’s Applicable Percentage of the Foreign Currency Exposure of
all Lenders.

 

“Foreign Currency Lender” means a Lender with a Foreign Currency Commitment or,
if the Foreign Currency Commitments have terminated or expired, a Lender holding
direct interests in Foreign Currency Loans.  A Foreign Currency Lender may, in
its discretion, arrange for one or more Foreign Currency Loans to be made by one
or more of its domestic or foreign branches or Affiliates, in which case the
term “Foreign Currency Lender” shall include any such branch or Affiliate with
respect to Loans made by such Person.

 

“Foreign Currency Loan” means a Loan denominated in a Foreign Currency.

 

“Foreign Currency Office” means, with respect to a Foreign Currency, the office
of the Administrative Agent designated by the Administrative Agent as such by
notice to the Company and the Lenders.

 

“Foreign Currency Rate” means, in relation to any Interest Period and the
related Foreign Currency Borrowing, the applicable LIBO Rate for that Interest
Period of that Borrowing; provided, that the aforesaid shall be subject to
Section 2.13.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which a Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Loan Party” has the meaning assigned to such term in Section 3.18.

 

“Foreign Plan” means any employee benefit plan or arrangement (a) maintained or
contributed to by Foreign Subsidiary that is not subject to the laws of the
United States; or (b) mandated by a government other than the United States for
employees of any Loan Party.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

 

“Fronting Parties” means the Swingline Lender, the Issuing Bank, and each
Foreign Currency Lender.

 

“Fully Satisfied” or “Full Satisfaction” means, as of any date, that on or
before such date:

 

(a)                                 with respect to the Loan Obligations:
(i) the principal of and interest accrued to such date on the Loan Obligations
(other than the contingent LC Exposure) shall have been paid in full in cash,
(ii) all fees, expenses and other amounts then due and payable which constitute
Loan Obligations (other than the contingent LC Exposure and other contingent
amounts not then liquidated) shall have been paid in full in cash, (iii) the
Commitments shall have expired or irrevocably been terminated, and (iv) the

 

12

--------------------------------------------------------------------------------


 

contingent LC Exposure shall have been secured by: (A) the grant of a first
priority, perfected Lien on cash or cash equivalents in an amount at least equal
to one hundred and five percent (105%) of the amount of such LC Exposure or
other collateral which is reasonably acceptable to the Issuing Bank or (B) the
issuance of a letter of credit in form and substance reasonably acceptable to
the Issuing Bank with an original face amount at least equal to one hundred and
five percent (105%) of the amount of such LC Exposure;

 

(b)                                 with respect to the Swap Agreement
Obligations (i) all termination payments, fees, expenses and other amounts then
due and payable under the related Swap Agreements which constitute Swap
Agreement Obligations shall have been paid in full in cash; and (ii) all
contingent amounts which could be payable under the related Swap Agreements
shall have been secured by: (A) the grant of a first priority, perfected Lien on
cash or cash equivalents in an amount at least equal to one hundred and five
percent (105%) of the amount of such contingent Swap Agreement Obligations or
other collateral which is reasonably acceptable to the Lender or Affiliate of a
Lender holding the applicable Swap Agreement Obligations or (B) the issuance of
a letter of credit in form and substance reasonably acceptable to the Lender or
Affiliate of a Lender holding the applicable Swap Agreement Obligations and in
an amount at least equal to one hundred and five percent (105%) of the amount of
such contingent Swap Agreement Obligations; and

 

(c)                                  with respect to the Deposit Obligations:
(i) all fees, expenses and other amounts then due and payable which constitute
Deposit Obligations shall have been paid in full in cash, (ii) any further
commitments to extend credit in connection with such Deposit Obligations shall
have expired or irrevocably been terminated or reasonably satisfactory
arrangements to secure the same shall be made with the depository bank, and
(iii) all contingent amounts which could be payable in connection with the
Deposit Obligations shall have been secured by: (A) the grant of a first
priority, perfected Lien on cash or cash equivalents in an amount at least equal
to one hundred and five percent (105%) of the amount of such contingent Deposit
Obligations or other collateral which is acceptable to the Lender or Affiliate
of a Lender holding the applicable Deposit Obligations or (B) the issuance of a
letter of credit in form and substance reasonably acceptable to the Lender or
Affiliate of a Lender holding the applicable Deposit Obligations and in an
amount at least equal to one hundred and five percent (105%) of the amount of
such contingent Deposit Obligations.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government, and any
group or body charged with setting financial accounting or regulatory capital
rules or standards (including the Financial Accounting Standards Board, the Bank
for International Settlements or the Basel Committee on Banking Supervision or
any successor or similar authority to any of the foregoing).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation (including any
obligations under an operating lease) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation (including any obligations under an operating
lease) of the payment thereof, (c) to maintain working capital, equity capital
or any other financial

 

13

--------------------------------------------------------------------------------


 

statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or obligation; provided, that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business.

 

“Guarantors” means, collectively, each Subsidiary of the Company that is a party
to the Guaranty Agreement (whether by execution of the Guaranty Agreement on the
Effective Date or in accordance with Section 5.10 after the Effective Date) and
any other Person who Guarantees the Obligations in favor of the Administrative
Agent and the Lenders pursuant to documentation reasonably acceptable to the
Administrative Agent.

 

“Guaranty Agreement” means the Second Amended and Restated Guaranty Agreement
dated as of the date hereof, substantially in the form of Exhibit C hereto.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate”.

 

“Increase Amount” has the meaning assigned to such term in Section 2.19.

 

“Increase Period” has the meaning assigned to such term in Section 7.01.

 

“Increased Commitment Supplement” has the meaning specified in Section 2.19.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind; (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments; (c) all obligations of such Person upon which interest
charges are customarily paid; (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person; (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business); (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed; (g) all Guarantees by such Person of Indebtedness of others;
(h) all Capital Lease Obligations of such Person; (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty (excluding letters of credit and
letters of guaranty issued in support of accounts payable incurred in the
ordinary course of business); (j) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances; (k) all obligations of such
Person under any Swap Agreement; (l) all Receivables Indebtedness of such
Person; and (m) all Attributed Principal Amount in connection with a
Securitization Transaction of such Person as Receivables Seller.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.  The
amount of the obligations of the Company or any Subsidiary in respect of any
Swap Agreement shall, at any time of determination and for all purposes under
this Agreement, be the maximum aggregate amount (giving effect to any netting
agreements) that the Company or such Subsidiary would be required to pay if such

 

14

--------------------------------------------------------------------------------


 

Swap Agreement were terminated at such time giving effect to current market
conditions notwithstanding any contrary treatment in accordance with GAAP.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a) hereof, Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 10.03(b).

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.

 

“Information Memorandum” means the Confidential Information Memorandum dated
September 2017 relating to the Company and the Transactions.

 

“Interest Election Request” means a request by any Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

 

“Interest Expense” means the total interest expense (including any interest
expense attributable to any Securitization Transaction) of the Company and the
Subsidiaries, calculated on a consolidated basis in accordance with GAAP.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Fixed Rate Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Fixed Rate Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

 

“Interest Period” means with respect to any Fixed Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day that is one, two, three or six months thereafter, in each
case, as a Borrower may elect, provided, that (y) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless, in the case of a Fixed Rate
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (z) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. 
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the applicable Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate for the longest period for which the applicable Screen Rate is available
for the applicable currency that is shorter than the Impacted Interest Period;
and (b) the applicable Screen Rate for the shortest period (for which such
Screen Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, at such time; provided, that, if any Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

 

15

--------------------------------------------------------------------------------


 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.  Each reference herein to the
“Issuing Bank” shall be deemed to be a reference to the relevant Issuing Bank.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, without duplication, the sum of (a) the
aggregate undrawn Dollar Amount of all outstanding Letters of Credit at such
time plus (b) the aggregate Dollar Amount of all LC Disbursements that have not
yet been reimbursed by or on behalf of the Borrowers at such time.  The LC
Exposure of any Lender at any time shall be its Applicable Percentage of the
total LC Exposure at such time.

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lenders” means (a) for all purposes, the Persons listed on Schedule 2.01 and
any other Person that shall have become a party hereto pursuant to an Increased
Commitment Supplement or an Assignment and Assumption, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and Assumption
or otherwise and (b) for purposes of the definitions of “Swap Agreement
Obligations” and “Credit Parties” only, shall include any Person who was a
Lender at the time a Swap Agreement was entered into by one or more of the Loan
Parties, even though, at a later time of determination, such Person no longer
holds any Commitments or Loans hereunder.  Unless the context otherwise
requires, the term “Lenders” includes the Issuing Bank and the Swingline
Lenders.  As a result of clause (b) of this definition, the Swap Agreement
Obligations owed to a Lender or its Affiliates shall continue to be “Swap
Agreement Obligations”, entitled to share in the benefits of the Guaranty
Agreement as herein provided, even though such Lender ceases to be a party
hereto pursuant to an Assignment and Assumption or otherwise.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and the Existing Letters of Credit.

 

“Leverage Ratio” has the meaning assigned to such term in Section 7.01.

 

“LIBO Rate” means, with respect to (a) any Eurodollar Borrowing or Foreign
Currency Borrowing in any LIBOR Quoted Currency and for any Interest Period or
any determination of the Alternate Base Rate, the LIBO Screen Rate as of the
Specified Time on the Quotation Date, and (b) any Foreign Currency Borrowing for
any Non-Quoted Currency for any Interest Period, the applicable Local Screen
Rate for such Non-Quoted Currency as of the Specified Time and on the Quotation
Date for such currency and Interest Period; provided that if the LIBO Screen
Rate or Local Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) with respect to the applicable currency
then the LIBO Rate for such currency shall be the Interpolated Rate; provided,
further, that all of the aforesaid shall be subject to Section 2.13. 
Notwithstanding the above, to the extent that “LIBO Rate” or “Adjusted LIBO
Rate” is used in connection with any determination of the Alternate Base Rate,
such rate shall be determined as modified by the definition of Alternate Base
Rate.

 

16

--------------------------------------------------------------------------------


 

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing or Foreign Currency Borrowing in any LIBOR Quoted Currency for any
Interest Period or with respect to any determination of the Alternate Base Rate,
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for such LIBOR Quoted Currency for a period equal in length to such
Interest Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate, or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion, provided that if the LIBO
Screen Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.

 

“LIBOR Quoted Currency” means Dollars, Euro and English Pounds Sterling.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset, and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.  With respect to
any Dutch Loan Party, “Lien” includes any mortgage (hypotheek), pledge
(pandrecht), retention of title arrangement (eigendomsvoorbehoud), right of
retention (recht van retentie), and, in general, any right in rem (beperkt
recht), created for the purpose of granting security (goederenrechtelijk
zekerheidsrecht).

 

“Loan Documents” means this Agreement, the Guaranty Agreement, and all other
certificates, agreements and other documents or instruments now or hereafter
executed and/or delivered pursuant to or in connection with the foregoing.

 

“Loan Obligations” means all obligations, indebtedness, and liabilities of the
Company and all of its Subsidiaries, or any one or more of them, to the
Administrative Agent and the Lenders arising pursuant to any of the Loan
Documents, whether now existing or hereafter arising, whether direct, indirect,
related, unrelated, fixed, contingent, liquidated, unliquidated, joint, several,
or joint and several, including, without limitation, the obligation of the
Company or any Subsidiaries to repay the Loans, the LC Disbursements, interest
on the Loans and LC Disbursements, and all fees, costs, and expenses (including
reasonable attorneys’ fees and expenses) provided for in the Loan Documents.

 

“Loan Parties” means the Borrowers and the Guarantors.

 

“Loans” means the loans made by the Lenders to the Borrowers, or any one of
them, pursuant to this Agreement.

 

“Local Screen Rates” means the AUD Screen Rate and the CDOR Screen Rate.

 

“Material Acquisition” means any transaction or transactions consummated after
the Effective Date in the same fiscal quarter, by which the Company or any
Subsidiary (a) acquires any business division, business unit, business line or
other going business or all or substantially all of the assets of any Person,
whether through purchase of assets, merger or otherwise, or (b) directly or
indirectly acquires (in one transaction or as the most recent transaction in a
series of transactions) at least a majority (in number of votes) of the Equity
Interests of a Person which has ordinary voting power for the election of
directors or other similar management personnel of a Person (other than Equity
Interests having such power only by reason of the happening of a contingency) or
a majority of the outstanding Equity Interests of a Person,

 

17

--------------------------------------------------------------------------------


 

and in each case of clauses (a) and (b), such transaction or transactions in the
aggregate have an aggregate cash and non-cash purchase price in excess of
$100,000,000.

 

“Material Adverse Effect” means a material adverse effect on (a) the operations,
business, property, liability (actual or contingent) or condition of the Company
and the Subsidiaries taken as a whole, (b) validity or enforceability of any
Loan Document or (c) the rights of or remedies available to the Lenders under
any Loan Document.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit but including, without limitation, any Receivables Indebtedness or
Attributed Principal Amount in connection with a Securitization Transaction of a
Person as a Receivables Seller and the obligations in respect of one or more
Swap Agreements) of any one or more of the Company and the Subsidiaries in an
aggregate principal amount exceeding $30,000,000.

 

“Material Subsidiary” means, as of any date of determination, each Subsidiary
which either (a) has assets having a book value as of such date equal to or
greater than five percent (5%) of the consolidated assets of the Company and the
Subsidiaries as determined in accordance with GAAP, or (b) accounts for more
than five percent (5%) of EBITDA of the Company and the Subsidiaries as
determined in accordance with GAAP for the most-recently ended four fiscal
quarter period ending on or prior to such date of determination.  A Subsidiary
of a Material Subsidiary shall not be deemed to be a Material Subsidiary unless
such Subsidiary itself meets the requirements of this definition.  As of the
Effective Date, Material Subsidiaries are designated as such on Schedule 3.12.

 

“Maximum Leverage Ratio” has the meaning assigned to such term in Section 7.01.

 

“Maximum Purchase Amount” means, with respect to any Securitization Transaction,
the maximum amount of the obligations permitted to be outstanding under such
Securitization Transaction pursuant to the documents governing the purchase and
sale of Securitization Receivables in such transaction.

 

“Maximum Rate” has the meaning assigned to such term in Section 10.13(a).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“New Lender” has the meaning assigned to such term in Section 2.19.

 

“Non-Quoted Currency” means each of Australian Dollars and Canadian Dollars;
collectively, “Non-Quoted Currencies”.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

18

--------------------------------------------------------------------------------


 

“Obligations” means all Loan Obligations, the Swap Agreement Obligations and all
Deposit Obligations (including interest and fees accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding); provided, however, that the
definition of “Obligations” shall exclude any Excluded Swap Obligations of a
Guarantor for purposes of determining any obligations of such Guarantor.

 

“OFAC” has the meaning set forth in Section 3.19.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or any other excise or property taxes, charges or
similar Taxes that arise from any payment made under any Loan Document or from
the execution, delivery, performance or enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.19).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Participant” has the meaning set forth in Section 10.04(c).

 

“Participant Register” has the meaning assigned to such term in
Section 10.04(c).

 

“Patriot Act” has the meaning set forth in Section 3.19.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a)                                 Liens imposed by law for Taxes that are not
yet due or are being contested in compliance with Section 5.04;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.04;

 

(c)                                  pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations (but not ERISA);

 

19

--------------------------------------------------------------------------------


 

(d)                                 deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

 

(e)                                  judgment Liens in respect of judgments that
do not constitute an Event of Default under clause (k) of Section 8.01;

 

(f)                                   easements, zoning restrictions,
rights-of-way, minor defects, irregularities, and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the Company or any Subsidiary;

 

(g)                                  Liens arising from filing UCC financing
statements regarding leases permitted by this Agreement;

 

(h)                                 statutory and common law landlords’ liens
under leases to which the Company or one of the Subsidiaries is a party;

 

(i)                                     customary Liens (including the right of
set-off) in favor of banking and other financial institutions encumbering
deposits or other assets held by such institutions incurred in the ordinary
course of business; and

 

(j)                                    licenses, sublicenses, leases and
subleases granted to third parties in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the Company or any Subsidiary.

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 

(a)                                 direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within two years from the date of acquisition thereof;

 

(b)                                 investments in commercial paper maturing
within 270 days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;

 

(c)                                  investments in certificates of deposit,
banker’s acceptances and time deposits maturing within one year from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $100,000,000;

 

(d)                                 fully collateralized repurchase agreements
for securities described in clauses (a) and (c) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

 

(e)                                  money market funds that (i) comply with the
criteria set forth in SEC Rule 2a–7 under the Investment Company Act of 1940,
and (ii) are rated at least A-2 by S&P or P-2 by Moody’s; and

 

20

--------------------------------------------------------------------------------


 

(f)                                   investments similar in type, maturity and
rating to those described in clauses (b) through (e) above of Foreign
Subsidiaries in accordance with normal investment practices for cash management
in investments of a type analogous to the foregoing.

 

“Permitted Leverage Increase” has the meaning assigned to such term in
Section 7.01.

 

“Permitted Securitization” means a Securitization Transaction permitted by
Section 6.12.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Quotation Date” means, in relation to any period for which an interest rate is
to be determined: (a) with respect to a Loan denominated in English Pounds
Sterling, Australian Dollars or Canadian Dollars, the first day of that period;
(b) with respect to a Loan denominated in Euro, two TARGET Days before the first
day of that period; and (c) with respect to a Loan denominated in any other
currency, two Business Days prior to the commencement of such Interest Period
(unless, in each case, market practice differs in the relevant market where the
interest rate for such currency is to be determined, in which case the Quotation
Date will be determined by the Administrative Agent in accordance with market
practice in such market) (and if quotations would normally be given on more than
one day, then the Quotation Date will be the last of those days).

 

“Receivables Indebtedness” means indebtedness incurred by any Eligible Special
Purpose Entity to finance, refinance or guaranty the financing or refinancing of
Securitization Receivables; provided (a) such indebtedness shall in accordance
with GAAP not be accounted for as an asset or liability on the balance sheet of
Receivables Seller or any of its subsidiaries; (b) no assets other than the
Securitization Receivables to be financed or refinanced secure such
indebtedness; and (c) neither the Receivables Seller nor any of its subsidiaries
shall incur any liability with respect to such indebtedness other than liability
arising by reason of (i) a breach of a representation or warranty or customary
indemnities in each case contained in any instrument relating to such
indebtedness or (ii) customary interests retained by the Receivables Seller in
such Indebtedness.

 

21

--------------------------------------------------------------------------------

 


 

“Receivables Seller” has the meaning specified in the definition of
“Securitization Transaction”.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the Specified Time on the Quotation
Date for Loans in the applicable currency and the applicable Interest Period:

 

(a)                                 in relation to Loans in Australian Dollars,
as the bid rate observed by the relevant Reference Bank for Australian Dollar
denominated bank accepted bills and negotiable certificates of deposit issued by
banks which are for the time being designated “Prime Banks” by the Australian
Financial Markets Association or any successor thereto that have a remaining
maturity equal to the relevant Interest Period;

 

(b)                                 in relation to Loans in Canadian Dollars, as
the rate at which the relevant Reference Bank is willing to extend credit by the
purchase of bankers’ acceptances which have been accepted by banks which are for
the time being customarily regarded as being of appropriate credit standing for
such purpose with a term to maturity equal to the relevant Interest Period; and

 

(c)                                  in relation to Loans in any currency other
than Australian Dollars or Canadian Dollars, as the rate at which the relevant
Reference Bank could borrow funds in the London interbank market in the relevant
currency and for the relevant period, were it to do so by asking for and then
accepting interbank offers in reasonable market size in that currency and for
that period.

 

“Reference Banks” means the principal London (or other applicable) offices of
JPMorgan Chase Bank, N.A. and such other banks as may be appointed by the
Administrative Agent in consultation with the Company and as agreed to by such
bank.

 

“Register” has the meaning set forth in Section 10.04(b)(iv).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Relevant Test Date” has the meaning set forth in Section 6.12.

 

“Required Foreign Currency Lenders” means, at any time, Foreign Currency Lenders
(other than Defaulting Lenders) having Foreign Currency Exposures and unused
Foreign Currency Commitments representing more than fifty percent (50.0%) of the
sum of the Foreign Currency Exposures of all Foreign Currency Lenders and unused
Foreign Currency Commitments of all Lenders at such time.

 

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Revolving Exposures and unused Commitments representing more than fifty
percent (50.0%) of the sum of the Aggregate Revolving Exposures and unused
Commitments at such time; provided that, for purposes of declaring the Loans to
be due and payable pursuant to Article VIII, and for all purposes after the
Loans become due and payable pursuant to Article VIII or the Commitments expire
or terminate, then, as to each Lender, clause (a) of the definition of Swingline
Exposure shall only be applicable for purposes of determining its Revolving
Exposure to the extent such Lender shall have funded its participation in the
outstanding Swingline Loans.

 

22

--------------------------------------------------------------------------------


 

“Restricted Payment” means any dividend or other distribution (whether in cash
or other property, other than Equity Interests in the Company or any Subsidiary)
with respect to any Equity Interests in the Company or any Subsidiary, or any
payment (whether in cash or other property, other than Equity Interests in the
Company or any Subsidiary), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in the Company or any Subsidiary.

 

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit, Foreign Currency Loans and Swingline Loans hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Exposure hereunder, as such commitment may be (a) reduced
from time to time pursuant to Section 2.08, (b) increased or established from
time to time pursuant to an Increased Commitment Supplement, and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04.  The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Revolving Commitment or in
the Increased Commitment Supplement pursuant to which such Lender shall have
become a Lender, as applicable.  As of the Effective Date, the aggregate Dollar
Amount of the Lenders’ Revolving Commitments is $600,000,000.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal Dollar Amount of such Lender’s Revolving Loans and the
sum of the following calculated, without duplication, its Foreign Currency
Exposure, LC Exposure and its Swingline Exposure at such time.

 

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01(a) hereof.

 

“Revolving Maturity Date” means October 18, 2022.

 

“S&P” means Standard & Poor’s Rating Services, a division of the McGraw Hill
Companies.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Sudan, Syria and Crimea).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, any
European Union member state, Her Majesty’s Treasury of the United Kingdom, or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC the Treasury or the U.S. Department of
State, or (b) the United Nations Security Council, the European

 

23

--------------------------------------------------------------------------------


 

Union, any European Union member state, Her Majesty’s Treasury of the United
Kingdom, or other relevant sanctions authority.

 

“Screen Rate” means the LIBO Screen Rate and the Local Screen Rates,
collectively and individually as the context may require.

 

“SEC” means the Securities and Exchange Commission of the United States of
America.

 

“Securitization Receivables” has the meaning specified in the definition of
“Securitization Transaction”.

 

“Securitization Transaction” means any financing transaction or series of
financing transactions that have been or may be entered into by any Person
pursuant to which such Person (the “Receivables Seller”) sells, conveys or
otherwise transfers on a non-recourse basis (with certain exceptions customary
in transactions of such type) to an Eligible Special Purpose Entity any of its
accounts receivable (the “Securitization Receivables”) (whether such
Securitization Receivables are then existing or arise in the future), and any
assets related thereto (including without limitation, all security interests in
merchandise or services financed thereby, the proceeds of such Securitization
Receivables and other assets which are customarily sold or in respect of which
security interests are customarily granted in connection with securitization
transactions involving such assets), and the Eligible Special Purpose Entity
either (a) borrows funds from or (b) sells the Securitization Receivables to a
commercial paper conduit which issues securities, the payment obligations under
which, in either case, are satisfied from the Securitization Receivables and the
proceeds of the sale of which are used to purchase additional Securitization
Receivables.

 

“Senior Notes” means those certain 6.625% senior notes due 2020, 5.00% senior
notes due 2044 and 5.25% senior notes due 2054, in each case, issued pursuant to
that certain Senior Indenture, dated as of April 12, 2010, among the Company, as
issuer, and Wells Fargo Bank, National Association, as trustee, as supplemented
by the First Supplemental Indenture, dated as of April 12, 2010, Second
Supplemental Indenture, dated as of September 22, 2014, and Third Supplemental
Indenture, dated as of September 22, 2014, in each case, among the Company, as
issuer, and Wells Fargo Bank, National Association, as trustee.

 

“Singapore Loan Party” means a Loan Party organized under the laws of Singapore.

 

“Specified Time” means (a) in relation to a Loan in Australian Dollars, as of
11:00 A.M., Sydney, Australia time; (b) in relation to a Loan in Canadian
Dollars, as of 11:00 A.M. Toronto, Ontario time; and (c) in relation to a Loan
in a LIBOR Quoted Currency, as of 11:00 A.M., London time.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal.  Such reserve, liquid asset, fees or similar requirements shall include
without limitation those imposed pursuant to Regulation D of the Board. 
Eurocurrency Loans shall be deemed to be subject to such reserve, liquid asset,
fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including without limitation
Regulation D of the Board or any comparable regulation.  The Statutory Reserve
Rate

 

24

--------------------------------------------------------------------------------


 

shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset, fee or similar requirement.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than
fifty percent (50%) of the equity or more than fifty percent (50%) of the
ordinary voting power or, in the case of a partnership, more than fifty percent
(50%) of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Company.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

 

“Swap Agreement Obligations” means all obligations, indebtedness, and
liabilities of the Company and its Subsidiaries, or any one or more of them, to
any Lender or any Affiliate of any Lender, arising pursuant to any Swap
Agreements entered into by such Lender or Affiliate with the Company or any
Subsidiaries, or any one of them, whether now existing or hereafter arising,
whether direct, indirect, related, unrelated, fixed, contingent, liquidated,
unliquidated, joint, several, or joint and several, including, without
limitation, all fees, costs, and expenses (including attorneys’ fees and
expenses) provided for in such Swap Agreements.

 

“Swap Obligations” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swingline Commitment” means as to any Lender (i) the amount set forth opposite
such Lender’s name on Schedule 2.01(B) hereof or (ii) if such Lender has entered
into an Assignment and Assumption, the amount set forth for such Lender as its
Swingline Commitment in the Register maintained by the Administrative Agent
pursuant to Section 10.04(b)(iv).

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time other than with respect to any Swingline Loans
made by such Lender in its capacity as a Swingline Lender and (b) the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender outstanding at such time (less the amount of participations funded by the
other Lenders in such Swingline Loans).

 

“Swingline Lenders” means JPMorgan Chase Bank, N.A. and each other Lender listed
on Schedule 2.01(B), each in its capacity as a lender of Swingline Loans
hereunder.

 

25

--------------------------------------------------------------------------------


 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of any property (a) that is not a
capital lease and (b) in respect of which the lessee is treated as the owner of
the property so leased for federal income tax purposes, other than any such
lease under which such Person is the lessor.

 

“TARGET2” means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system (or, if such payment system ceases to be operative, such
other payment system reasonably determined by the Administrative Agent to be a
suitable replacement) for the settlement of payments in Euro.

 

“TARGET Day” means any day on which (a) TARGET2 is open for the settlement of
payments in euro and (b) banks are not open for dealings in deposits in the
applicable Foreign Currency in London, England.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), value added taxes, or
any other goods and services, use or sales taxes, assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

“Test Date” means, with respect to any Securitization Transaction, each of
(a) the date of the closing of such Securitization Transaction and (b) the date
of each closing of any amendment to such Securitization Transaction which
increases the Maximum Purchase Amount thereunder.

 

“Total Indebtedness” means, as of any date of determination, all Indebtedness of
the Company and the Subsidiaries outstanding on such date, as determined on a
consolidated basis in accordance with GAAP.

 

“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the borrowing of Loans, the
use of the proceeds thereof, the issuance of Letters of Credit hereunder, and
all other transactions related to any of the foregoing (including payment of
fees and expenses related to the foregoing).

 

“Treaty on European Union” means the Treaty of Rome of March 25, 1997, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 7, 1992, and came to force on November 1,
1993), as amended from time to time.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to a Fixed Rate or the Alternate Base Rate.

 

“U.S. Borrower” means any Borrower that is a U.S. Person.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(f).

 

“Voting Participant” has the meaning assigned to such term in Section 10.04(e).

 

26

--------------------------------------------------------------------------------


 

“Voting Participant Notification” has the meaning assigned to such term in
Section 10.04(e).

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02                             Classification of Loans and
Borrowings.  For purposes of this Agreement, Loans may be classified and
referred to by Class (e.g., a “Revolving Loan” or “Swingline Loan”) or by Type
(e.g., a “Eurodollar Loan”) or by the currency in which they are denominated
(e.g., a “Euro Foreign Currency Loan”) or by any combination of the foregoing. 
Borrowings also may be classified and referred to by Class (e.g., a “Revolving
Borrowing” or “Swingline Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”)
or by or by the currency in which they are denominated (e.g., a “Euro
Borrowing”) or by any combination of the foregoing.

 

Section 1.03                             Terms Generally.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
other modifications set forth herein), (b) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (c) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

Section 1.04                             Accounting Terms; GAAP.  Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if after the date hereof there occurs any change in GAAP or
in the application thereof on the operation of any provision hereof and the
Company notifies the Administrative Agent that the Borrowers request an
amendment to any provision hereof to eliminate the effect of such change in GAAP
or in the application thereof (or if the Administrative Agent notifies the
Company that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of the Borrowers or any

 

27

--------------------------------------------------------------------------------


 

Subsidiary at “fair value”, as defined therein.  Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any change in accounting for
leases pursuant to GAAP resulting from the implementation of Financial
Accounting Standards Board ASU No. 2016-02, Leases (Topic 842), to the extent
such adoption would require treating any lease (or similar arrangement conveying
the right to use ) as a capital lease where such lease (or similar arrangement)
would not have been required to be so treated under GAAP as in effect on
December 31, 2016.

 

Section 1.05                             Conversion of Foreign Currencies.

 

(a)                                 Dollar Equivalents.  The Administrative
Agent may determine the Dollar Amount of any amount as required hereby, and a
determination thereof by the Administrative Agent shall be conclusive absent
manifest error.  The Administrative Agent may, but shall not be obligated to,
rely on any determination of any Dollar Amount by any Borrower.  The
Administrative Agent may determine or redetermine the Dollar Amount of any
amount on any date either in its own discretion or upon the request of any
Lender, including the Dollar Amount of any Loan or Letter of Credit made or
issued in any Foreign Currency.

 

Section 1.06                             Rounding-Off.  The Administrative Agent
may set up appropriate rounding-off mechanisms or otherwise round-off amounts
hereunder to the nearest higher or lower amount in whole Dollars, whole other
currency or smaller denomination thereof to ensure amounts owing by any party
hereunder or that otherwise need to be calculated or converted hereunder are
expressed in whole Dollars, whole other currency or in whole smaller
denomination thereof, as may be necessary or appropriate.

 

ARTICLE II.

 

The Credits

 

Section 2.01                             Revolving Loans.

 

(a)                                 Revolving Loans.  Subject to the terms and
conditions set forth herein, each Revolving Lender agrees to make advances to
the Borrowers in Dollars from time to time during the Revolving Availability
Period in an aggregate principal Dollar Amount that will not result (after
giving effect to any application of proceeds of such Borrowing pursuant to
Section 2.10) in: (a) such Revolving Lender’s Revolving Exposure exceeding such
Revolving Lender’s Revolving Commitment or (b) the Aggregate Revolving Exposure
exceeding the Aggregate Revolving Commitments.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Revolving Loans.

 

(b)                                 Foreign Currency Loans.  Each Foreign
Currency Lender agrees to make advances to one or more of the Borrowers in any
Foreign Currency from time to time during the Revolving Availability Period in
an aggregate principal Dollar Amount that will not result in: (i) such Lender’s
Foreign Currency Exposure exceeding such Lender’s Foreign Currency Commitment,
(ii) such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment, (iii) the Aggregate Revolving Exposure exceeding the Aggregate
Revolving Commitments, or (iv) the Foreign Currency Exposure of all Lenders
exceeding the total Foreign Currency Commitments.  Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrowers may
borrow, prepay and reborrow Foreign Currency Loans.

 

28

--------------------------------------------------------------------------------


 

(c)                                  Revolving Lender Participation in Foreign
Currency Loans.  On any Business Day when a Default exists, the Administrative
Agent may (and at the direction of the Required Foreign Currency Lenders shall)
require the Revolving Lenders to acquire participations on such Business Day in
all of the Foreign Currency Loans outstanding.  The Administrative Agent shall
give written notice to each Lender of the determination to require the Revolving
Lenders to acquire participations in all of the Foreign Currency Loans by no
later than 11:00 a.m., Dallas, Texas time, on any Business Day when a Default
exists.  Promptly upon receipt of such notice, the Administrative Agent will
give written notice thereof to each Revolving Lender, specifying in such notice
the aggregate Dollar Amount of the Foreign Currency Loans and such Lender’s
Applicable Percentage of the Foreign Currency Loans.  Each Revolving Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent in Dollars, for the account of the
Foreign Currency Lenders, such Revolving Lender’s Applicable Percentage of the
Dollar Amount of such Foreign Currency Loans; provided that no Foreign Currency
Lender will be required to make the payments under this sentence to the extent
it already holds Foreign Currency Loans in an amount equal to or in excess of
its Applicable Percentage of the Foreign Currency Loans.  Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in Foreign
Currency Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Each applicable
Revolving Lender shall comply with its obligations under this paragraph by wire
transfer of immediately available Dollars, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to each Foreign Currency Lender
such portions of the amount so received by it from the Revolving Lenders so that
after giving effect thereto the Revolving Lenders (including the Foreign
Currency Lenders) will hold direct interests in the Foreign Currency Loans in an
amount equal to their Applicable Percentage thereof.  The Administrative Agent
shall notify the Company of any participations in any Foreign Currency Loans
acquired pursuant to this paragraph. All such Loans shall be automatically
converted to ABR Dollar Borrowings (including each Foreign Currency Lender’s
portion thereof) in an amount equal to the Dollar Amount thereof as of (and with
the Dollar Amount as determined as of) the date of conversion but shall continue
to be considered Foreign Currency Exposure.  Thereafter payments in respect of
such ABR Dollar Borrowings shall be made to the Administrative Agent for the
account of the Revolving Lenders.  The amount of principal and interest paid on
the Foreign Currency Loans prior to receipt of the proceeds of a sale of
participations therein shall be shared by the Foreign Currency Lenders pro rata
based on the amount of the Foreign Currency Commitment of each (or if the
Foreign Currency Commitments shall have terminated, based on the Foreign
Currency Loans held by each).  Any amounts received by the Administrative Agent
or any Foreign Currency Lender from any Borrower (or other party on behalf of a
Borrower) in respect of a Foreign Currency Loan after receipt by the Foreign
Currency Lenders of the proceeds of a sale of participations therein shall be
promptly remitted by the Administrative Agent to each Revolving Lender that
shall have made its payments pursuant to this paragraph and to the Foreign
Currency Lenders, as their interests may appear.  The purchase of participations
in Foreign Currency Loans pursuant to this paragraph shall not relieve any
Borrower of any default in the payment thereof.  No new Foreign Currency Loans
will be made to any Borrower so long as any Default, which existed when the
Administrative Agent required the Revolving Lenders to acquire participations in
Foreign Currency Loans pursuant to this paragraph, continues to exist.

 

Section 2.02                             Revolving Loans and Revolving
Borrowings.

 

(a)                                 Loans Made Ratably.  Each Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class.  The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder;

 

29

--------------------------------------------------------------------------------


 

provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

(b)                                 Initial Type of Loans.  Subject to
Section 2.13, each Revolving Borrowing shall be comprised entirely of ABR Dollar
Loans or Eurodollar Loans and each Foreign Currency Loan shall be comprised
entirely of Fixed Rate Loans, in each case, as a Borrower may request in
accordance herewith; provided that all Borrowings made on the Effective Date
must be made as ABR Revolving Borrowings.  Foreign Currency Loans may only be
Fixed Rate Loans.  Each Swingline Loan shall be an ABR Dollar Loan.  Each Lender
at its option may make any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of a Borrower to repay such Loan in
accordance with the terms of this Agreement.

 

(c)                                  Minimum Amounts; Limitation on Fixed Rate
Borrowings.  At the commencement of each Interest Period for any Fixed Rate
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Dollar Amount equal to $1,000,000 and not less than the Dollar
Amount equal to $5,000,000.  At the time that each ABR Revolving Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Dollar Amount equal to $100,000 and not less than the Dollar
Amount of $500,000; provided that an ABR Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the Aggregate
Revolving Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e).  Each Swingline Loan shall be
in an amount that is an integral multiple of $100,000 and not less than
$100,000.  Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of ten
(10) Fixed Rate Borrowings outstanding.

 

(d)                                 Limitation on Interest Periods. 
Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Revolving
Maturity Date.

 

(e)                                  Additional Foreign Currencies.

 

(i)                                     The Company may from time to time
request that Foreign Currency Loans be made and/or, subject to Section 2.05,
Letters of Credit be issued in a currency other than those specifically listed
in the definition of “Foreign Currency”; provided that such requested currency
is a lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars.  In the case of any such request with
respect to the making of Foreign Currency Loans, such request shall be subject
to the approval of the Administrative Agent and the Foreign Currency Lenders;
and in the case of any such request with respect to the issuance of Letters of
Credit, such request shall also be subject to the approval of the Issuing Bank.

 

(ii)                                  Any such request shall be made to the
Administrative Agent not later than 11:00 a.m., twenty (20) Business Days prior
to the date of the desired Foreign Currency Loan or Letter of Credit (or such
other time or date as may be agreed by the Administrative Agent and, in the case
of any such request pertaining to Letters of Credit, the Issuing Bank, in its
sole discretion).  In the case of any such request pertaining to Foreign
Currency Loans, the Administrative Agent shall promptly notify each Foreign
Currency Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall also promptly notify the
Issuing Bank.  Each Foreign Currency Lender and, in the case of a request
pertaining to Letters of Credit, the Issuing Bank shall notify the
Administrative Agent, not later than 10:00 a.m., ten (10) Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Foreign Currency Loans or the issuance of Letters of Credit, as the
case may be, in such requested currency.

 

30

--------------------------------------------------------------------------------

 


 

(iii)                               Any failure by a Foreign Currency Lender or
the Issuing Bank, as the case may be, to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such Foreign Currency Lender or the Issuing Bank, as the case may be, to permit
Foreign Currency Loans to be made or Letters of Credit to be issued in such
requested currency.  If the Administrative Agent and all the Foreign Currency
Lenders consent to making Foreign Currency Loans in such requested currency, the
Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be a Foreign Currency hereunder for
purposes of any Foreign Currency Loans; and if the Administrative Agent, the
Foreign Currency Lenders and the Issuing Bank consent to the issuance of Letters
of Credit in such requested currency, the Administrative Agent shall so notify
the Company and such currency shall thereupon be deemed for all purposes to be a
Foreign Currency hereunder for purposes of any Letter of Credit issuances.  If
the Administrative Agent shall fail obtain consent to any request for an
additional currency under this Section 2.02, the Administrative Agent shall
promptly so notify the Company.

 

Section 2.03                             Requests for Borrowings.  To request a
Revolving Borrowing, the applicable Borrower shall notify the Administrative
Agent of such request by telephone or through Electronic Systems, if
arrangements for doing so have been approved by the Administrative Agent, (a) in
the case of a Eurodollar Borrowing, not later than 11:00 a.m., Dallas, Texas
time, three Business Days before the date of the proposed Borrowing, or (b) in
the case of an ABR Dollar Borrowing, not later than 11:00 a.m., Dallas, Texas
time, one Business Day before the date of the proposed Borrowing; provided that
any such notice of an ABR Revolving Borrowing to finance the reimbursement of an
LC Disbursement as contemplated by Section 2.05(e) may be given not later than
10:00 a.m., Dallas, Texas time, on the date of the proposed Borrowing;
provided further that any request for an ABR Dollar Borrowing by Valmont
Australia shall be made, not later than 11:00 a.m., Dallas, Texas time two
(2) Business Days before the date of the proposed Borrowing.  To request a
Foreign Currency Borrowing, the applicable Borrower shall notify the
Administrative Agent of such request in writing, not later than 11:00 a.m. (the
applicable Foreign Currency Office time), three Business Days before the date of
the proposed Borrowing or, if different, the number of days before the date of
the proposed Borrowing that is standard for the applicable Foreign Currency in
accordance with the Administrative Agent’s standard practice.  Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery, fax or a communication through Electronic Systems to
the Administrative Agent of a written Borrowing Request in the form attached
hereto as Exhibit E or in such other form as may be approved by the
Administrative Agent and signed by the applicable Borrower.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

 

(i)                                     whether such Borrowing is to be a Dollar
Borrowing or Foreign Currency Borrowing;

 

(ii)                                  the name of the applicable Borrower;

 

(iii)                               the aggregate amount of such Borrowing;

 

(iv)                              the currency in which such Borrowing is to be
denominated;

 

(v)                                 the date of such Borrowing, which shall be a
Business Day;

 

(vi)                              whether such Borrowing is to be an ABR
Borrowing or a Fixed Rate Borrowing;

 

31

--------------------------------------------------------------------------------


 

(vii)                           in the case of a Fixed Rate Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(viii)                        the location and number of the applicable
Borrower’s account to which funds are to be disbursed, which shall comply with
the requirements of Section 2.06.

 

If no election as to the Type of Dollar Borrowing is specified and the Borrowing
is requested by a Borrower, then the requested Borrowing shall be an ABR
Borrowing.  If no Interest Period is specified with respect to any requested
Fixed Rate Borrowing, then the applicable Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  If no currency is
specified for any Borrowing submitted by a Borrower then such Borrowing shall be
made in Dollars.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each
applicable Lender of the details thereof and of the amount of such Lender’s Loan
to be made as part of the requested Borrowing.

 

Section 2.04                             Swingline Loans.

 

(a)                                 Commitment.  Subject to the terms and
conditions set forth herein, from time to time during the Revolving Availability
Period, each Swingline Lender severally agrees to make Swingline Loans
denominated in Dollars to the applicable Borrower from time to time during the
Revolving Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $25,000,000, (ii) the aggregate principal
amount of outstanding Swingline Loans made by such Swingline Lender exceeding
such Swingline Lender’s Swingline Commitment, (iii) such Swingline Lender’s
Revolving Exposure exceeding its Commitment, or (iv) the sum of the Aggregate
Revolving Exposures exceeding the Aggregate Revolving Commitments; provided that
a Swingline Lender shall not be required to make a Swingline Loan to refinance
an outstanding Swingline Loan.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Swingline Loans.

 

(b)                                 Borrowing Procedure.  To request a Swingline
Loan, the applicable Borrower shall notify the Administrative Agent of such
request by telephone (confirmed by fax) or through Electronic Systems, if
arrangements for doing so have been approved by the Administrative Agent, not
later than 1:00 p.m., Dallas, Texas time, on the day of a proposed Swingline
Loan.  Each such notice shall be irrevocable and shall specify the requested
date (which shall be a Business Day), and amount of the requested Swingline
Loan.  The Administrative Agent will promptly advise the Swingline Lenders of
any such notice received from a Borrower.  Each Swingline Lender shall make its
ratable portion of the requested Swingline Loan (such ratable portion to be
calculated based upon such Swingline Lender’s Swingline Commitment to the total
Swingline Commitments of all of the Swingline Lenders) available to the
applicable Borrower by means of a credit to an account of the applicable
Borrower with the Administrative Agent designated for such purpose (or, in the
case of a Swingline Loan made to finance the reimbursement of an LC Disbursement
as provided in Section 2.05(e), by remittance to the Issuing Bank) by 3:00 p.m.,
Dallas, Texas time, on the requested date of such Swingline Loan.

 

(c)                                  Independent Swingline Lender Obligations.
The failure of any Swingline Lender to make its ratable portion of a Swingline
Loan shall not relieve any other Swingline Lender of its obligation hereunder to
make its ratable portion of such Swingline Loan on the date of such Swingline
Loan, but no Swingline Lender shall be responsible for the failure of any other
Swingline Lender to make the ratable portion of a Swingline Loan to be made by
such other Swingline Lender on the date of any Swingline Loan.

 

32

--------------------------------------------------------------------------------


 

(d)                                 Revolving Lender Participation in Swingline
Loans.  Any Swingline Lender may by written notice given to the Administrative
Agent require the Revolving Lenders to acquire participations in all or a
portion of its Swingline Loans outstanding.  Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Revolving Lender, specifying in such notice
such Revolving Lender’s Applicable Percentage of such Swingline Loans.  Each
Revolving Lender hereby absolutely and unconditionally agrees, promptly upon
receipt of such notice from the Administrative Agent (and in any event, if such
notice is received by 10:00 a.m. Dallas, Texas time, then promptly shall mean on
such Business Day, and, if such notice is received after 10:00 a.m. Dallas,
Texas time, then promptly shall mean on the immediately succeeding Business
Day), to pay to the Administrative Agent, for the account of such Swingline
Lenders, such Revolving Lender’s Applicable Percentage of such Swingline Loans. 
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this Section 2.04(d) is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Each Revolving
Lender shall comply with its obligation under this Section 2.04(d) by wire
transfer of immediately available Dollars, in the same manner as provided in
Section 2.06 with respect to Loans made by such Revolving Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to such
Swingline Lenders the amounts so received by it from the Revolving Lenders.  The
Administrative Agent shall notify the Company of any participations in any
Swingline Loan acquired pursuant to this Section 2.04(d), and thereafter
payments in respect of such Swingline Loan shall be made to the Administrative
Agent and not to such Swingline Lenders.  Any amounts received by a Swingline
Lender from any Borrower (or other party on behalf of any Borrower) in respect
of a Swingline Loan after receipt by such Swingline Lenders of the proceeds of a
sale of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made their payments pursuant to this Section 2.04(d) and to such Swingline
Lenders, as their interests may appear; provided that any such payment so
remitted shall be repaid to such Swingline Lenders or to the Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to any Borrower for any reason.  The purchase of participations in a
Swingline Loan pursuant to this Section 2.04(d) shall not relieve any Borrower
of any default in the payment thereof.

 

(e)                                  Replacement of Swingline Lender. Any
Swingline Lender may be replaced at any time by written agreement among the
Company, the Administrative Agent, the replaced Swingline Lender and the
successor Swingline Lender.  The Administrative Agent shall notify the Lenders
of any such replacement of a Swingline Lender.  At the time any such replacement
shall become effective, the Borrowers shall jointly and severally pay all unpaid
interest accrued for the account of the replaced Swingline Lender pursuant to
Section 2.12(d).  From and after the effective date of any such replacement,
(x) the successor Swingline Lender shall have all the rights and obligations of
the replaced Swingline Lender under this Agreement with respect to Swingline
Loans made thereafter and (y) references herein to the term “Swingline Lender”
shall be deemed to refer to such successor or to any previous Swingline Lender,
or to such successor and all previous Swingline Lenders, as the context shall
require.  After the replacement of a Swingline Lender hereunder, the replaced
Swingline Lender shall remain a party hereto and shall continue to have all the
rights and obligations of a Swingline Lender under this Agreement with respect
to Swingline Loans made by it prior to its replacement, but shall not be
required to make additional Swingline Loans.

 

(f)                                   Resignation of Swingline Lender.  Subject
to the appointment and acceptance of a successor Swingline Lender, any Swingline
Lender may resign as a Swingline Lender at any time upon

 

33

--------------------------------------------------------------------------------


 

thirty days’ prior written notice to the Administrative Agent, the Company and
the Lenders, in which case, such Swingline Lender shall be replaced in
accordance with Section 2.04(e) above.

 

Section 2.05                             Letters of Credit.

 

(a)                                 General.  Subject to the terms and
conditions set forth herein, the Company may request the issuance of Letters of
Credit for its own account or the account of any Subsidiary denominated in
Dollars or a Foreign Currency, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Revolving Availability Period.  In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Company to, or entered into by the Company or any other Borrower with, the
Issuing Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.  Notwithstanding anything herein to the contrary, the
Issuing Bank shall have no obligation hereunder to issue, and shall not issue,
any Letter of Credit the proceeds of which would be made available to any Person
(i) to fund any activity or business of or with any Sanctioned Person, or in any
country or territory that, at the time of such funding, is the subject of any
Sanctions or (ii) in any manner that would result in a violation of any
Sanctions by any party to this Agreement.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Company shall hand deliver or fax (or through Electronic Systems, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension, but in any event no less than
three Business Days) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the currency in which such Letter of Credit is to be issued (which must
be either Dollars or a Foreign Currency), the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit.  If requested by the Issuing Bank,
the Company also shall submit a letter of credit application on the Issuing
Bank’s standard form in connection with any request for a Letter of Credit.  A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Company
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the LC Exposure shall not exceed
the Dollar Amount of $75,000,000, (ii) the Foreign Currency Exposure shall not
exceed the Foreign Currency Commitment, and (iii) the Aggregate Revolving
Exposure shall not exceed the Aggregate Revolving Commitments.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
one year after the date of the issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, one year after such renewal or
extension) (provided that any Letter of Credit with a one-year term may provide
for the renewal thereof for additional one-year periods not to extend past the
date in clause (ii) below) and (ii) the date that is five Business Days prior to
the Revolving Maturity Date.

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the Issuing Bank or the Revolving
Lenders, the Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from the Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such

 

34

--------------------------------------------------------------------------------


 

Letter of Credit.  In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay in Dollars
to the Administrative Agent, for the account of the Issuing Bank, such Revolving
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Company on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Company or any other Borrower for any reason.  Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this Section 2.05(d) in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

(e)                                  Reimbursement.  If the Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Company shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement in the currency in which it is denominated not
later than 12:00 noon, Dallas, Texas time (or with respect to LC Disbursements
denominated in a Foreign Currency, 12:00 noon, the applicable Foreign Currency
Office time), on the date that such LC Disbursement is made, if the Company
shall have received notice of such LC Disbursement prior to 10:00 a.m., Dallas,
Texas time (or with respect to LC Disbursements denominated in a Foreign
Currency, 10:00 a.m., the applicable Foreign Currency Office time), on such
date, or, if such notice has not been received by the Company prior to such time
on such date, then not later than 12:00 noon, Dallas, Texas time (or with
respect to LC Disbursements denominated in a Foreign Currency, 12:00 noon, the
applicable Foreign Currency Office time), on (i) the Business Day that the
Company receives such notice, if such notice is received prior to 10:00 a.m.,
Dallas, Texas time (or with respect to LC Disbursements denominated in a Foreign
Currency, 10:00 a.m., the applicable Foreign Currency Office time), on the day
of receipt, or (ii) the Business Day immediately following the day that the
Company receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that, the Company may, subject to the conditions
to Borrowing set forth herein, request in accordance with Section 2.02, 2.03 or
2.04 that such payment be financed with a Revolving Borrowing or a Swingline
Loan, or, if the LC Disbursement is denominated in a Foreign Currency, a Foreign
Currency Borrowing, as applicable and in each case, in an equivalent amount and
in the currency in which the Letter of Credit is denominated and, to the extent
so financed, the Company’s obligation to make such payment shall be discharged
and replaced by the resulting Revolving Borrowing, Swingline Loan or Foreign
Currency Loan.  If the Company fails to make such payment when due, the
Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the Dollar Amount of the payment then due from the Company in
respect thereof and such Revolving Lender’s Applicable Percentage thereof. 
Promptly following receipt of such notice, each Revolving Lender shall pay to
the Administrative Agent such Revolving Lender’s Applicable Percentage of the
Dollar Amount of unreimbursed LC Disbursement, in the same manner as provided in
Section 2.06 with respect to Revolving Loans made by such Revolving Lender (and
Section 2.06, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Revolving Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Company pursuant to this
Section 2.05 the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Revolving Lenders have made payments
pursuant to this Section to reimburse the Issuing Bank, then to such Revolving
Lenders and the Issuing Bank as their interests may appear.  Any payment made by
a Revolving Lender pursuant to this Section to reimburse the Issuing Bank for
any LC Disbursement (other than the funding of Revolving Loans, Foreign Currency
Loan or a Swingline Loan as contemplated above) shall not constitute a Loan and
shall not relieve the Company of its obligation to reimburse such LC
Disbursement. After receipt of any payments from the Revolving Lenders under
this paragraph, the Company’s obligation to reimburse such LC Disbursement, if
originally denominated in a Foreign Currency, shall convert to a Dollar
denominated obligation in a Dollar Amount calculated as of

 

35

--------------------------------------------------------------------------------


 

the date the payments by the Revolving Lenders are received and any future
payments by the Company in respect thereof shall be made in Dollars.

 

(f)                                   Obligations Absolute.  The Company’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Company’s obligations hereunder.  Neither the Administrative Agent, the
Revolving Lenders nor the Issuing Bank, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Company to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by such
Borrower to the extent permitted by applicable law) suffered by the Company that
are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination.  In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)                                  Disbursement Procedures.  The Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  The Issuing Bank
shall promptly notify the Administrative Agent and the Company by telephone
(confirmed by fax or other electronic transmission approved by the
Administrative Agent) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Company of its
obligation to reimburse the Issuing Bank and the Revolving Lenders with respect
to any such LC Disbursement.

 

(h)                                 Interim Interest.  If the Issuing Bank shall
make any LC Disbursement, then, unless the Company shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Company reimburses such
LC Disbursement, at the rate per annum then applicable to Revolving Loans and
such interest shall be due and payable on the date when such reimbursement is
payable; provided that, if the Company fails to reimburse such LC Disbursement
when due pursuant to paragraph (e) of this Section, then Section 2.12 (e) shall
apply.

 

36

--------------------------------------------------------------------------------


 

Interest accrued pursuant to this Section 2.05(h) shall be for the account of
the Issuing Bank, except that interest accrued on and after the date of payment
by any Revolving Lender pursuant to paragraph (e) of this Section to reimburse
the Issuing Bank shall be for the account of such Revolving Lender to the extent
of such payment.

 

(i)                                     Replacement of the Issuing Bank.

 

(i)                                     JPMorgan Chase Bank, N.A. may be
replaced as an Issuing Bank at any time by written agreement among the Company,
the Administrative Agent, the replaced Issuing Bank and the successor Issuing
Bank.  The Administrative Agent shall notify the Revolving Lenders of any such
replacement of the Issuing Bank.  At the time any such replacement shall become
effective, the Company shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.11(b).  From and after the effective
date of any such replacement, (A) the successor Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (B) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(ii)                                  Subject to the appointment and acceptance
of a successor Issuing Bank, any Issuing Bank may resign as an Issuing Bank at
any time upon thirty days’ prior written notice to the Administrative Agent, the
Company and the Lenders, in which case, such Issuing Bank shall be replaced in
accordance with Section 2.06(i)(i) above.

 

(j)                                    Cash Collateralization.  If any Event of
Default exists, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than fifty percent (50%) of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph or when cash collateral is otherwise
required under this Agreement, the Company shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders, cash (i) in Dollars in an amount equal to the
LC Exposure calculated for all Letters of Credit denominated in Dollars and
(ii) in the applicable Foreign Currency in an amount equal to the face amount of
all Letters of Credit denominated in such Foreign Currency, plus, in each case,
any accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to any Borrower
described in paragraph (h) or (i) of Section 8.01.  Each such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the Obligations and the Company will, in connection therewith, execute and
deliver such security and pledge agreements in form and substance satisfactory
to the Administrative Agent which the Administrative Agent may, in its
discretion, require.  The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account.  Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Company’s risk and expense, such deposits shall not bear interest. 
Interest or profits, if any, on such investments shall accumulate in such
account.  Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Company for the LC Exposure at such time
or, if the maturity of the Loans has been accelerated (but subject to the
consent of Revolving Lenders with LC Exposure representing greater than

 

37

--------------------------------------------------------------------------------


 

fifty percent (50%) of the total LC Exposure), be applied to satisfy other
Obligations and the Company will, in connection therewith, execute and deliver
such security and pledge agreements in form and substance satisfactory to the
Administrative Agent which the Administrative Agent may, in its discretion,
require.  If the Company is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Company within
three Business Days after all Events of Default have been cured or waived.

 

Section 2.06                             Funding of Borrowings.

 

(a)                                 By Lenders.  Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof solely by wire
transfer of immediately available funds in (i) Dollars, in the case of a Dollar
Borrowing, by 12:00 noon, Dallas, Texas time, and (ii) in the applicable Foreign
Currency, in the case of a Foreign Currency Loan, by 12:00 noon the applicable
Foreign Currency Office time, in each case, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.04.  Except
in respect of the provisions of this Agreement covering the reimbursement of
Letters of Credit, the Administrative Agent will make such Loans available to
the applicable Borrower by promptly crediting the funds so received in the
aforesaid account of the Administrative Agent to an account of the applicable
Borrower maintained with the Administrative Agent or by wire transfer, automated
clearing house debit or interbank transfer to such other account, accounts or
Persons designated by the applicable Borrower in the applicable Borrowing
Request; provided that Revolving Loans and Foreign Currency Loans made to
finance the reimbursement of an LC Disbursement as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the Issuing
Bank.

 

(b)                                 Fundings Assumed Made.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. 
In such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the applicable Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the applicable
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of a Borrower, the
interest rate applicable to ABR Loans.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

Section 2.07                             Interest Elections.

 

(a)                                 Conversion and Continuation.  Each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Fixed Rate Borrowing, shall have an initial Interest
Period and shall be denominated in Dollars or the applicable Foreign Currency as
specified in such Borrowing Request.  Thereafter, the Company may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Fixed Rate Borrowing, may elect Interest Periods therefor, all as
provided in this Section.  The Company may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

 

38

--------------------------------------------------------------------------------


 

(b)                                 Delivery of Interest Election Request.  To
make an election pursuant to this Section, the Company shall notify the
Administrative Agent of such election by telephone or through Electronic
Systems, if arrangements for doing so have been approved by the Administrative
Agent, by the time that a Borrowing Request would be required under Section 2.03
if the Company were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election; provided that
elections made with respect to Foreign Currency Borrowings shall only be made in
writing pursuant to paragraph (c) below.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
fax to the Administrative Agent of a written Interest Election Request in the
form of Exhibit F hereto and signed by the Company.

 

(c)                                  Contents of Interest Election Request. 
Each telephonic and written Interest Election Request (including requests
submitted through Electronic Systems) shall specify the following information in
compliance with Section 2.03 and paragraph (f) of this Section:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Fixed Rate Borrowing; and

 

(iv)                              if the resulting Borrowing is a Fixed Rate
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a Fixed Rate Borrowing but does
not specify an Interest Period, then the Company shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Notice to the Lenders.  Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

(e)                                  Automatic Conversion.  If a Borrower fails
to deliver a timely Interest Election Request with respect to a Fixed Rate
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing, if (i) outstanding as a Fixed Rate Dollar Borrowing,
shall be converted to an ABR Borrowing and (ii) outstanding as a Foreign
Currency Borrowing, shall be continued as a Fixed Rate Borrowing with an
Interest Period of one month.

 

(f)                                   Limitations on Election.  Notwithstanding
any contrary provision hereof, if an Event of Default exists and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Company, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Fixed Rate Borrowing,
(ii) unless repaid, each Fixed Rate Dollar Borrowing shall be converted to an
ABR Borrowing at the end of the Interest Period applicable thereto, and (iii) no
outstanding Foreign Currency Borrowing may be continued for an Interest Period
longer than one month.  A Borrowing of any Class may not be converted to or
continued as a Fixed Rate Borrowing if after giving effect thereto the Interest
Period therefor would commence before and end after the

 

39

--------------------------------------------------------------------------------


 

Revolving Maturity Date.  No Foreign Currency Borrowing may be converted to an
ABR Borrowing and no Borrowing denominated in one currency can be converted to
another currency.

 

Section 2.08                             Termination and Reduction of
Commitments.

 

(a)                                 Termination Date.  Unless previously
terminated, the Revolving Commitments and the Foreign Currency Commitments shall
terminate on the Revolving Maturity Date.

 

(b)                                 Optional Termination or Reduction.  The
Company may at any time terminate, or from time to time reduce, the Commitments
of any Class; provided that (i) each reduction of the Commitments of any
Class shall be in an amount that is an integral multiple of $5,000,000 and not
less than $10,000,000, (ii) the Revolving Commitments may not be reduced below
the amount of the commitment to make Swingline Loans and the Foreign Currency
Commitment unless such commitments are also reduced, pro rata, (iii) the Company
shall not terminate or reduce the Foreign Currency Commitment if, after giving
effect to any concurrent prepayment of the Foreign Currency Loans in accordance
with Section 2.10, the Foreign Currency Exposure would exceed the Foreign
Currency Commitments, and (iv) the Company shall not terminate or reduce
Aggregate Revolving Commitment if, after giving effect to any concurrent
prepayment of the Revolving Loans in accordance with Section 2.10, the Aggregate
Revolving Exposures would exceed the Aggregate Revolving Commitments.

 

(c)                                  Notice of Termination or Reduction.  The
Company shall notify the Administrative Agent of any election to terminate or
reduce the Commitments under paragraph (b) of this Section, at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof.  Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof.  Each notice delivered by the Company pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Revolving Commitments or the Foreign Currency Commitment delivered by the
Company may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the Company
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied.  Any termination or reduction of the
Commitments of any Class shall be permanent.  Each reduction of the Commitments
of any Class shall be made ratably among the Lenders in accordance with their
respective Commitments of such Class.

 

Section 2.09                             Repayment of Loans; Evidence of Debt.

 

(a)                                 Promise to Pay.  Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Revolving Lender the then unpaid principal amount of each Revolving Loan
advanced to such Borrower on the Revolving Maturity Date in Dollars, (ii) to the
Administrative Agent for the account of each Foreign Currency Lender the then
unpaid principal amount of each Foreign Currency Loan advanced to such Borrower
on the Revolving Maturity Date in the currency in which such Foreign Currency
Loan is denominated, and (iii) to the Administrative Agent for the account of
the Swingline Lenders the then unpaid principal amount of each Swingline Loan
advanced to such Borrower on the earlier of the Revolving Maturity Date and the
fifth Business Day after such Swingline Loan is made; provided that on each date
that a Dollar Borrowing is made, the Borrowers shall repay all Swingline Loans
then outstanding and the proceeds of any Borrowing shall be applied by the
Administrative Agent to repay any Swingline Loans outstanding.  For the
avoidance of doubt, the Borrowers shall not be jointly and severally liable for
the Loans.  Each Borrower shall only be liable for the Loans made to each such
Borrower.  The foregoing two sentences do not limit any Borrower’s obligations
as a Guarantor under the Guaranty Agreement.

 

40

--------------------------------------------------------------------------------

 


 

(b)           Lender Records.  Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the indebtedness of each
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder and the currency in which such indebtedness is due.

 

(c)           Administrative Agent Records.  The Administrative Agent shall
maintain accounts in which it shall record (i) the amount of each Loan made
hereunder, the Class and Type thereof, the currency in which it is denominated
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d)           Prima Facie Evidence.  The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrowers to repay the Loans in accordance with the terms of this Agreement.

 

(e)           Request for a Note.  Any Lender may request that Loans of any
Class made by it be evidenced by a promissory note.  In such event, the
applicable Borrowers shall execute and deliver to such Lender a promissory note
payable to the order of such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent.  Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

 

Section 2.10          Prepayment of Loans.

 

(a)           Optional Prepayment.  Each Borrower shall have the right at any
time and from time to time to prepay any of its Borrowings in whole or in part,
without prepayment penalty or premium subject to the requirements of this
Section and Section 2.15.

 

(b)           Mandatory Prepayment of Loans.  Each Borrower shall, from time to
time, upon demand of the Administrative Agent, prepay so much of such Borrower’s
Revolving Loans in such amounts as shall be necessary so that at all times the
sum of the Aggregate Revolving Exposure is equal to or less than the Aggregate
Revolving Commitment (or, if no Revolving Loans are outstanding, deposit cash
collateral in an account with the Administrative Agent pursuant to
Section 2.05(j)).  In addition, if, and in any event that, (i) the Swingline
Loans exceed $25,000,000 or (ii) the Foreign Currency Exposure exceeds the
Foreign Currency Commitment, each Borrower shall promptly repay its Swingline
Loans and/or Foreign Currency Loans (or, if no such Borrowings are outstanding,
deposit cash collateral in an account with the Administrative Agent pursuant to
Section 2.05(j)) in each case an amount equal to the applicable excess.

 

(c)           Selection of Borrowing to be Prepaid.  Prior to any optional or
mandatory prepayment of Borrowings hereunder, the Company or other applicable
Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to paragraph
(d) of this Section.

 

(d)           Notice of Prepayment; Application of Prepayments.  The Company or
other applicable Borrower shall notify the Administrative Agent (and, in the
case of prepayment of Swingline

 

41

--------------------------------------------------------------------------------


 

Loan, the Swingline Lenders) by telephone (confirmed by fax) or, with respect to
Foreign Currency Borrowings, in writing, of any prepayment hereunder (i) in the
case of prepayment of a Fixed Rate Borrowing, not later than 11:00 a.m., Dallas,
Texas time, three Business Days before the date of prepayment, (ii) in the case
of prepayment of an ABR Borrowing, not later than 11:00 a.m., Dallas, Texas
time, one Business Day before the date of prepayment, (iii) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, Dallas, Texas time,
and (iv) in the case of prepayment of any Foreign Currency Loan not later than
9:30 a.m., the applicable Foreign Currency Office time, three Business Days on
the date of prepayment.  Each such notice shall be irrevocable and shall specify
the prepayment date, the principal amount of each Borrowing or portion thereof
to be prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that, if a notice of
optional prepayment is given in connection with a conditional notice of
termination of the Revolving Commitments as contemplated by Section 2.08, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.08.  Promptly following receipt of any such
notice (other than a notice relating solely to Swingline Loans), the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment.  Each prepayment of a Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.12.  The
application of any prepayment of the Loans, to the extent such prepayments are
in the correct currency, shall be applied first to ABR Loans and then to Fixed
Rate Loans in the order of the maturing Interest Periods starting with the
closest maturity.

 

Section 2.11          Fees.

 

(a)           Commitment Fees.  The Company agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee, which shall
accrue at the Applicable Rate on the average daily unused amount of the
Revolving Commitment of such Revolving Lender during the period from and
including the Effective Date to but excluding the date on which such Revolving
Commitment terminates.  Accrued commitment fees shall be payable in arrears on
the date which is three Business Days following the last day of each March,
June, September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the date
hereof.  All commitment fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  For purposes of computing commitment
fees with respect to Revolving Commitments, a Revolving Commitment of a
Revolving Lender shall be deemed to be used to the extent of:

 

(i)            the Dollar Amount of the outstanding Revolving Loans and LC
Exposure of such Lender; and

 

(ii)           if such Lender is a Foreign Currency Lender, the Dollar Amount of
such Lender’s Foreign Currency Loans;

 

and the following shall be disregarded for such purpose: (y) the Swingline
Exposure of such Lender, and (z) such Lender’s Applicable Percentage of the
Foreign Currency Loans.

 

(b)           Letter of Credit Fees.  The Company agrees to pay (i) to the
Administrative Agent for the account of each Revolving Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at the Applicable Rate on Fixed Rate Loans on the average daily amount of such
Lender’s LC Exposure applicable to Letters of Credit issued for the account of
such Borrower (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the

 

42

--------------------------------------------------------------------------------


 

period from and including the Effective Date to but excluding the later of the
date on which such Lender’s Revolving Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily amount of the LC Exposure applicable to Letters of Credit (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as the Issuing Bank’s standard fees with respect to
the administration, issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder.  With respect to each Letter of
Credit, participation fees and fronting fees accrued through and including the
last day of March, June, September and December of each year shall be payable on
the third Business Day following such last day, commencing on the first such
date to occur after the Effective Date, in the currency in which such Letter of
Credit is denominated; provided that all such fees shall be payable on the date
on which the Revolving Commitments terminate and any such fees accruing after
the date on which the Revolving Commitments terminate shall be payable on
demand.  Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand.  All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(c)           Administrative Agent Fees.  The Company agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon in writing between the Company and the
Administrative Agent.

 

(d)           Payment of Fees.  All fees payable hereunder shall be paid on the
dates due, in immediately available funds, to the Administrative Agent (or to
the Issuing Bank, in the case of fees payable to it) for distribution, in the
case of commitment fees and participation fees, to the Lenders entitled
thereto.  Fees paid shall not be refundable under any circumstances.

 

Section 2.12          Interest.

 

(a)           ABR Borrowings.  Subject to Section 10.13, the Revolving Loans
comprising each ABR Borrowing (excluding each Swingline Loan) and the Foreign
Currency Loans which have been converted to ABR Borrowings pursuant to
Section 2.01(c) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

 

(b)           Eurodollar Borrowings.  Subject to Section 10.13, the Revolving
Loans comprising each Eurodollar Borrowing shall bear interest at the Adjusted
LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

 

(c)           Foreign Currency Borrowing.  Subject to Section 10.13, the Foreign
Currency Loans comprising each Foreign Currency Borrowing shall bear interest at
the Foreign Currency Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

 

(d)           Swingline Loans.  Subject to Section 10.13, the Swingline Loans
shall bear interest each day at the Alternate Base Rate.

 

(e)           Default Interest.  Notwithstanding the foregoing, subject to
Section 10.13, if any principal of or interest on any Loan or any fee or other
amount payable by any Borrower hereunder is not paid when due, whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, two percent (2%) plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section or (ii) in the case of any other amount, two percent (2%) plus the
rate

 

43

--------------------------------------------------------------------------------


 

applicable to ABR Revolving Loans as provided in paragraph (a) of this Section. 
In addition, if any Event of Default exists and the Required Lenders request,
the outstanding principal amount of the Loans shall bear interest, after as well
as before judgment, at a rate per annum equal to two percent (2%) plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section.

 

(f)            Payment of Interest.  Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (e) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Fixed Rate Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.  Interest on Foreign Currency Loans shall be paid in the Foreign
Currency as such Loan is denominated. Interest on all Dollar Loans shall be
payable in Dollars.

 

(g)           Computation.  Subject to Section 10.13, all interest hereunder
shall be computed on the basis of a year of 360 days, except that (i) interest
computed by reference to the Alternate Base Rate at times when the Alternate
Base Rate is based on the Prime Rate, (ii) interest computed by reference to the
AUD Bank Bill Reference Rate, the CDOR Rate, and (iii) interest on any Loan
denominated in English Pounds Sterling, shall be computed on the basis of a year
of 365 days (or 366 days in a leap year), and, with respect to any Foreign
Currency other than Australian Dollars, Canadian Dollars or English Pounds
Sterling, interest shall be computed on the basis of the number of days which
are customarily used as a basis for such calculation.  Interest in all cases
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).  The applicable Alternate Base Rate, Federal Funds
Effective Rate, or Fixed Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

 

Section 2.13          Market Disruption; Alternate Rate of Interest .

 

(a)           If at the time that the Administrative Agent shall seek to
determine the relevant Screen Rate on the Quotation Date for any Interest Period
for a Borrowing of Fixed Rate Loans the applicable Screen Rate shall not be
available for such Interest Period and/or for the applicable currency with
respect to such Borrowing for any reason and the Administrative Agent shall
determine that it is not possible to determine the Interpolated Rate (which
conclusion shall be conclusive and binding absent manifest error), then the
applicable Reference Bank Rate shall be the Fixed Rate for such Interest Period
for such Borrowing; provided, that if the Reference Bank Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement;
provided, further, however, that if less than two Reference Banks shall supply a
rate to the Administrative Agent for purposes of determining the Fixed Rate for
such Borrowing, (A) if such Borrowing shall be requested in Dollars, then such
Borrowing shall be made as an ABR Borrowing at the Alternate Base Rate and
(B) if such Borrowing shall be requested in any Foreign Currency, the Foreign
Currency Rate shall be equal to the cost to each Lender to fund its pro rata
share of such Borrowing (from whatever source and using whatever methodologies
as such Lender may select in its reasonable discretion) (such rate, the “CF
Rate”).

 

(b)           If prior to the commencement of any Interest Period for a Fixed
Rate Borrowing:

 

(i)            the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Fixed Rate (including, without limitation,
because the LIBO Screen Rate is not available

 

44

--------------------------------------------------------------------------------


 

or published on a current basis) for a Loan in the applicable currency or for
the applicable Interest Period; or

 

(ii)           the Administrative Agent is advised by the Required Lenders that
the Fixed Rate for a Loan in the applicable currency or for the applicable
Interest Period will not adequately and fairly reflect the cost to such Lenders
(or Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period,

 

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or through Electronic Systems as promptly as practicable
thereafter and, until the Administrative Agent notifies the Company and the
Lenders that the circumstances giving rise to such notice no longer exist,
(x) any Interest Election Request that requests the conversion of any Fixed Rate
Borrowing to, or continuation of Fixed Rate Borrowing in the applicable currency
or for the applicable Interest Period, as the case may be, shall be ineffective,
(y) if such Borrowing is requested in Dollars, such Borrowing shall be made as
an ABR Borrowing and (z) if such Borrowing is requested in any Foreign Currency,
then the Fixed Rate for such Fixed Rate Borrowing shall be at the CF Rate;
provided, further that if the circumstances giving rise to such notice affect
only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.

 

(c)           If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (b)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause
(b)(i) have not arisen but the supervisor for the administrator of the LIBO
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate shall no longer be used for determining
interest rates for loans, then the Administrative Agent and the Company shall
endeavor to establish an alternate rate of interest to the LIBO Rate that gives
due consideration to the then prevailing market convention for determining a
rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable.  Notwithstanding anything to the contrary in Section 9.02, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
of each Class stating that such Required Lenders object to such amendment. 
Until an alternate rate of interest shall be determined in accordance with this
clause (c) (but, in the case of the circumstances described in clause (ii) of
the first sentence of this Section 2.13(c), only to the extent the LIBO Screen
Rate for the applicable currency and such Interest Period is not available or
published at such time on a current basis), (x) any Interest Election Request
that requests the conversion of any Fixed Rate Borrowing to, or continuation of
any Fixed Rate Borrowing as, a Fixed Rate Borrowing shall be ineffective, (y) if
such Borrowing is requested in Dollars, such Borrowing shall be made as an ABR
Borrowing and (z) if such Borrowing is requested in any Foreign Currency, then
the Fixed Rate for such Fixed Rate Borrowing shall be at the CF Rate; provided
that, if such alternate rate of interest shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.

 

Section 2.14          Increased Costs.

 

(a)           Change In Law.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
liquidity, compulsory loans, insurance charges or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Lender (including, without limitation, any marginal, special,

 

45

--------------------------------------------------------------------------------


 

emergency or supplemental reserves established by the Board or any other
reserves imposed pursuant to Regulation D of the Board) (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank; or

 

(ii)           impose on any Lender, the Issuing Bank, the London interbank
market or any other interbank or other market used to determine the Foreign
Currency Rate any other condition, costs or expense (other than Taxes) affecting
this Agreement or Fixed Rate Loans made by such Lender or any Letter of Credit
or participation therein; or

 

(iii)          subject any Recipient to any Tax of any kind whatsoever with
respect to any Loan Document, any Letter of Credit, any participation in a
Letter of Credit or any Fixed Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the Issuing Bank in respect thereof
(other than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes, it being understood Taxes that are net
income Taxes (however denominated) or that are franchise Taxes or branch profit
Taxes are being excluded pursuant to, and to the extent excluded by, clause
(C) below, (C) Connection Income Taxes and (D) except to the extent such Taxes
are already covered by Section 2.16);

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Fixed Rate Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or Foreign
Currency Loan or to reduce the amount of any sum received or receivable by such
Lender, the Issuing Bank or such other Recipient hereunder (whether of
principal, interest or otherwise), then the Company shall pay (or shall cause
any other applicable Borrower to pay) such Lender, the Issuing Bank or such
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.  In addition, if the
introduction of, or changeover to, the Euro in any applicable member state of
the European Union shall result in an increase in the cost to any Foreign
Currency Lender of making or maintaining any Euro or other Foreign Currency Loan
(or of maintaining its obligation to make any such Foreign Currency Loan) or
result in a reduction of the amount of any sum received or receivable by such
Foreign Currency Lender hereunder (whether of principal, interest or otherwise),
then the Company shall pay (or shall cause any other applicable Borrower to pay)
to the applicable Foreign Currency Lender, such additional amount or amounts as
will compensate such Foreign Currency Lender for such additional costs incurred
or reduction suffered.

 

(b)           Capital Adequacy.  If any Lender or the Issuing Bank determines
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s or the Issuing
Bank’s capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit and Loans held by, such Lender, or the
Letters of Credit issued by the Issuing Bank, to a level below that which such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the Company will pay (or will
cause the applicable Borrower to pay) to such Lender or the Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any
such reduction suffered.

 

(c)           Delivery of Certificate.  A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the

 

46

--------------------------------------------------------------------------------


 

Company and shall be conclusive absent manifest error.  The Company shall pay
(or shall cause any other applicable Borrower to pay) such Lender or the Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.

 

(d)           Limitation on Compensation.  Failure or delay on the part of any
Lender or the Issuing Bank to demand compensation pursuant to this Section shall
not constitute a waiver of such Lender’s or the Issuing Bank’s right to demand
such compensation; provided that no Borrower shall be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

Section 2.15          Break Funding Payments.  In the event of (a) the payment
of any principal of any Fixed Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of Default
or as a result of a payment to a Lender in connection with Section 2.19),
(b) the conversion of any Fixed Rate Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.10(d) and is revoked in accordance therewith), or (d) the assignment
of any Fixed Rate Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by a Borrower pursuant to
Section 2.18, then, in any such event, the Company shall compensate (or shall
cause any other applicable Borrower to compensate) each Lender for the loss,
cost and expense attributable to such event.  In the case of a Fixed Rate Loan,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Fixed Rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in Dollars
or in the applicable Foreign Currency of a comparable amount and period from
other banks in the applicable market utilized to determine the related Fixed
Rate, (iii) any loss incurred in liquidating or closing out any foreign currency
contract, and (iv) any loss arising from any change in the value of Dollars in
relation to any Loan made in a Foreign Currency which was not paid on the date
due.  A certificate of any Lender setting forth any amount or amounts that such
Lender is entitled to receive pursuant to this Section shall be delivered to the
Company and shall be conclusive absent manifest error.  The Company shall pay
(or shall cause any other applicable Borrower to pay) such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

Section 2.16          Taxes.

 

(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Borrower hereunder or any other Loan Party under any Loan
Document shall be made free and clear of and without deduction or withholding
for any Taxes, except as required by applicable law.  If any applicable law (as
determined in the good faith discretion of an applicable withholding agent)
requires the deduction or withholding of any Tax from any such payment by a
withholding agent, then the applicable withholding agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by any Borrower
hereunder or any other Loan Party shall be increased as necessary so that after
such deduction or withholding has

 

47

--------------------------------------------------------------------------------


 

been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.16) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(b)           Payment of Other Taxes.  In addition, the Loan Parties shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for Other Taxes.

 

(c)           Tax Indemnification.  The Company shall indemnify (or shall cause
any other applicable Borrower to indemnify) each Recipient, within 20 days after
written demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient on or with respect to any payment
by or on account of any obligation of any Loan Party hereunder or under any
other Loan Document and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Company by a Lender or the Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.

 

(d)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 10.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.16(d).

 

(e)           Receipts.  As soon as practicable after any payment of Taxes by
any Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section 2.16, the Company shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(f)            Status of Lenders.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company (with a copy to the Administrative Agent), at the time or
times reasonably requested by the Company or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Company or Administrative Agent, as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by the Company or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will

 

48

--------------------------------------------------------------------------------


 

enable the Company or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.16(f)(ii)(A), (f)(ii)(B) and
(f)(ii)(D) below) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii)           Without limiting the generality of the foregoing, in the event a
Borrower is a U.S. Borrower,

 

(A)          any Lender that is a U.S. Person shall deliver to the Company and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), an executed IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

 

(I)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, an executed IRS Form W-8BEN-E or
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(II)          in the case of a Foreign Lender claiming that its extension of
credit will generate U.S. effectively connected income, an executed IRS
Form W-8ECI;

 

(III)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit G-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed IRS Form W-8BEN-E or IRS Form W-8BEN; or

 

(IV)         to the extent a Foreign Lender is not the beneficial owner, an
executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, IRS
Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-4 on behalf of each such direct and indirect partner;

 

49

--------------------------------------------------------------------------------


 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.  For purposes of determining withholding Taxes imposed
under FATCA, from and after the date hereof, the Borrowers and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

 

(g)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.16
(including by the payment of additional amounts pursuant to this Section 2.16),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (f) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (f), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(h)           Australian Income Tax Assessment Act of 1936.  For the purpose of
confirming that interest payments by each Australian Loan Party to the Lenders
are entitled to the withholding tax

 

50

--------------------------------------------------------------------------------


 

exemption established under Section 128F of the Australian Income Tax Assessment
Act 1936 (the “Assessment Act”), the parties hereto agree that this Agreement is
a “syndicated loan facility” for purposes of the Assessment Act (with terms in
quotes set forth in this paragraph (h) having the meanings provided for in the
Assessment Act).  In addition, to establish that the invitation to become a
lender under this Agreement satisfies the public offer test set out in
subsection (3A) of the Assessment Act:

 

(i)            the Administrative Agent represents and warrants to Valmont
Australia that:

 

(A)          invitations to become a Lender under this Agreement have been
extended to at least 10 “persons” (each an invitee);

 

(B)          it reasonably believed, at the time of making the invitations, that
each invitee was carrying on a business of providing finance, or investing or
dealing in securities, in the course of operating in financial markets; and

 

(C)          it was not aware and did not suspect that any invitee was an
“associate” as determined in accordance with the Assessment Act of any of the
other “persons” covered by subsection (3A) of the Assessment Act; and

 

(ii)           Valmont Australia represents and warrants to the Administrative
Agent that:

 

(A)          it was a resident of Australia at the time this Agreement was
entered into;

 

(B)          no invitee was known or suspected by Valmont Australia to be, an
“associate” of any of the other “persons” covered by paragraph (3A) of the
Assessment Act; and

 

(C)          it does not know, or have reasonable grounds to suspect, that any
“associate” of Valmont Australia is or will become a Lender under this
Agreement.

 

Valmont Australia agrees to immediately notify the Administrative Agent if:
(i) any proposed Lender disclosed to it is known or suspected by it to be an
“associate” of Valmont Australia or (ii) it is not a resident of Australia when
interest is paid under this Agreement.

 

(i)            Survival.  Each party’s obligations under this Section 2.16 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

(j)            Defined Terms.  For purposes of this Section 2.16, the term
“Lender” includes any Issuing Bank and the term “applicable law” includes FATCA.

 

Section 2.17          Payments Generally; Pro Rata Treatment; Sharing of
Set-Offs; Proceeds of Guaranty Agreement.

 

(a)           Payments Generally.  Each Borrower shall make each payment
required to be made by it hereunder or under any other Loan Document (whether of
principal, interest, fees or reimbursement of LC Disbursements, or of amounts
payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to the time
expressly required hereunder or under such other Loan Document for such

 

51

--------------------------------------------------------------------------------


 

payment (or, if no such time is expressly required, prior to 12:00 noon, Dallas,
Texas time), on the date when due, in immediately available funds in the
currency in which the underlying obligations being paid is denominated as
determined pursuant hereto, without set off, deduction or counterclaim; provided
that (i) each Borrower shall make all payments in respect of the Foreign
Currency Loans advanced to such Borrower prior to the time expressly required
hereunder (or, if no such time is expressly required, prior to 12:00 noon, the
applicable Foreign Currency Office time), on the date when due, in immediately
available funds and in the Foreign Currency in which such Loan is denominated,
without set-off, deduction or counterclaim.  Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent pursuant to the payment instructions provided by the
Administrative Agent, except payments to be made directly to the Issuing Bank or
Swingline Lenders as expressly provided herein and except that payments pursuant
to Sections 2.14, 2.15, 2.16 and 10.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein.  The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.  If any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.

 

(b)           Pro Rata Application.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

(c)           Sharing of Set-offs.  If any Lender shall, by exercising any right
of set off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements and Swingline Loans of other Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Loan Party pursuant to and in accordance with the express terms of the
Loan Documents or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements or the Swingline Loans to any assignee or participant, other
than to a Loan Party or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply).  Each Loan Party consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Loan Party rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation.

 

52

--------------------------------------------------------------------------------


 

(d)           Payments from Borrowers Assumed Made.  Unless the Administrative
Agent shall have received notice from the Company prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
Issuing Bank hereunder that the applicable Borrower will not make such payment,
the Administrative Agent may assume that the applicable Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due.  In such event, if the applicable Borrower has not in fact made
such payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

(e)           Set-Off Against Amounts Owed Lenders.  If any Lender shall fail to
make any payment required to be made by it pursuant to this Agreement or any
other Loan Document, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 

(f)            Application of Proceeds of Guaranty Agreement.  All amounts
received under the Guaranty Agreement shall first be applied as payment of the
accrued and unpaid fees of the Administrative Agent hereunder and then to all
other unpaid or unreimbursed Obligations (including reasonable attorneys’ fees
and expenses) owing to the Administrative Agent in its capacity as
Administrative Agent only and then any remaining amount of such proceeds shall
be distributed:

 

(i)            first, to the Lenders, pro rata in accordance with the respective
unpaid amounts of Loan Obligations, until all the Loan Obligations have been
Fully Satisfied;

 

(ii)           second, to the Credit Parties, pro rata in accordance with the
respective unpaid amounts of Swap Agreement Obligations relating to any interest
rate, currency or commodity Swap Agreement and Deposit Obligations, until all
such Swap Agreement Obligations and Deposit Obligations have been Fully
Satisfied; and

 

(iii)          third, to the Credit Parties, pro rata in accordance with the
respective unpaid amounts of the remaining Obligations.  Notwithstanding the
foregoing, amounts received from any Loan Party that is not a Qualified ECP
Guarantor shall not be applied to the Obligations that are Excluded Swap
Obligations.

 

(g)           Return of Proceeds.  If at any time payment, in whole or in part,
of any amount distributed by the Administrative Agent hereunder is rescinded or
must otherwise be restored or returned by the Administrative Agent as a
preference, fraudulent conveyance, or otherwise under any bankruptcy,
insolvency, or similar law, then each Person receiving any portion of such
amount agrees, upon demand, to return the portion of such amount it has received
to the Administrative Agent.

 

(h)           Notice of Amount of Obligations.  Prior to making any distribution
under paragraph (f) of this Section, the Administrative Agent shall request each
Lender to provide the Administrative Agent with a statement of the amounts of
Swap Agreement Obligations and Deposit Obligations then owed to such Lender and
its Affiliates.  A Lender may provide such information to the Administrative
Agent at any time and the Administrative Agent may also request such information
at any time.  If a Lender does not provide the Administrative Agent a statement
of the amount of any such Obligations within three (3) Business Days of the date
requested, the Administrative Agent may make

 

53

--------------------------------------------------------------------------------


 

distributions under paragraph (f) thereafter and the amount of Swap Agreement
Obligations and Deposit Obligations then owed to such Lender and its Affiliates
shall conclusively be deemed to be zero for purposes of such distributions. 
Neither the Lender nor its Affiliates shall have a right to share in such
distributions with respect to any Swap Agreement Obligations or Deposit
Obligations owed to it.  If a Lender shall thereafter provide the Administrative
Agent a statement of the amount of the Swap Agreement Obligations and Deposit
Obligations then owed to such Lender and its Affiliates, any distribution under
paragraph (b) made after the notice is received by the Administrative Agent
shall take into account the amount of the Swap Agreement Obligations and/or
Deposit Obligations then owed.  No Lender nor any Affiliate of a Lender that has
not provided the statement of the amount of the Swap Agreement Obligations or
Deposit Obligations owed under this paragraph (h) shall be entitled to share
retroactively in any distribution made prior to the date when such statement was
provided.  In furtherance of the provisions of Article IX, the Administrative
Agent shall in all cases be fully protected in making distributions hereunder in
accordance with the statements of the Swap Agreement Obligations and Deposit
Obligations received from the Lenders under this paragraph (h).

 

Section 2.18          Mitigation Obligations; Replacement of Lenders.

 

(a)           Mitigation.  If any Lender requests compensation under
Section 2.14, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.16, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Company agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)           Replacement.  If any Lender requests compensation under
Section 2.14, or if the Company is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.16, or if any Lender becomes a Defaulting
Lender, or if any Lender suspends its obligation to maintain or fund Fixed Rate
Loans under Section 2.13, then the Company may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.04), all its interests, rights (other than
its existing rights to payments pursuant to Sections 2.14 or 2.16) and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent (and, if a Revolving Commitment is being
assigned, the Issuing Bank, the Foreign Currency Lenders, and Swingline
Lenders), which consent shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements, Foreign Currency Loans and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Company (in the case of all
other amounts), and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply.

 

54

--------------------------------------------------------------------------------


 

Section 2.19          Increase of Revolving Commitments.  By written notice sent
to the Administrative Agent (which the Administrative Agent shall promptly
distribute to the Lenders), the Borrowers may request an increase of the
aggregate amount of the Revolving Commitments (i) by an aggregate amount equal
to any integral multiple of $5,000,000 and not less than $10,000,000 and (ii) by
an aggregate amount not to exceed $200,000,000; provided that (i) no Default
shall have occurred and be continuing, (ii) the Aggregate Revolving Commitments
shall not have been reduced, nor shall the Borrowers have given notice of any
such reduction under Section 2.08(b), and (iii) the Aggregate Revolving
Commitments shall not be increased pursuant to this Section 2.19 more than three
(3) times nor to an aggregate amount in excess of $800,000,000.  If one or more
of the Revolving Lenders is not increasing its Revolving Commitment, then, with
notice to the Administrative Agent and the other Revolving Lenders, another one
or more financial institutions, each as approved by the Company and the
Administrative Agent (a “New Lender”), may commit to provide an amount equal to
the aggregate amount of the requested increase that will not be provided by the
existing Revolving Lenders; provided, that the Revolving Commitment of each New
Lender shall be at least $5,000,000 and the maximum number of New Lenders shall
be three (3).  The amount of the increase in Revolving Commitments pursuant to
this Section 2.19 is herein called the “Increase Amount”.  Upon receipt of
notice from the Administrative Agent to the Revolving Lenders and the Company
that the Revolving Lenders, or sufficient Revolving Lenders and New Lenders,
have agreed to commit to an aggregate amount equal to the Increase Amount (or
such lesser amount as the Company shall agree, which shall be at least
$10,000,000 and an integral multiple of $5,000,000 in excess thereof), then:
provided that no Default exists at such time or after giving effect to the
requested increase, the Borrowers, the Administrative Agent and the Lenders
willing to increase their respective Revolving Commitments and the New Lenders
(if any) shall execute and deliver an Increased Commitment Supplement (herein so
called) in the form attached hereto as Exhibit D.  If all existing Revolving
Lenders shall not have provided their pro rata portion of the requested
increase, then after giving effect to the requested increase the outstanding
Revolving Loans may not be held pro rata in accordance with the new Revolving
Commitments.  In order to remedy the foregoing, on the effective date of the
Increased Commitment Supplement the Revolving Lenders shall make advances among
themselves, such advances to be in amounts sufficient so that after giving
effect thereto, the Revolving Loans shall be held by the Revolving Lenders pro
rata according to their respective Revolving Commitments.  The advances made by
a Revolving Lender under this Section 2.19 shall be deemed to be a purchase of a
corresponding amount of the Revolving Loans of one or more of the Revolving
Lenders who received the advances.  The Revolving Commitments of the Revolving
Lenders who do not agree to increase their Revolving Commitments cannot be
reduced or otherwise changed pursuant to this Section 2.19.  No Revolving Lender
is obligated to increase its Revolving Commitment under the provisions of this
Section 2.19.

 

Section 2.20          Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)           Suspension of Commitment Fees.  Commitment fees shall cease to
accrue on the unfunded portion of the Revolving Commitment of such Defaulting
Lender pursuant to Section 2.11(a);

 

(b)           Suspension of Voting.  Such Defaulting Lender shall not have the
right to vote on any issue on which voting is required (other than to the extent
expressly provided in Section 10.02(b)) and the Commitment and Revolving
Exposure of such Defaulting Lender shall not be included in determining whether
the Required Lenders have taken or may take any action hereunder;

 

(c)           Participation Exposure.  If any Foreign Currency Loans are
outstanding or any Swingline Exposure or LC Exposure exists at the time a Lender
becomes a Defaulting Lender then:

 

55

--------------------------------------------------------------------------------


 

(i)            all or any part of the participation interests in the Foreign
Currency Loans, LC Exposure and Swingline Exposure of such Defaulting Lender
(other than the portion of such Swingline Exposure referred to in clause (b) of
the definition of such term) shall be reallocated among the non-Defaulting
Lenders in accordance with their respective Applicable Percentages but only to
the extent that (x) the conditions set forth in Section 4.02 are satisfied at
the time of such reallocation (and, unless the Company shall have otherwise
notified the Administrative Agent at such time, the Borrowers shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not, as to any-non Defaulting Lender, cause such
non-Defaulting Lender’s Revolving Exposure to exceed its Revolving Commitment;

 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrowers shall within one Business Day
following notice by the Administrative Agent (y) first, prepay such Swingline
Exposure and Foreign Currency Loans and (z) second, cash collateralize, for the
benefit of the Issuing Bank, the Borrowers’ obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.05(j) for so long as such LC Exposure is outstanding;

 

(iii)          if the Company cash collateralizes any portion of such Defaulting
Lender’s LC Exposure attributable to Letters of Credit issued for the account of
the Borrowers pursuant to clause (ii) above, no Borrower shall be required to
pay any fees to such Defaulting Lender pursuant to Section 2.11(b) with respect
to such Defaulting Lender’s LC Exposure attributable to Letters of Credit during
the period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)          if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.11(a) and 2.11(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

 

(v)           if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Bank or any Lender hereunder, all letter of credit fees payable under
Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until such LC Exposure is reallocated and/or cash
collateralized; and

 

(vi)          Suspension of Swingline Loans, Foreign Currency Loans and Letters
of Credit.  So long as such Lender is a Defaulting Lender, no Swingline Lender
shall be required to fund any Swingline Loan, the Foreign Currency Lenders shall
not be required to fund any Foreign Currency Loan, and the Issuing Bank shall
not be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be one hundred percent (100%) covered
by the Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrowers in accordance with Section 2.20(c), and participating
interests in any such newly made Swingline Loan or Foreign Currency Loan or
newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.20(c)(i) (and such
Defaulting Lender shall not participate therein).

 

(d)           Bankruptcy Event or Bail-In.  If (i) a Bankruptcy Event or a
Bail-In Action with respect to a Lender Parent shall occur following the date
hereof and for so long as such event shall continue or (ii) any Swingline Lender
or the Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, no Swingline Lender shall be required to fund
any Swingline Loan and the Issuing Bank shall not be required to issue, amend or
increase any Letter of Credit, unless the Swingline Lenders or the Issuing Bank,
as the case may be, shall have entered into arrangements with the Borrowers or
such

 

56

--------------------------------------------------------------------------------


 

Lender, satisfactory to each Swingline Lender or the Issuing Bank, as the case
may be, to defease any risk to it in respect of such Lender hereunder.

 

(e)           Setoff against Defaulting Lender.  Any amount payable to such
Defaulting Lender hereunder (whether on account of principal, interest, fees or
otherwise and including any amount that would otherwise be payable to such
Defaulting Lender pursuant to Section 2.17(c) but excluding Section 2.18(b))
shall, in lieu of being distributed to such Defaulting Lender, be retained by
the Administrative Agent in a segregated account and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
the Administrative Agent: (i) first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder, (ii) second, pro rata,
to the payment of any amounts owing by such Defaulting Lender to the Issuing
Bank, the Foreign Currency Lenders or Swingline Lenders hereunder, (iii) third,
to the funding of any Loan or the funding or cash collateralization of any
participating interest in any Swingline Loan, Foreign Currency Loan or Letter of
Credit in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent, (iv) fourth, if so determined by the Administrative Agent and the
Company, held in such account as cash collateral for future funding obligations
of the Defaulting Lender under this Agreement, (v) fifth, pro rata, to the
payment of any amounts owing to the Borrowers or the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Borrower or any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement and (vi) sixth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if such payment is (x) a prepayment of the principal amount of any
Loans or reimbursement obligations in respect of LC Disbursements which a
Defaulting Lender has funded its participation obligations and (y) made at a
time when the conditions set forth in Section 4.02 are satisfied, such payment
shall be applied solely to prepay the Loans of, and reimbursement obligations
owed to, all non-Defaulting Lenders pro rata prior to being applied to the
prepayment of any Loans, or reimbursement obligations owed to, any Defaulting
Lender. In the event that the Administrative Agent, the Company, the Issuing
Bank and each Swingline Lender each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposures, Foreign Currency Exposures, and LC
Exposures of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Revolving Commitment and on such date such Lender shall purchase at par
such of the Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage.

 

Section 2.21          European Economic and Monetary Union Provisions.  To the
extent that any member state of the European Union whose currency is a Foreign
Currency enters into the commencement of the third stage of the EMU, the
following clauses of this Section 2.21 shall be effective with respect to such
Foreign Currency or such member state at and from the commencement of the third
stage of EMU for such member state:

 

(a)           Redenomination and Foreign Currencies.  Each obligation under this
Agreement which has been denominated in the national currency unit of any member
state of the European Union that adopts the Euro as its lawful currency after
the date hereof (the “Existing Currency”) shall be redenominated into the euro
unit in accordance with EMU legislation; provided, that if and to the extent
that any EMU legislation provides that following the commencement of the third
stage of EMU by the applicable member state an amount denominated either in the
Euro or in Existing Currency and payable within the applicable member state by
crediting an account of the creditor can be paid by the debtor either in the
euro unit or in the Existing Currency, each party to this Agreement shall be
entitled to pay or repay any such amount either in the euro unit or in the
Existing Currency.  Any Foreign Currency Borrowing that would otherwise be
denominated in the Existing Currency shall be made in the euro unit and except

 

57

--------------------------------------------------------------------------------


 

as provided in the forgoing sentence, any amount payable by the Administrative
Agent to the Lenders under this Agreement shall be paid in the euro unit.

 

(b)           Payments by Agent Generally.  With respect to the payment of any
amount denominated in the euro unit or in the Existing Currency, neither the
Administrative Agent nor any Lender shall be liable to any Borrower or any
Lender in any way whatsoever for any delay, or the consequences of any delay, in
the crediting to any account of any amount required by this Agreement to be paid
if such party shall have taken all relevant steps to achieve, on the date
required by this Agreement, the payment of such amount in immediately available,
freely transferable, cleared funds (in the euro unit or, as the case may be, in
the Existing Currency) to the account with the bank which shall have been
specified for such purpose.  As used herein, “all relevant steps” means all such
steps as may be prescribed from time to time by the regulations or operating
procedures of such clearing or settlement system as the Administrative Agent may
from time to time determine for the purpose of clearing or settling payments of
the Euro.

 

(c)           Basis of Accrual.  If, in relation to the currency of any such
member state, the basis of accrual of interest or fees expressed in this
Agreement with respect to that currency shall be inconsistent with any
convention or practice in the London interbank market for the basis of accrual
of interest or fees in respect of the Euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on which such
member state adopts the Euro as its lawful currency; provided, that if any Fixed
Rate Borrowing in the Existing Currency is outstanding immediately prior to such
date, such replacement shall take effect, with respect to such Borrowing, at the
end of the then current Interest Period.

 

(d)           Rounding and other Consequential Changes.  Without prejudice and
in addition to any method of conversion or rounding prescribed by any EMU
legislation and without prejudice to the respective liabilities for indebtedness
of the Borrowers to the Lenders and the Lenders to the Borrowers under or
pursuant to this Agreement:

 

(i)            each reference in this Agreement to a minimum amount (or an
integral multiple thereof) in the Existing Currency shall be replaced by a
reference to such reasonably comparable and convenient amount (or an integral
multiple thereof) in the euro unit as the Administrative Agent may from time to
time specify;

 

(ii)           except as expressly provided in this clause (ii), each provision
of this Agreement shall be subject to such reasonable changes of construction as
the Administrative Agent may from time to time specify to be appropriate to
reflect the adoption of the Euro by any member state of the European Union and
any relevant market conventions or practices relating to the Euro; and

 

(iii)          each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be necessary or appropriate to reflect a change in currency of
any other country and any relevant market conventions or practices relating to
the change in currency.

 

Section 2.22          Unavailability of Foreign Currency Loans.  Notwithstanding
any other provision herein, if any Change in Law shall make it unlawful for the
Issuing Bank to issue or maintain a Letter of Credit denominated in a Foreign
Currency, the Lenders to make or maintain any Foreign Currency Loan or to give
effect to their obligations as contemplated hereby with respect to any such Loan
or Letter of Credit denominated in a Foreign Currency or in the event that there
shall occur any material adverse change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
which would in the opinion of the Administrative Agent, the Required Foreign

 

58

--------------------------------------------------------------------------------


 

Currency Lenders (in the case of any Foreign Currency Loan), or the Issuing Bank
(in the case of any Letter of Credit to be denominated in a Foreign Currency)
makes it impracticable for any Foreign Currency Loan or Letter of Credit to be
denominated in a Foreign Currency, then, by written notice to the Company, the
Administrative Agent may: (a) declare that Loans denominated in the affected
Foreign Currency will not thereafter be made and Letters of Credit denominated
in the affected Foreign Currency will not thereafter be issued and (b) require
that all outstanding Foreign Currency Loans so affected be repaid (it being
understood that, if the result of any of the preceding events is that the type
of currency in which the Foreign Currency Loan was made no longer exists or the
applicable Borrower is not able to make payment to the Administrative Agent for
the account of the Foreign Currency Lenders in such original currency, then such
Foreign Currency Loan shall be repaid in Dollars in an amount equal to the
Dollar Amount (as of the date of repayment) of such payment due, it being the
intention of the parties hereto that the Borrowers take all risks any such
event) and all Letters of Credit so affected be replaced.

 

Section 2.23          Borrowers Representative.

 

(a)           Appointment; Nature of Relationship.  The Company is hereby
appointed by each of the other Borrowers as its contractual representative
hereunder and under each other Loan Document, and each of the Borrowers
irrevocably authorizes the Company to act as the contractual representative of
such Borrower with the rights and duties expressly set forth herein and in the
other Loan Documents.  The Company agrees to act as such contractual
representative upon the express conditions contained in this Section 2.23.  The
Administrative Agent and the Lenders, and their respective officers, directors,
agents or employees, shall not be liable to the Company or any Borrower for any
action taken or omitted to be taken by the Company or the Borrowers pursuant to
this Section 2.23.

 

(b)           Powers.  The Company shall have and may exercise such powers under
the Loan Documents as are specifically delegated to the Company by the terms of
each thereof, together with such powers as are reasonably incidental thereto. 
The Company shall have no implied duties to the Borrowers, or any obligation to
the Lenders to take any action thereunder except any action specifically
provided by the Loan Documents to be taken by the Company.

 

(c)           Execution of Loan Documents.  The Borrowers (other than the
Company) hereby empower and authorize the Company, on behalf of such Borrowers,
to execute and deliver to the Administrative Agent and the Lenders the Loan
Documents and all related agreements, certificates, documents, or instruments as
shall be necessary or appropriate to effect the purposes of the Loan Documents. 
Each Borrower agrees that any action taken by the Company or the Borrowers in
accordance with the terms of this Agreement or the other Loan Documents, and the
exercise by the Company of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Borrowers.

 

ARTICLE III.

 

Representations and Warranties

 

In order to induce the Administrative Agent, the Issuing Bank and the Lenders to
enter into this Agreement and to make Loans and issue Letters of Credit
hereunder, the Company represents and warrants to the Administrative Agent, the
Issuing Bank and the Lenders that:

 

Section 3.01          Organization; Powers.  Each of the Company and the
Subsidiaries is duly organized, validly existing and in good standing (to the
extent applicable) under the laws of the jurisdiction of its organization, has
all requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be

 

59

--------------------------------------------------------------------------------


 

expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing (to the extent applicable) in, every jurisdiction where
such qualification is required.

 

Section 3.02          Authorization; Enforceability.  The Transactions to be
entered into by each Loan Party are within such Loan Party’s corporate,
partnership or limited liability company powers (as applicable) and have been
duly authorized, as applicable, by all necessary corporate, partnership or
limited liability action (as applicable) and, if required, all stockholder
action.  This Agreement has been duly executed and delivered by each Borrower
and constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

Section 3.03          Governmental Approvals; No Conflicts.  The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Company or any of the Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
material indenture, agreement or other instrument binding upon the Company or
any of the Subsidiaries or its assets (including, without limitation, the
documentation governing the Senior Notes), or give rise to a right thereunder to
require any payment to be made by the Company or any of the Subsidiaries, and
(d) will not result in the creation or imposition of any Lien on any asset of
the Company or any of the Subsidiaries.

 

Section 3.04          Financial Condition; No Material Adverse Change.

 

(a)           Financial Statements.  The Company has heretofore furnished to the
Lenders (i) the Form 10-K filed by the Company with the SEC for the fiscal year
ended December 31, 2016 and (ii) the consolidated balance sheet and statements
of income, stockholders equity and cash flows of the Company and its
consolidated Subsidiaries as of and for the fiscal quarter and the portion of
the fiscal year ended June 30, 2017, certified by one of the Company’s Financial
Officers.  Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Company
and its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.

 

(b)           No Material Adverse Change.  Since December 31, 2016, there has
been no event or circumstance, either individually or in the aggregate, that has
had or could reasonably be expected to result in a Material Adverse Effect.

 

(c)           Contingent Liabilities.  Except as disclosed in the financial
statements referred to above or the notes thereto or in the Information
Memorandum, after giving effect to the Transactions, neither the Company nor any
of the Subsidiaries has, as of the Effective Date, any material contingent
liabilities, unusual long term commitments or unrealized losses.

 

Section 3.05          Properties.

 

(a)           Ownership.  Each of the Company and the Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in

 

60

--------------------------------------------------------------------------------


 

title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.

 

(b)           Intellectual Property.  Each of the Company and the Subsidiaries
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual property material to its business, and the use thereof by the
Company and the Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 3.06          Litigation and Environmental Matters.

 

(a)           Litigation.  There are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Company, threatened against or affecting the Company or any of
the Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that involve any of the Loan Documents or the Transactions.

 

(b)           Environmental Matters.  Except with respect to any other matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, neither the Company nor any of the
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

 

Section 3.07          Compliance with Laws and Agreements.  Each of the Company
and the Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  No Default has occurred and is
continuing.

 

Section 3.08          Investment Company Status.  Neither the Company nor any of
the Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

 

Section 3.09          Taxes.  Each of the Company and the Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Company or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

Section 3.10          ERISA.  No ERISA Event (nor any similar event with respect
to a Foreign Plan) has occurred or is reasonably expected to occur that, when
taken together with all other such events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect.  Other than with respect to the Delta Plan, the present value of all
accumulated benefit obligations under each Plan and each Foreign Plan (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $30,000,000 the fair market value
of the assets of such Plan or Foreign Plan, and the present value of all
accumulated benefit obligations of all

 

61

--------------------------------------------------------------------------------


 

underfunded Plans and Foreign Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $30,000,000 the fair market value of the assets of all such underfunded
Plans.  The Company’s funding status with respect to the Delta Plan as of
December 31, 2016 is set forth in footnote 16 to the Notes to Consolidated
Financial Statements filed as part of the Company’s Annual Report on Form 10-K
for the fiscal year ended December 31, 2016. There have been no employees added
to the Delta Plan since December 31, 2016.  The Borrowers represent and warrant
as of the Effective Date that no Borrower is or will be (1) an employee benefit
plan subject to Title I of ERISA, (2) a plan or account subject to Section 4975
of the Code; (3) an entity deemed to hold “plan assets” of any such plans or
accounts for purposes of ERISA or the Code; or (4) a “governmental plan” within
the meaning of ERISA.

 

Section 3.11          Disclosure.  The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which the Company
or any of the Subsidiaries is subject, and all other matters known to any of
them, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  Neither the Information Memorandum nor any
of the other reports, financial statements, certificates or other information
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or any other Loan
Document or delivered hereunder or thereunder (as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Company
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

 

Section 3.12          Disclosable Subsidiaries.  As of the Effective Date, the
Company has no Material Subsidiaries or Subsidiaries required to be disclosed on
Exhibit 21 to the Company’s Annual Report on Form 10-K per Item 601(b)(21) under
Regulation S-K of the Securities Exchange Act of 1934, as amended (collectively,
the “Disclosable Subsidiaries”), other than those listed on Schedule 3.12
hereto.  As of the Effective Date, Schedule 3.12 sets forth the jurisdiction of
incorporation or organization of each such Disclosable Subsidiary and the
percentage of the Company’s ownership (direct or indirect) of the outstanding
Equity Interests of each Disclosable Subsidiary.  Except as permitted to be
issued or created pursuant to the terms hereof or as reflected on Schedule 3.12,
there are no outstanding subscriptions, options, warrants, calls, or rights
(including preemptive rights) to acquire, and no outstanding securities or
instruments convertible into any Equity Interests of any Disclosable Subsidiary.

 

Section 3.13          Insurance.  Each of the Company and the Subsidiaries
maintain with financially sound and reputable insurers, insurance with respect
to its properties and business against such casualties and contingencies and in
such amounts as are usually carried by businesses engaged in similar activities
as the Company and the Subsidiaries and located in similar geographic areas in
which the Company and the Subsidiaries operate.

 

Section 3.14          Labor Matters.  As of the Effective Date, there are no
strikes, lockouts or slowdowns against the Company or any Subsidiary pending or,
to the knowledge of the Company, threatened, except any such strikes, lockouts
or slowdowns which, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  The hours worked by and
payments made to employees of the Company and the Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters, except where any such
violations, individually or in the aggregate, could not reasonable be expected
to result in a Material Adverse Effect.  All payments due from the Company or
any Subsidiary, or for which any claim may be made against the Company or any
Subsidiary, on account of wages and employee

 

62

--------------------------------------------------------------------------------


 

health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of the Company or such Subsidiary, except to the extent
the aggregate of all such payments could not reasonably be expected to result in
a Material Adverse Effect.  The consummation of the Transactions will not give
rise to any right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement to which the Company or any
Subsidiary is bound.

 

Section 3.15          Solvency.  Immediately after the consummation of the
Transactions to occur on the Effective Date and immediately following the making
of each Loan made on the Effective Date and after giving effect to the
application of the proceeds of such Loans, (a) the fair value of the assets of
each Loan Party, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of each Loan Party will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) each Loan Party will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted
following the Effective Date.  As used in this Section 3.15, the term “fair
value” means the amount at which the applicable assets would change hands
between a willing buyer and a willing seller within a reasonable time, each
having reasonable knowledge of the relevant facts, neither being under any
compulsion to act, with equity to both and “present fair saleable value” means
the amount that may be realized if the applicable company’s aggregate assets are
sold with reasonable promptness in an arm’s length transaction under present
conditions for the sale of a comparable business enterprises.

 

Section 3.16          Margin Securities.  Neither the Company nor any Subsidiary
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulations U or X of the Board of Governors of the
Federal Reserve System), and, except for the repurchases of the Company’s
capital stock in accordance with the limitations in Section 5.09 and
Section 6.07, no part of the proceeds of any Loan will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying margin stock.

 

Section 3.17          Common Enterprise.  The successful operation and condition
of each of the Loan Parties is dependent on the continued successful performance
of the functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party.  Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly or indirectly, from
(a) successful operations of each of the other Loan Parties and (b) the credit
extended by the Lenders to the Company hereunder, both in their separate
capacities and as members of the group of companies.  Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose,
will be of direct and indirect benefit to such Loan Party, and is in its best
interest.

 

Section 3.18          Representations as to Foreign Loan Parties.  Each of the
Company and each other Loan Party that is not a Domestic Subsidiary of the
Company (herein, a “Foreign Loan Party”) represents and warrants to the
Administrative Agent and the Lenders that:

 

(a)           Noncontravention.  Such Foreign Loan Party is subject to civil and
commercial laws with respect to its obligations under this Agreement and the
other Loan Documents to which it is a party (collectively as to such Foreign
Loan Party, the “Applicable Foreign Loan Party Documents”), and the execution,
delivery and performance by such Foreign Loan Party of the Applicable Foreign
Loan Party Documents constitute and will constitute private and commercial acts
and not public or

 

63

--------------------------------------------------------------------------------


 

governmental acts.  Neither such Foreign Loan Party nor any of its property has
any immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, beslag, execution or otherwise) under the laws of the jurisdiction in
which such Foreign Loan Party is organized and existing in respect of its
obligations under the Applicable Foreign Loan Party Documents.

 

(b)           Enforceability and Consents.  The Applicable Foreign Loan Party
Documents are in proper legal form under the laws of the jurisdiction in which
such Foreign Loan Party is organized and existing for the enforcement thereof
against such Foreign Loan Party under the laws of such jurisdiction, and to
ensure the legality, validity, enforceability, priority or admissibility in
evidence of the Applicable Foreign Loan Party Documents.  It is not necessary to
ensure the legality, validity, enforceability, priority or admissibility in
evidence of the Applicable Foreign Loan Party Documents that the Applicable
Foreign Loan Party Documents be filed, registered or recorded with, or executed
or notarized before, any court or other authority in the jurisdiction in which
such Foreign Loan Party is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Foreign Loan Party Documents or any other document, except for (i) any such
filing, registration, recording, execution or notarization as has been made or
is not required to be made until the Applicable Foreign Loan Party Document or
any other document is sought to be enforced and (ii) any charge or tax has been
timely paid.

 

(c)           Taxes and Duties.  There is no tax, levy, impost, duty, fee
assessment or other governmental charge, or any deduction or withholding,
imposed by any Governmental Authority in or of the jurisdiction in which such
Foreign Loan Party is organized and existing either (i) on or by virtue of the
execution or delivery of the Applicable Foreign Loan Party Documents or (ii) on
any payment to be made by such Foreign Loan Party pursuant to the Applicable
Foreign Loan Party Documents, except as has been disclosed to the Administrative
Agent.

 

(d)           Notices and Authorizations.  The execution, delivery and
performance of the Applicable Foreign Loan Party Documents executed by such
Foreign Loan Party are, under applicable foreign exchange control regulations of
the jurisdiction in which such Foreign Loan Party is organized and existing, not
subject to any notification or authorization except (i) such as have been made
or obtained, (ii) such as cannot be made or obtained until a later date
(provided that any notification or authorization described in clause (ii) shall
be made or obtained as soon as is reasonably practicable) or (iii) in the case
of any Dutch Loan Party notification requirements to the Dutch Central Bank with
respect to payments made to and by Persons inside The Netherlands from and to
Persons outside The Netherlands pursuant to the 1994 Act on Financial Foreign
Relations (Wet financiële betrekkingen buitenland 1994) and the General
Reporting Obligations 2003 (Rapportagevoorschriften betalingsbalansrapportages
2003).

 

(e)           Dutch Loan Parties.  No Dutch Loan Party has (i) applied for or
consented to the appointment of, or the taking of possession by, a receiver
(curator), custodian, administrator (bewindvoerder), trustee, examiner,
liquidator or the like for itself or all or a substantial part of its property,
(ii) made a general assignment for the benefit of creditors, (iii) filed a
petition seeking to take advantage of any law relating to bankruptcy
(faillissement), insolvency, reorganization, suspension of payments (surcéance
van betaling), liquidation (vereffening), dissolution (ontbinding), arrangement
or winding-up, or composition or readjustment of debts, (iv) filed a notice
under Section 36 of the Dutch 1990 Tax Collection Act (Invorderingswet 1990)
(whether or not pursuant to section 60 of the Act on the Financing of Social
Insurances (Wet financiering sociale verzekeringen)) and (v) taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts described under (i), (ii), (iii) or (iv) above.

 

64

--------------------------------------------------------------------------------


 

(f)            Australian Loan Parties.  No Australian Loan Party has
(i) applied for or consented to the appointment of, or the taking of possession
by, a receiver, administrator, liquidator or the like for itself or all or a
substantial part of its property, (ii) made a general assignment for the benefit
of creditors, (iii) commenced a voluntary case under Australian insolvency law,
(iv) instituted any proceeding or filed a petition seeking to take advantage of
any other law relating to bankruptcy, insolvency, reorganization, liquidation,
dissolution, winding-up, or composition or readjustment of debts, (v) failed to
controvert in a timely and appropriate manner, or acquiesced in writing to, any
petition filed against it in an involuntary case under Australian insolvency
law, (vi) admitted in writing its inability to, or is generally unable to, pay
its debts as such debts become due within the contemplation of Australian
insolvency law, or (vii) taken any corporate action for the purpose of effecting
any of the foregoing.

 

Section 3.19          OFAC and Patriot Act.  The Company and each Subsidiary
and, to the knowledge of the Company, each Affiliate of any Loan Party is:
(i) not a “blocked” person listed in the Annex to Executive Order Nos. 12947,
13099 and 13224 and all modifications thereto or thereof; (ii) in compliance in
all material respects with the requirements of the USA Patriot Act Title III of
107 Public Law 56 (October 26, 2001) and of other statutes and all orders,
rules and regulations of the United States government and its various executive
departments, agencies and offices, related to the subject matter of such Act,
including Executive Order 13224 effective September 24, 2001 (collectively, the
“Patriot Act”); (iii) operated under policies, procedures and practices, if any,
that are in compliance in all material respects with the Patriot Act; (iv) not
in receipt of any notice from the Secretary of State or the Attorney General of
the United States or any other department, agency or office of the United States
claiming a violation or possible violation of the Patriot Act; (v) not in
receipt of any notice stating that any Loan Party or any Subsidiary or Affiliate
of any Loan Party is listed as a Specially Designated Terrorist (as defined in
the Patriot Act) or as a “blocked” person on any lists maintained by the Office
of Foreign Assets Control, Department of the Treasury (the “OFAC”) pursuant to
the Patriot Act or any other list of terrorists or terrorist organizations
maintained pursuant to any of the rules and regulations of the OFAC issued
pursuant to the Patriot Act or on any other list of terrorists or terrorist
organizations maintained pursuant to the Patriot Act; and (vi) not in receipt of
any notice stating that any Loan Party or any Subsidiary or Affiliate of any
Loan Party is a Person who has been determined by competent authority to be
subject to any of the prohibitions contained in the Patriot Act.

 

Section 3.20          Anti-Corruption Laws, Anti-Money Laundering Laws and
Sanctions.  The Company and its Subsidiary have implemented and maintain in
effect policies and procedures designed to ensure compliance by the Company,
each Subsidiary and their respective directors, officers, employees and agents
with Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions,
and the Company, each Subsidiary and their respective officers and directors,
and to the knowledge of the Company, its employees and agents, are in compliance
with Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions
in all material respects.  None of (a) the Company, any Subsidiary, or (b) to
the knowledge of the Company, any of their respective directors, officers,
employees, or agents that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person, except in
each case of (a) and (b) above, to the extent such Sanctioned Person is in
compliance with Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions,
and is acting in accordance with applicable laws, including, without limitation,
pursuant to OFAC licenses where required by applicable laws.  No Borrowing or
Letter of Credit, use of proceeds or other transaction contemplated by this
Agreement will violate any Anti-Corruption Law, Anti-Money Laundering Law or
applicable Sanctions.

 

Section 3.21          EEA Financial Institutions   No Loan Party is an EEA
Financial Institution.

 

65

--------------------------------------------------------------------------------


 

ARTICLE IV.

 

Conditions

 

Section 4.01          Effective Date.  The obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 10.02):

 

(a)           Execution and Delivery of This Agreement.  The Administrative
Agent (or its counsel, Winstead PC) shall have received from each party hereto
either (i) a counterpart of this Agreement signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include fax or other electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

 

(b)           Guaranty Agreement.  The Administrative Agent (or its counsel,
Winstead PC) shall have received from each Guarantor either (i) a counterpart of
the Guaranty Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include fax or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of the Guaranty Agreement.

 

(c)           Legal Opinion.  The Administrative Agent shall have received
favorable written opinions (addressed to the Administrative Agent and the
Lenders, dated the Effective Date, containing such qualifications and exceptions
and otherwise in form and substance acceptable to the Administrative Agent) of
counsel for the Loan Parties (including opinions of counsel licensed to practice
in such jurisdiction in which a Loan Party is organized other than Delaware)
covering, unless the Administrative Agent otherwise consents, the matters set
forth in Sections 3.01, 3.02, 3.03 and 3.18 of this Agreement and such other
matters relating to the Loan Parties, the Loan Documents or the Transactions as
the Administrative Agent shall reasonably request (and, except for the opinions
of counsel to a Dutch Loan Party,  including a no conflict opinion with the
Senior Notes and the other Material Indebtedness).  The Loan Parties requests
each such counsel to deliver such opinions.

 

(d)           Corporate Authorization Documents.  The Administrative Agent shall
have received such documents and certificates as the Administrative Agent or its
counsel, Winstead PC, may reasonably request relating to the organization,
existence and good standing (to the extent applicable) of each Loan Party, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

 

(e)           Closing Certificate.  The Administrative Agent shall have received
a certificate, dated the Effective Date and signed by the President, a Vice
President or a Financial Officer of the Company, confirming compliance with the
conditions set forth in paragraphs (a), (b) and (c) of Section 4.02 and
certifying as to such other matters as reasonably requested by the
Administrative Agent.

 

(f)            Solvency Certificate.  The Administrative Agent shall have
received a certificate from the chief financial officer of the Company, in form
and substance reasonably acceptable to the Administrative Agent, certifying that
Loan Parties, after giving effect to the Transactions, and the other
transactions contemplated hereby, are solvent.

 

(g)           Know Your Customer.  The Administrative Agent shall have received,
at least 5 days prior to the Effective Date, all documentation and other
information required by regulatory

 

66

--------------------------------------------------------------------------------


 

authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.

 

(h)           Fees.  The Administrative Agent, the Arrangers and the Lenders
shall have received all fees and other amounts due and payable pursuant to any
fee letter between the Company and any Arranger or Lender, this Agreement or any
other Loan Document on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrowers hereunder or under any other Loan Document.

 

(i)            Material Adverse Effect.  There shall have occurred no Material
Adverse Effect since December 31, 2016.

 

(j)            Other Documentation.  The Administrative Agent and its counsel,
Winstead PC, shall have received all information, approvals, documents or
instruments as the Administrative Agent or its counsel may reasonably request.

 

The Administrative Agent shall notify the Company and the Lenders of the date
when the Administrative Agent has received all documents required to be
delivered under this Section 4.01 and all fees required to be paid to the
Administrative Agent under this Section 4.01 and such date shall be the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 10.02) at or prior to 3:00 p.m., Dallas, Texas time, on
October 18, 2017 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

 

Section 4.02          Each Credit Event.  The obligation of each Lender to make
a Loan on the occasion of any Borrowing, and of the Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to receipt of the
request therefor in accordance herewith and to the satisfaction of the following
conditions:

 

(a)           Representations and Warranties.  The representations and
warranties of each Loan Party set forth in the Loan Documents shall be true and
correct in all material respects (except for any representation and warranty
that is qualified by materiality or Material Adverse Effect, which
representation and warranty shall be true and correct in all respects) on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except to the extent such
representations and warranties specifically relate to any earlier date in which
case such representations and warranties shall have been true and correct as of
such earlier date;

 

(b)           Lending Limits.  At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, (i) the Aggregate Revolving Exposure shall
not exceed the Aggregate Revolving Commitments, (ii) the Foreign Currency
Exposure shall not exceed the Foreign Currency Commitments and (iii) the Dollar
Amount of the LC Exposure shall not exceed $75,000,000; and

 

(c)           No Default.  At the time of and immediately after giving effect to
such Borrowing or the issuance, amendment, renewal or extension of such Letter
of Credit, as applicable, no Default shall exist.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b), and (c) of this Section.

 

67

--------------------------------------------------------------------------------


 

ARTICLE V.

 

Affirmative Covenants

 

Until the Loan Obligations have been Fully Satisfied and the Commitments have
been terminated, the Company covenants and agrees with the Administrative Agent,
the Issuing Bank and the Lenders that:

 

Section 5.01          Financial Statements and Other Information.  The Company
will furnish to the Administrative Agent and each Lender:

 

(a)           Annual Audit.  Within 90 days after the end of each fiscal year of
the Company, the annual audited financial statements of the Company and its
consolidated Subsidiaries for such fiscal year (prepared in accordance with
GAAP), as filed with the SEC.  Such financial statements shall be reported on by
Deloitte & Touche LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and the Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

 

(b)           Quarterly Financial Statements.  Within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Company, the
unaudited financial statements of the Company and its consolidated Subsidiaries
for such fiscal quarter (prepared in accordance with GAAP) as filed with the SEC
and certified by one of the Company’s Financial Officers as presenting fairly in
all material respects the financial condition and results of operations of the
Company and the Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

 

(c)           Compliance Certificate.  Concurrently with any delivery of
financial statements under paragraph (a) or (b) above, a certificate in
substantially the form of Exhibit B hereto of a Financial Officer of the Company
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Article VII and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the
Company’s audited financial statements referred to in Section 3.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

 

(d)           Public Reports.  Promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by the Company or any Subsidiary with the SEC, or any
Governmental Authority succeeding to any or all of the functions of the SEC, or
with any national securities exchange;

 

(e)           Senior Note Notices.  Promptly after such delivery or receipt,
copies of any financial or other report or notice delivered to, or received
from, any holder of the Senior Notes, which report or notice has not otherwise
been delivered to the Lenders hereunder;

 

(f)            Index Debt Ratings.  Promptly after Moody’s or S&P shall have
announced a change in the rating established or deemed to have been established
for the Index Debt, written notice of such rating change; and

 

(g)           Additional Information.  Promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Company or any

 

68

--------------------------------------------------------------------------------


 

Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

 

Documents required to be delivered pursuant to Section 5.01(a), (b) or (d) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Company posts such documents, or provides
a link thereto on the Company’s website on the Internet; or (ii) on which such
documents are posted on the Company’s behalf on the Agency Site; provided that:
(i) the Company shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Company to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Company shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Company shall
be required to provide paper copies of the Compliance Certificates required by
Section 5.01(c) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Company with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

Section 5.02          Notices of Material Events.  The Company will furnish to
the Administrative Agent and each Lender prompt written notice of the following:

 

(a)           Default.  The occurrence of any Default;

 

(b)           Notice of Proceedings.  The filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting the Company or any Affiliate thereof that, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect;

 

(c)           ERISA Event.  Other than with respect to the Delta Plan, the
occurrence of any ERISA Event (or similar events under any Foreign Plan) that,
alone or together with any other ERISA Events and similar events under any
Foreign Plan that have occurred, could reasonably be expected to result in
liability of the Company and the Subsidiaries in an aggregate amount exceeding
$30,000,000; and

 

(d)           Material Adverse Effect.  Any other development that results in,
or could reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

Section 5.03          Existence; Conduct of Business.  The Company will, and
will cause each of the Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names used in the conduct of its business
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; provided that nothing in this Section 5.03 shall
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.

 

69

--------------------------------------------------------------------------------


 

Section 5.04          Payment of Obligations.  The Company will, and will cause
each of the Subsidiaries to, pay its Indebtedness and other obligations,
including Tax liabilities, before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) the Company or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP, (c) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation and (d) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

 

Section 5.05          Maintenance of Properties.  The Company will, and will
cause each of the Subsidiaries to, keep and maintain all property used in or
useful to the conduct of its business in good working order and condition
(ordinary wear and tear excepted) except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

Section 5.06          Insurance.  The Company will, and will cause each of the
Subsidiaries to, maintain, with financially sound and reputable insurance
companies insurance in such amounts (with no greater risk retention) and against
such risks as are customarily maintained by companies of established repute
engaged in the same or similar businesses operating in the same or similar
locations.  The Company will furnish to the Lenders, upon the written request of
the Administrative Agent, information in reasonable detail as to the insurance
so maintained.

 

Section 5.07          Books and Records; Inspection and Audit Rights.  The
Company will, and will cause each of the Subsidiaries to, keep proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities.  The
Company will, and will cause each of the Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.

 

Section 5.08          Compliance with Laws.  The Company will, and will cause
each of the Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  The Company will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws, Anti-Money Laundering Laws and applicable
Sanctions.

 

Section 5.09          Use of Proceeds.  The proceeds of the Loans (including
Swingline Loans) will be used only for payment of fees and expenses payable in
connection with the Transactions and for working capital and other general
corporate purposes of the Company and the Subsidiaries in the ordinary course of
business.  No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations G, U and X.  No part of the proceeds of any
Loan will be used by the Company or any Subsidiary thereof in a manner that
would cause a Singapore Loan Party’s execution, delivery and performance of the
Loan Documents to which it is a party to violate any law, statute, rule or
regulation under the laws of Singapore which prohibits a Singapore Loan Party
from, directly or indirectly, giving any financial assistance in connection with
the acquisition by any Person of shares in itself or the Company.  The Company
will not request any Borrowing or Letter of Credit, and the Company shall not
use, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing or Letter of Credit (A) in furtherance of an offer, payment, promise
to pay, or authorization of

 

70

--------------------------------------------------------------------------------


 

the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws and Anti-Money Laundering Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, business or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United Sates or the
European Union, or (C) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

 

Section 5.10          Additional Subsidiaries.

 

(a)           Additional Borrowers.  Any wholly owned Subsidiary of the Company
may be joined as a Borrower hereunder after the Effective Date if:

 

(i)            The Company provides prior written notice thereof to the
Administrative Agent and the Lenders thereof;

 

(ii)           The addition of such Subsidiary as a Borrower hereunder will not:
(x) result in any adverse events occurring under Section 2.14, (y) any
additional amounts being payable under Section 2.14 or 2.16, or (z) result in
any other adverse legal or tax impact on the Administrative Agent or any Lender
(including causing any Lender to obtain any additional licenses to make or
maintain any Loans to the proposed Borrower);

 

(iii)          Such Subsidiary executes and delivers to the Administrative Agent
an Additional Borrower Request and Assumption Agreement joining such Subsidiary
as a Borrower hereunder and all other documentation as the Administrative Agent
may require to evidence the authority of such Subsidiary to execute, deliver and
perform such agreement and the other Loan Documents to which it is a party and
to evidence the existence and good standing (to the extent applicable) of such
Subsidiary;

 

(iv)          Such Subsidiary delivers to the Administrative Agent a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the date of the applicable joinder agreement) of counsel reasonably acceptable
to the Administrative Agent covering the matters set forth in Sections 3.01,
3.02, 3.03 and 3.18 and such other matters relating to such Subsidiary, the Loan
Documents or the Transactions as the Required Lenders shall reasonably request
(the Borrowers hereby requests such counsel to deliver such opinion); and

 

(v)           The Administrative Agent and the Lenders otherwise approve in
writing the addition of such Subsidiary as a Borrower hereunder, which approval
shall not be unreasonably withheld or delayed.

 

Upon satisfaction of the requirements set forth in subclauses (i) through
(v) above, the Administrative Agent shall promptly send a written notice
(substantially in the form of Exhibit I hereto) to the Company and the Lenders
and thereafter the applicable Subsidiary shall be a Borrower under the terms of
this Agreement and the other applicable Loan Documents.  The Administrative
Agent and the Lenders agree not to charge any administrative or arrangement fee
solely to add a Subsidiary as a Borrower pursuant to this
Section 5.10(a) provided the Company agrees to pay all reasonable expenses and
costs incurred in connection with the addition of any such Borrower (including
all reasonable fees, charges and disbursements of counsel for the Administrative
Agent).

 

(b)           Additional Guarantors; Material Subsidiaries.  If (i) any
additional Subsidiary Guarantees any of the Indebtedness under the Senior Notes
after the Effective Date, (ii) any Domestic Subsidiary becomes a Material
Subsidiary or (iii) the Company desires to cause any Subsidiary to become

 

71

--------------------------------------------------------------------------------


 

a party to the Guaranty Agreement, the Company will notify the Administrative
Agent and the Lenders thereof and the Company will: (i) promptly cause such
Subsidiary to become a party to the Guaranty Agreement; and (ii) deliver all
documentation as the Administrative Agent may require to evidence the authority
of such Subsidiary to execute, deliver and perform the Loan Documents and to
evidence the existence and good standing (to the extent applicable) of such
Subsidiary.

 

Section 5.11          Further Assurances.  Subject to the terms of the Guaranty
Agreement, the Company will, and will cause each other Loan Party to, execute
any and all further documents, agreements and instruments, and take all such
further actions, which may be required under any applicable law or which the
Administrative Agent or the Required Lenders may reasonably request, to
effectuate the transactions contemplated by the Loan Documents, all at the
expense of the Loan Parties.

 

ARTICLE VI.

 

Negative Covenants

 

Until the Loan Obligations have been Fully Satisfied and the Commitments have
expired or terminated, the Company covenants and agrees with the Administrative
Agent, the Issuing Bank, and the Lenders that:

 

Section 6.01          Indebtedness.  The Company will not, and will not permit
any Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(a)           Indebtedness created under the Loan Documents;

 

(b)           Indebtedness existing on the date hereof and set forth in Schedule
6.01 and extensions, renewals and replacements of any such Indebtedness that do
not increase the outstanding principal amount thereof or result in an earlier
maturity date or decreased weighted average life thereof;

 

(c)           Indebtedness of the Company to any Subsidiary and of any
Subsidiary to the Company or any other Subsidiary; provided that Indebtedness of
any Subsidiary that is not a Loan Party to the Company or any Subsidiary that is
a Loan Party shall be subject to Section 6.04;

 

(d)           Guarantees by the Company of Indebtedness of any Subsidiary and by
any Subsidiary of Indebtedness of the Company or any other Subsidiary, provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01, and
(ii) Guarantees by the Company or any Subsidiary that is a Loan Party of
Indebtedness of any Subsidiary that is not a Loan Party shall be subject to
Section 6.04;

 

(e)           Indebtedness of the Company or any Subsidiary secured by Liens
permitted by Section 6.02(d) and (e); provided that the aggregate outstanding
amount of Indebtedness permitted by this paragraph (e) shall not at any time
exceed an amount equal to seven and one-half percent (7.5%) of the Company’s
Consolidated Tangible Net Worth;

 

(f)            Indebtedness arising in connection with Swap Agreements permitted
by Section 6.06;

 

(g)           Deposit Obligations and Indebtedness incurred by the Company or
any Subsidiary in respect of netting services, overdraft protections and similar
arrangements, in each case entered into in the ordinary course of business in
connection with cash management and deposit accounts and not involving the
borrowing of money;

 

72

--------------------------------------------------------------------------------


 

(h)           Attributed Principal Amount and Receivables Indebtedness in
connection with any Permitted Securitization;

 

(i)            unsecured Indebtedness of the Company and the Subsidiaries in
addition to that permitted by other provisions of this Section 6.01 provided
that (i) no Default exists at the time such unsecured Indebtedness is incurred
or would result from the incurrence thereof and (ii) after giving pro forma
effect to such unsecured Indebtedness, the Company is in compliance with the
financial covenants set out in Article VII as calculated for the four fiscal
quarter period most recently ended, as if such unsecured Indebtedness had been
incurred as of the first day of such period (for the avoidance of doubt, any
such pro forma calculation of the financial covenants set out in Article VII
shall give pro forma effect to any acquisition or payment of Indebtedness
contemplated to be financed, in whole or in part, with the proceeds of such
Indebtedness); and

 

(j)            other secured Indebtedness, provided, that (i) immediately before
and after giving effect to the incurrence thereof, no Default shall exist, and
(ii) the aggregate outstanding principal amount of all such Indebtedness shall
not exceed $30,000,000 at any time.

 

Section 6.02          Liens.  The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

 

(a)           Liens created under the Loan Documents;

 

(b)           Permitted Encumbrances;

 

(c)           any Lien on any asset of the Company or any Subsidiary existing on
the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other asset of the Company or any Subsidiary and
(ii) such Lien shall secure only those obligations which it secures on the date
hereof and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;

 

(d)           any Lien existing on any property or asset prior to the
acquisition thereof by the Company or any Subsidiary or existing on any fixed or
capital asset of any Person that becomes a Subsidiary after the date hereof
prior to the time such Person becomes a Subsidiary; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not
apply to any other property or assets of the Company or any Subsidiary,
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof, and (iv) the Indebtedness secured by
such Liens is permitted by Section 6.01(e);

 

(e)           Liens on fixed or capital assets acquired, leased, constructed or
improved by the Company or any Subsidiary; provided that (i) such Liens secure
Indebtedness permitted by paragraph (e) of Section 6.01, (ii) such Liens and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or lease or the completion of such construction or improvement,
(iii) the Indebtedness secured thereby does not exceed one hundred percent
(100%) of the cost of acquiring, leasing, constructing or improving such fixed
or capital assets and (iv) such Liens do not apply to any other property or
assets of the Company or any Subsidiary;

 

73

--------------------------------------------------------------------------------


 

(f)            Liens on property of any Subsidiary securing Indebtedness owing
to the Company or another Subsidiary;

 

(g)           Liens on cash securing Indebtedness arising in connection with
Swap Agreements permitted by Section 6.06;

 

(h)           Liens granted in connection with any Permitted Securitization on
the receivables sold pursuant thereto (together with all collections and other
proceeds thereof and any collateral securing the payment thereof), all right,
title and interest in and to the lockboxes and other collection accounts in
which proceeds of such receivables are deposited, the rights under the documents
executed in connection with such Permitted Securitization and in the Equity
Interests issued by any Eligible Special Purpose Entity; and

 

(i)            Liens securing Indebtedness permitted by Section 6.01(j).

 

Section 6.03          Fundamental Changes.

 

(a)           Mergers and Consolidations.  The Company will not, nor will it
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall exist (i) any Subsidiary may merge with the
Company in a transaction in which the Company is the surviving corporation,
(ii) any Borrower may merge with any Subsidiary of the Company (other than
another Borrower) in a transaction in which such Borrower is the surviving
corporation, (iii) any Borrower (other than the Company) may merge with any
other Borrower which shall be organized under the laws of, and have its
principal office in, the same national jurisdiction as such Borrower provided
that the survivor shall have assumed in a manner in all respects reasonably
satisfactory to the Administrative Agent all of the other entity’s Obligations
under the Loan Documents, (iv) any Subsidiary (other than a Borrower) may merge
with any Subsidiary in a transaction in which the surviving entity is a
Subsidiary and, if any party to such merger is a Loan Party, is a Loan Party;
(v) any Subsidiary or the Company may merge with another Person in connection
with an acquisition permitted by Section 6.04 or with a sale permitted by
Section 6.05, in each case, as long as any Subsidiary which is a Loan Party or
the Company is the surviving Person and no Default exists or would result and
(vi) any Subsidiary may liquidate or dissolve if the Company determines in good
faith that such liquidation or dissolution is in the best interests of the
Company and is not materially disadvantageous to the Lenders and if such
Subsidiary is a Loan Party, its assets are transferred to a Loan Party.

 

(b)           Lines of Business.  The Company will not, and will not permit any
of the Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Company and the Subsidiaries on the
Effective Date and businesses reasonably related thereto.

 

Section 6.04          Investments, Loans, Advances, Guarantees and
Acquisitions.  The Company will not, and will not permit any of the Subsidiaries
to, purchase, hold or acquire any Equity Interests in or evidences of
Indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any Indebtedness or other obligations of, or make or
permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit, except:

 

(a)           Permitted Investments;

 

74

--------------------------------------------------------------------------------


 

(b)           investments, loans and guarantees existing on the date hereof and
set forth on Schedule 6.04;

 

(c)           investments by Company and the Subsidiaries in Equity Interests in
their respective subsidiaries, provided that the aggregate amount of investments
made on or after the date hereof by Loan Parties in subsidiaries that are not
Loan Parties (together with outstanding intercompany loans permitted under the
proviso to Section 6.04(d) and outstanding Guarantees permitted under the
proviso to Section 6.04(e)) shall not exceed an amount equal to twenty percent
(20%) of Consolidated Tangible Net Worth at any time outstanding (in each case
determined without regard to any write-downs or write-offs);

 

(d)           loans or advances made by the Company to any Subsidiary and made
by any Subsidiary to the Company or any other Subsidiary, provided that the
amount of such loans and advances made by Loan Parties to Subsidiaries that are
not Loan Parties (together with outstanding investments permitted under the
proviso of Section 6.04(c) and outstanding Guarantees permitted under the
proviso to Section 6.04(e)) shall not exceed an aggregate amount equal to twenty
percent (20%) of Consolidated Tangible Net Worth at any time outstanding (in
each case determined without regard to any write-downs or write-offs);

 

(e)           Guarantees constituting Indebtedness permitted by Section 6.01,
provided that the aggregate principal amount of Indebtedness of Subsidiaries
that are not Loan Parties that is Guaranteed by any Loan Party (together with
outstanding investments permitted under Section 6.04(c) and outstanding
intercompany loans permitted under Section 6.04(d)) shall not exceed an amount
equal to twenty percent (20%) of Consolidated Tangible Net Worth at any time
outstanding (in each case determined without regard to any write-downs or
write-offs);

 

(f)            Swap Agreements permitted by Section 6.06;

 

(g)           endorsements of items for collection or deposit in the ordinary
course of business;

 

(h)           investments, loans, or guarantees of any Person existing at the
time such Person becomes a Subsidiary of the Company or consolidates or merges
with the Company or any of the Subsidiaries (including in connection with a
permitted acquisition) so long as such investments, loans, or guarantees were
not made in contemplation of such Person becoming a Subsidiary or of such
merger;

 

(i)            Permitted Securitizations;

 

(j)            mergers and acquisitions among the Company and the Subsidiaries
permitted by Section 6.03(a);

 

(k)           investments in, or acquisitions of, any seller debt incurred in
connection with any sale permitted by Section 6.05;

 

(l)            Restricted Payments permitted by Section 6.07; and

 

(m)          in addition to the investments otherwise permitted by this
Section 6.04, the Company and the Subsidiaries may acquire (including pursuant
to a merger permitted by Section 6.03(a)(v)) Equity Interests in or other
securities of, acquire assets constituting a business unit of, make loans or
advances to, Guarantee any obligations of, or make any other investment in
(including pursuant to a merger permitted by Section 6.03(a)(v)), any other
Person (including any Subsidiary that is

 

75

--------------------------------------------------------------------------------


 

not a Loan Party) if (i) no Default exists or would result from the making of
such acquisition, loan, advance, Guarantee or investment and (ii) after giving
pro forma effect to such acquisition, loan, advance, Guarantee or investment,
the Company shall be in compliance with the financial covenants set out in
Article VII as calculated for the four fiscal quarter period most recently ended
as if such acquisition, loan, advance, Guarantee or investment (and any
Indebtedness incurred in connection therewith) had occurred as of the first day
of such period; provided, however, that upon the consummation of a Material
Acquisition during the term of this Agreement, the Leverage Ratio may be greater
than the Maximum Leverage Ratio for the Increase Period, but in no event shall
the Leverage Ratio be greater than the Permitted Leverage Increase.

 

Section 6.05          Asset Sales.  The Company will not, and will not permit
any of the Subsidiaries to, sell, transfer, lease or otherwise dispose of
(including pursuant to any sale and leaseback transaction) any asset, including
any Equity Interest owned by it, nor will the Company permit any of the
Subsidiaries to issue any additional Equity Interest in such Subsidiary, except:

 

(a)           sales of inventory, used, worn-out, obsolete or surplus property,
delinquent accounts in the ordinary course of business for purposes of
collection and Permitted Investments in the ordinary course of business;

 

(b)           dispositions of Securitization Receivables to an Eligible Special
Purpose Entity in a Permitted Securitization;

 

(c)           sales, transfers and other dispositions from (i) a Loan Party to
another Loan Party and (ii) a Subsidiary that is not a Loan Party to the Company
or a Subsidiary provided, that in the event any such sale, transfer or
disposition shall be effected by or through a consolidation or merger involving
the Company or any other Loan Party, then, such Loan Party shall be the
survivor;

 

(d)           sales of assets within 365 days after the acquisition thereof if
(i) such assets are acquired as part of a larger acquisition and (ii) such
assets are sold for cash or other consideration which represents the fair market
value thereof;

 

(e)           licenses, sublicenses, leases and subleases granted to third
parties in the ordinary course of business that do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;

 

(f)            any issuance of Equity Interests of the Company to any Person and
any issuance of Equity Interests of any Subsidiary to the Company or any
Subsidiary; and

 

(g)           sales, transfers and other dispositions not otherwise permitted by
this Section 6.05 provided, that (i) in the event any such sale, transfer or
disposition shall be effected by or through a consolidation or merger involving
the Company or any other Loan Party, then, such Loan Party shall be the
survivor, (ii) no Default exists or would result from the making of any such
sale, transfer or other disposition; and (iii) the aggregate fair market value
of all of the assets sold, transferred or otherwise disposed of under the
permissions of this paragraph (h) (including the assets in the proposed sale,
transfer or disposition) after the Effective Date shall not exceed an amount
equal to twenty percent (20%) of Consolidated Tangible Net Worth for the fiscal
year most recently ended as determined from the audited financial statements
most recently delivered pursuant to Section 5.01(a).

 

Section 6.06          Swap Agreements.  The Company will not, and will not
permit any of the Subsidiaries to, enter into any Swap Agreement, except
(a) Swap Agreements entered into to hedge or mitigate risks to which the Company
or any Subsidiary has actual exposure (other than those in respect of

 

76

--------------------------------------------------------------------------------


 

Equity Interests of the Company or any of the Subsidiaries) and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest—bearing liability or investment
of the Company or any Subsidiary.

 

Section 6.07          Restricted Payments; Certain Payments of Indebtedness.

 

(a)           Restricted Payments.  The Company will not, nor will it permit any
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except (i) Subsidiaries may declare and pay dividends ratably with respect
to their capital stock, (ii) the Company may make any regular, quarterly
Restricted Payment paid in cash consistent with past practices (provided the
amount of such Restricted Payment may be increased from time to time due to
additional Equity Interests being issued and other reasonable increases in
accordance with past practices) so long as no Default exists or would result
under the financial covenants set out in Article VII and (iii) other Restricted
Payments (excluding the Restricted Payments contemplated by clauses (i) and
(ii) above) so long as no Default exists or would result from the making of such
Restricted Payment.

 

(b)           Restrictions on Payment of Indebtedness.  The Company will not,
nor will it permit any Subsidiary to, make or agree to pay or make, directly or
indirectly, any payment or other distribution (whether in cash securities or
other property) of or in respect of principal of or interest on any long-term
Indebtedness, or any payment or other distribution (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any long-term Indebtedness, except:

 

(i)            payment of Indebtedness created under the Loan Documents;

 

(ii)           payment of regularly scheduled interest and principal payments as
and when due in respect of any Indebtedness;

 

(iii)          refinancing of Indebtedness to the extent permitted by
Section 6.01 (including the payment of Indebtedness which is financed with
Indebtedness permitted to be incurred pursuant to Section 6.01(i));

 

(iv)          payment of secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness; and

 

(v)           other payments of Indebtedness which do not exceed $30,000,000 in
the aggregate.

 

Section 6.08          Transactions with Affiliates.  The Company will not, nor
will it permit any Subsidiary to, sell, lease or otherwise transfer any property
or assets to, or purchase, lease or otherwise acquire any property or assets
from, or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions in the ordinary course of business that are at prices
and on terms and conditions not less favorable to the Company or such Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties,
and (b) transactions between or among the Company and the Loan Parties not
involving any other Affiliate.  Nothing herein shall be construed to prohibit a
Permitted Securitization.

 

Section 6.09          Restrictive Agreements.  The Company will not, nor will it
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that

 

77

--------------------------------------------------------------------------------


 

prohibits, restricts or imposes any condition upon (a) the ability of the
Company or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets, or (b) the ability of any Subsidiary to pay dividends
or other distributions with respect to any shares of its capital stock or to
make or repay loans or advances to the Company or any other Subsidiary or to
Guarantee Indebtedness of the Company or any other Subsidiary; provided that:

 

(i)            the foregoing shall not apply to restrictions and conditions
imposed by law or by any Loan Document;

 

(ii)           the foregoing shall not apply to restrictions and conditions
existing on the date hereof identified on Schedule 6.09 (but shall apply to any
amendment or other modification expanding the scope of any such restriction or
condition);

 

(iii)          the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder;

 

(iv)          clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof;

 

(v)           clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restriction or conditions apply only to the property
or assets securing such Indebtedness; and

 

(vi)          the foregoing shall not apply to restrictions and conditions
imposed by any agreement or document governing or evidencing the Senior Notes
existing on the date hereof (but shall apply to any amendment or other
modification expanding the scope of any such restriction or condition) and the
foregoing shall not apply to restrictions and conditions imposed by any
agreement or document governing or evidencing any senior note Indebtedness
hereafter incurred under the permissions of Section 6.01 if such restrictions
and conditions are the same as or no more restrictive than the restrictions and
conditions governing the Senior Notes on the date hereof.

 

Nothing herein shall be construed to prohibit such limitations on an Eligible
Special Purpose Entity in connection with a Permitted Securitization.

 

Section 6.10          Amendment of Material Documents.  The Company will not,
nor will it permit any Subsidiary to, amend, modify or waive any of its rights
under its certificate of incorporation, by-laws or other organizational
documents unless such amendment, modification or waiver would not adversely
affect the Administrative Agent or any Lender or their rights under the Loan
Documents.

 

Section 6.11          Change in Fiscal Year.  The Company will not change the
manner in which either the last day of its fiscal year or the last days of the
first three fiscal quarters of its fiscal year is calculated without providing
30 days prior written notice to the Administrative Agent.

 

Section 6.12          Limitation on Securitization Transactions.  The Company
will not, nor will it permit any Subsidiary to, enter into any Securitization
Transaction or any amendment thereto which has the effect of increasing the
Maximum Purchase Amount thereunder except Securitization Transactions in which
the Company or a Subsidiary is the Receivables Seller and with respect to which
the Maximum Purchase Amount, as of its most recent Test Date (the “Relevant Test
Date”) when added to the aggregate Maximum Purchase Amount of all other ongoing
Securitization Transactions entered into in accordance with this Section 6.12
(each valued as of its most recent Test Date), shall not exceed ten (10%) of

 

78

--------------------------------------------------------------------------------


 

Consolidated Total Assets as of the last day of the fiscal quarter of the
Company ended on or most recently prior to the Relevant Test Date, computed, in
the case of a Relevant Test Date which occurs on the last day of a fiscal
quarter, prior to giving effect to such new Securitization Transaction or such
amendment.

 

Section 6.13          Synthetic Leases.  The Company will not, nor will it
permit any Subsidiary to, create, incur, assume or suffer to exist any Synthetic
Lease.

 

ARTICLE VII.

 

Financial Covenants

 

Until the Loan Obligations have been Fully Satisfied, the Company covenants and
agrees with the Administrative Agent, the Issuing Bank, and the Lenders that:

 

Section 7.01          Leverage Ratio.  As of the last day of each fiscal
quarter, the Company shall not permit the ratio of Total Indebtedness as of such
date to EBITDA for the four (4) fiscal quarters then ended (such ratio, the
“Leverage Ratio”) to exceed 3.50 to 1.00 (the “Maximum Leverage Ratio”), except
as permitted below.

 

Notwithstanding the foregoing, upon the consummation of a Material Acquisition
during the term of this Agreement, the Leverage Ratio may be greater than the
Maximum Leverage Ratio for the first four fiscal quarters ending after the date
of the consummation of such Material Acquisition (the “Increase Period”), but in
no event shall the Leverage Ratio be greater than 3.75 to 1.00 as of the last
day of any fiscal quarter (the “Permitted Leverage Increase”).  After the
Increase Period, the Leverage Ratio may not be greater than the Maximum Leverage
Ratio as of the last day of each fiscal quarter of the Company until another
permitted Increase Period occurs.  There may be more than one Permitted Leverage
Increase during the term of this Agreement but only so long as there are two
full fiscal quarters of compliance with the Maximum Leverage Ratio prior to the
commencement of another Permitted Leverage Increase.  Any reference to the
financial covenants in this Agreement or any other Loan Document shall mean the
financial covenants as modified by this second paragraph of Section 7.01, and
shall include any Permitted Leverage Increase, if applicable.

 

Section 7.02          Interest Coverage Ratio.  As of the last day of each
fiscal quarter, the Company shall not permit the ratio of EBITDA to Interest
Expense, in each case for the four (4) fiscal quarters then ended, to be less
than 2.50 to 1.00.

 

ARTICLE VIII.

 

Events of Default

 

Section 8.01          Events of Default; Remedies.  If any of the following
events (“Events of Default”) shall occur:

 

(a)           Principal Payments.  any Loan Party shall fail to pay any
principal of any Loan or any reimbursement obligation in respect of any LC
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)           Interest, Fees, and other Payments.  any Loan Party shall fail to
pay any interest on any Loan or any fee or any other amount (other than an
amount referred to in paragraph (a) of this

 

79

--------------------------------------------------------------------------------


 

Section 8.01) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five Business Days;

 

(c)           Representations or Warranties.  any representation, warranty or
certification made or deemed made by or on behalf of the Company or any
Subsidiary in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect (or in
any respect with respect to any representation or warranty that is qualified by
materiality or Material Adverse Effect) when made or deemed made;

 

(d)           Covenant Violation; Immediate Default.  the Company shall fail to
observe or perform any covenant, condition or agreement contained in
(i) Section 5.03 (with respect to the existence of any Loan Party),
Section 5.10, Article VI (other than Sections 6.01, 6.02, 6.04 and 6.09) or
Article VII or (ii) Section 6.01, 6.02, 6.04 or 6.09 and such failure under this
clause (ii) shall continue unremedied for a period of 10 days after the earlier
of (A) the Loan Party’s knowledge of such failure or (B) notice thereof from the
Administrative Agent to the Company (which notice will be given at the request
of any Lender);

 

(e)           Covenant Violation with Cure Period.  any Loan Party shall fail to
observe or perform any covenant, condition or agreement contained in any Loan
Document (other than those specified in paragraph (a), (b) or (d) of this
Section 8.01), and such failure shall continue unremedied for a period of 30
days after the earlier of (i) the Loan Party’s knowledge of such failure or
(ii) notice thereof from the Administrative Agent to the Company (which notice
will be given at the request of any Lender);

 

(f)            Cross Payment Default.  the Company or any Subsidiary shall fail
to make any payment (whether of principal or interest and regardless of amount)
in respect of any Material Indebtedness, when and as the same shall become due
and payable (with any applicable grace or cure period having expired);

 

(g)           Cross Covenant Default.  any event or condition occurs that
results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (after the giving of notice, the lapse of
time or both) the holder or holders of any Material Indebtedness or any trustee
or agent on its or their behalf to cause any Material Indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity (with any applicable grace period or cure period
having expired); provided that this paragraph (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;

 

(h)           Involuntary Bankruptcy.  an involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of any Loan Party or its debts, or of
a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or for a substantial part of
its assets, and, in any such case, such proceeding or petition shall continue
undismissed or unstayed for 45 consecutive days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

(i)            Voluntary Bankruptcy.  any Loan Party shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to

 

80

--------------------------------------------------------------------------------


 

the institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in paragraph (h) of this Section 8.01,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Loan Party or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

(j)            Other Insolvency.  any Loan Party shall become unable, or admit
in writing its inability to pay its debts as they become due;

 

(k)           Judgments.  one or more judgments for the payment of money in an
aggregate amount in excess of $30,000,000 shall be rendered against the Company,
any Subsidiary or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed (through appeal, bonding or otherwise), or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Company or any Subsidiary to enforce any such judgment;

 

(l)            ERISA Event.  an ERISA Event shall have occurred that, when taken
together with all other ERISA Events that have occurred, could reasonably be
expected to result in a Material Adverse Effect;

 

(m)          Invalidity of Loan Documents.  the Guaranty Agreement shall
otherwise for any reason cease to be in full force and effect and valid, binding
and enforceable in accordance with its terms after its date of execution, or any
Loan Party shall so state in writing;

 

(n)           Change in Control.  a Change in Control shall occur; or

 

(o)           Dutch Foreign Loan Party.  one or more conservatory attachments
(conservatoir beslag) or executionary attachments (executoriaal beslag) affects
any asset or assets of any Dutch Loan Party having an aggregate value of at
least $30,000,000 and is not discharged within 30 days.

 

then, and in every such event (other than an event with respect to any Borrower
described in paragraph (h) or (i) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest,
notice of intent to accelerate, notice of acceleration or other notice of any
kind, all of which are hereby waived by each Borrower; and in case of any event
with respect to any Borrower described in paragraph (h) or (i) of this Section,
the Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by each Borrower.  In addition, if any Event of Default exists,
the Administrative Agent may (and if directed by the Required Lenders, shall)
exercise any and all rights and remedies afforded by the laws of the State of
New York or any other jurisdiction, by any of the Loan Documents, by equity, or
otherwise.

 

81

--------------------------------------------------------------------------------


 

Section 8.02          Performance by the Administrative Agent.  If any Loan
Party shall fail to perform any covenant or agreement in accordance with the
terms of the Loan Documents, the Administrative Agent may, and shall at the
direction of the Required Lenders, perform or attempt to perform such covenant
or agreement on behalf of the applicable Loan Party.  In such event, the Company
shall, at the request of the Administrative Agent promptly pay any amount
expended by the Administrative Agent or the Lenders in connection with such
performance or attempted performance to the Administrative Agent, together with
interest thereon at the interest rate provided for in Section 2.12(e) from and
including the date of such expenditure to but excluding the date such
expenditure is paid in full.  Notwithstanding the foregoing, it is expressly
agreed that neither the Administrative Agent nor any Lender shall have any
liability or responsibility for the performance of any obligation of any Loan
Party under any Loan Document.

 

Section 8.03          Limitation on Separate Suit.  No suit shall be brought
against any Loan Party on account of the Loan Obligations except by the
Administrative Agent, acting upon the written instructions of the Required
Lenders provided that the foregoing shall not prohibit any Lender from
(a) exercising setoff rights in accordance with Section 10.08 or (b) filing
proofs of claim with respect to Obligations owing to such Lender during the
pendency of a proceeding relative to any Loan Party under any bankruptcy or
other debtor relief law if the Administrative Agent has failed to file a proof
of claim with respect to the Obligations promptly after the commencement of any
such proceeding.

 

ARTICLE IX.

 

The Administrative Agent

 

Section 9.01          Appointment.  Each of the Lenders and the Issuing Bank
hereby irrevocably appoints JPMorgan Chase Bank, N.A. as agent on its behalf,
and on behalf of each of its Affiliates who are owed Obligations (each such
Affiliate by acceptance of the benefits of the Loan Documents hereby ratifying
such appointment) and authorizes the Administrative Agent to take such actions
on its behalf and on behalf of such Affiliates and to exercise such powers as
are delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

 

Section 9.02          Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such Person and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Company or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.

 

Section 9.03          Limitation of Duties and Immunities.  The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in the Loan Documents.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default exists, (b) the Administrative
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 10.02), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Loan Party
that is communicated to or obtained by the Person serving as Administrative
Agent or any of its Affiliates in any capacity.  The Administrative Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary

 

82

--------------------------------------------------------------------------------


 

under the circumstances as provided in Section 10.02) or in the absence of its
own gross negligence or willful misconduct.  The Administrative Agent shall not
be deemed to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Company or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

Section 9.04          Reliance on Third Parties.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing believed by it to be genuine and to have been signed or sent by
the proper Person.  The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon.  The
Administrative Agent may consult with legal counsel (who may be counsel for any
Loan Party), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

Section 9.05          Sub-Agents.  The Administrative Agent may perform any and
all its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
of this Article shall apply to any such sub-agent and to the Related Parties of
each Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

Section 9.06          Successor Agent.  Subject to the appointment and
acceptance of a successor the Administrative Agent as provided in this
paragraph, the Administrative Agent may resign at any time by notifying the
Lenders, the Issuing Bank and the Company.  Upon any such resignation, the
Required Lenders shall have the right, in consultation with the Company, to
appoint a successor.  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  If the Person
serving as Administrative Agent is a Defaulting Lender pursuant to clause (d) of
the definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Company and such Person remove such
Person as Administrative Agent and, in consultation with the Company, appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder.  The fees payable
by the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Company and such
successor.  After the Administrative Agent’s resignation or removal hereunder,
the provisions of this Article and Section 10.03 shall continue in effect for
the benefit of such retiring Administrative Agent, its

 

83

--------------------------------------------------------------------------------


 

sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

Section 9.07          Independent Credit Decisions.  Each Lender acknowledges
and agrees that the extensions of credit made hereunder are commercial loans and
letters of credit and not investments in a business enterprise or securities. 
Each Lender further represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent, any arranger
of this credit facility or any amendment thereto or any other Lender and their
respective Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any arranger of this credit
facility or any amendment thereto or any other Lender and their respective
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

 

Section 9.08          Other Agents.  Bank of America, N.A., Wells Fargo Bank,
National Association and U.S. Bank National Association have been designated as
“co-syndication agents” hereunder in recognition of the level of each of their
Revolving Commitments.  None of Bank of America, N.A., Wells Fargo Bank,
National Association or U.S. Bank National Association is an agent for the
Lenders and no such Lender shall have any obligation hereunder other than those
existing in its capacity as a Lender.  Without limiting the foregoing, no such
Lender shall have or be deemed to have any fiduciary relationship with or duty
to any Lender.

 

Section 9.09          Powers and Immunities of Fronting Parties.  No Fronting
Party nor any of its Related Parties shall be liable for any action taken or
omitted to be taken by any of them hereunder or otherwise in connection with any
Loan Document except for its or their own gross negligence or willful
misconduct.  Without limiting the generality of the preceding sentence, each
Fronting Party: (a) shall have no duties or responsibilities except those
expressly set forth in the Loan Documents, and shall not by reason of any Loan
Document be a trustee or fiduciary for any Lender or for the Administrative
Agent, (b) shall not be required to initiate any litigation or collection
proceedings under any Loan Document, (c) shall not be responsible to any Lender
or the Administrative Agent for any recitals, statements, representations, or
warranties contained in any Loan Document, or any certificate or other
documentation referred to or provided for in, or received by any of them under,
any Loan Document, or for the value, validity, effectiveness, enforceability, or
sufficiency of any Loan Document or any other documentation referred to or
provided for therein or for any failure by any Person to perform any of its
obligations thereunder, (d) may consult with legal counsel (including counsel
for the Borrowers), independent public accountants, and other experts selected
by it and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants, or
experts, and (e) shall incur no liability under or in respect of any Loan
Document by acting upon any notice, consent, certificate, or other instrument or
writing believed by it to be genuine and signed or sent by the proper party or
parties.  As to any matters not expressly provided for by any Loan Document,
each Fronting Party shall in all cases be fully protected in acting, or in
refraining from acting, hereunder in accordance with instructions signed by the
Required Lenders, and such instructions of the Required Lenders and any action
taken or failure to act pursuant thereto shall be binding on all of the Lenders
and the Administrative Agent; provided, however, that no Fronting Party shall be
required to take any action which exposes it to personal liability or which is
contrary to any Loan Document or applicable law.

 

84

--------------------------------------------------------------------------------


 

Section 9.10          Authorized Release of Guarantor.  If:

 

(a)           no Default exists or would result; and

 

(b)           the Administrative Agent shall have received a certificate of a
Responsible Officer of the Company requesting the release of a Guarantor,
certifying that (A) no Default exists or will result from the release of such
Guarantor; and (B) the Administrative Agent is authorized to release such
Guarantor because the Equity Interest issued by such Guarantor or the assets of
such Guarantor have been (or will simultaneously with the release of such
Guarantor, be) sold in a transaction permitted by Section 6.05;

 

(c)           then the Administrative Agent is irrevocably authorized by the
Credit Parties, without any consent or further agreement of any Credit Party to
release such Guarantor from all obligations under the Loan Documents.  To the
extent the Administrative Agent is required to execute any release documents in
accordance with the immediately preceding sentence, the Administrative Agent
shall do so promptly upon request of the Company without the consent or further
agreement of any Credit Party.

 

Section 9.11          Lender Affiliates Rights.  By accepting the benefits of
the Loan Documents, any Affiliate of a Lender that is owed any Obligation is
bound by the terms of the Loan Documents.  But notwithstanding the foregoing:
(a) neither the Administrative Agent, any Lender nor any Loan Party shall be
obligated to deliver any notice or communication required to be delivered to any
Lender under any Loan Documents to any Affiliate of any Lender; and (b) no
Affiliate of any Lender that is owed any Obligation shall be included in the
determination of the Required Lenders or entitled to consent to, reject, or
participate in any manner in any amendment, waiver or other modification of any
Loan Document.  The Administrative Agent shall not have any liabilities,
obligations or responsibilities of any kind whatsoever to any Affiliate of any
Lender who is owed any Obligation.  The Administrative Agent shall deal solely
and directly with the related Lender of any such Affiliate in connection with
all matters relating to the Loan Documents.  The Obligation owed to such
Affiliate shall be considered the Obligation of its related Lender for all
purposes under the Loan Documents and such Lender shall be solely responsible to
the other parties hereto for all the obligations of such Affiliate under any
Loan Document.

 

ARTICLE X.

 

Miscellaneous

 

Section 10.01       Notices.  Except in the case of notices and other
communications expressly permitted to be given by telephone or other means, all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax, as follows:

 

(i)            if to any Borrower, to in care of the Company, at One Valmont
Plaza, Omaha, Nebraska, 68154, Attention:  Mark C. Jaksich, Chief Financial
Officer, (Fax No.: 402.963.1095);

 

(ii)           if to the Administrative Agent, the Issuing Bank or JPMorgan
Chase Bank, N.A. in its capacity as Swingline Lender, to JPMorgan Chase Bank,
N.A., 2200 Ross Avenue, Third Floor, Dallas, Texas 75201, Attention:  Maria
Riaz, Telephone: 214.965.2053; email address: maria.s.riaz@jpmorgan.com and
JPMorgan Chase Bank, N.A., Midcorp Loan and Agency Services Group, 10 South
Dearborn Street, 7th Floor, Chicago, IL  60603; Attention: Lamekia Davis,
Telephone:  312.732-2300; Fax No.:  844-235-1788 and, if such notice or
communication relates to a Foreign

 

85

--------------------------------------------------------------------------------


 

Currency Loan or a Letter of Credit denominated in a Foreign Currency, then
include a copy to: J.P. Morgan Europe Limited, Loans Agency 6th floor, 25 Bank
Street, Canary Wharf, London E145JP, United Kingdom, Attention: Loans Agency,
Facsimile:  +44 20 7777 2360; and

 

(iii)          if to any other Lender, to it at its address (or fax number) set
forth in its Administrative Questionnaire.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished using Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrowers may, in their
respective discretion, agree to accept notices and other communications to it
hereunder through Electronic Systems pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.  Any party hereto may change its address or fax
number for notices and other communications hereunder by notice to the other
parties hereto.  All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak, ClearPar or a substantially similar Electronic
System.  Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.”  The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications.  No warranty of any kind, express, implied
or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System.  In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrowers or the other Loan Parties, any Lender, the Issuing
Bank or any other Person or entity for damages of any kind, including direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the any Loan Party’s or
the Administrative Agent’s transmission of communications through an Electronic
System.  “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent, any Lender or any
Issuing Bank by means of electronic communications pursuant to this Section,
including through an Electronic System.

 

86

--------------------------------------------------------------------------------


 

Section 10.02       Waivers; Amendments.

 

(a)           No Waiver; Rights Cumulative.  No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising, and no
course of dealing with respect to, any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of any Loan Document or consent to any departure by any Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

 

(b)           Amendments.  Subject to Section 2.13(c) and
Section 10.02(c) below, neither this Agreement nor any other Loan Document nor
any provision hereof or thereof may be waived, amended or modified except
(x) pursuant to an Increased Commitment Supplement executed in accordance with
the terms and conditions of Section 2.19 which only needs to be signed by the
Borrowers, the Administrative Agent and the Lenders increasing or providing new
Revolving Commitments thereunder if the Increased Commitment Supplement does not
increase the aggregate amount of the Revolving Commitments to an amount in
excess of $800,000,000, (y) pursuant to an Additional Borrower Request and
Assumption Agreement signed by the Subsidiary becoming a Borrower hereunder
pursuant to Section 5.10 and the Company, and (z) in the case of this Agreement
and any circumstance other than as described in clause (x) or (y), pursuant to
an agreement or agreements in writing entered into by the Borrowers and the
Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties that are parties thereto, in each case with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender (including any such Lender that is a Defaulting Lender), (ii) reduce or
forgive the principal amount of any Loan or LC Disbursement or reduce the rate
of interest thereon, or reduce or forgive any interest or fees payable
hereunder, without the written consent of each Lender (including any such Lender
that is a Defaulting Lender) directly affected thereby (except that any
amendment or modification of the financial covenants in this Agreement (or
defined term used in the financial covenants in this Agreement) shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (ii)), (iii) postpone any scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any date for the payment of any
interest, fees or other Obligations payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender) directly affected thereby, (iv) change
Section 2.08(c) in a manner that would alter the manner in which commitments of
any Class are reduced, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender), (v) change Section 2.17(b), (c), or
(f) in a manner that would alter the manner in which payments are shared,
without the written consent of each Lender (including any such Lender that is a
Defaulting Lender), (vi) change any of the provisions of this Section or the
definition of “Required Lenders”, “Loan Party” or “Obligation” (or any term
defined therein) or any other provision of any Loan Document specifying the
number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender) directly affected thereby, (vii) change
Section 2.20 or 2.21, without the consent of each Lender (other than any
Defaulting

 

87

--------------------------------------------------------------------------------


 

Lender), (viii) release any Loan Party that either (x) has assets having a book
value as of such date equal to or greater than 10% of the consolidated assets of
the Company and the Subsidiaries as determined in accordance with GAAP, or
(y) accounts for more than 10% of EBITDA of the Company and the Subsidiaries as
determined in accordance with GAAP for the most-recently ended four fiscal
quarter period ended on or prior to such date of determination from its
obligation under the Guaranty Agreement (except as otherwise permitted herein or
in the other Loan Documents), without the written consent of each Lender (other
than any Defaulting Lender), (ix) change any provisions of any Loan Document in
a manner that by its terms adversely affects the rights in respect of payments
due to Lenders holding Loans of any Class differently than those holding Loans
of any other Class, without the written consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each affected Class;
provided further that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Bank, any
Foreign Currency Lender, or any Swingline Lender without the prior written
consent of the Administrative Agent, the Issuing Bank, such Foreign Currency
Lender, or such Swingline Lender, as the case may be, and (B) any waiver,
amendment or modification of this Agreement that by its terms affects the rights
or duties under this Agreement of the Foreign Currency Lenders but not any other
Lenders, may be effected by an agreement or agreements in writing entered into
by the Borrowers and requisite percentage in interest of the affected Foreign
Currency Lenders; provided further that no such agreement shall amend or modify
the provisions of Section 2.05 or any letter of credit application and any
bilateral agreement between any Borrower and any Issuing Bank regarding such
Issuing Bank’s Letter of Credit Commitment or the respective rights and
obligations between the Borrower and such Issuing Bank in connection with the
issuance of Letters of Credit without the prior written consent of the
Administrative Agent and the Issuing Bank, respectively; provided further that
any Fee Letter, Swap Agreement or other bilateral agreement between one or more
Loan Parties and any Credit Party may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto .  It is
understood that any change to Section 2.20 shall require the consent of the
Administrative Agent, the Issuing Bank and the Swingline Lenders.

 

(c)           Administrative Corrections.  Notwithstanding anything to the
contrary herein, the Administrative Agent and applicable Loan Parties may amend,
modify or supplement this Agreement or any other Loan Document to cure or
correct administrative errors or omissions, any ambiguity, omission, defect or
inconsistency or to effect administrative changes, so long as such amendment,
modification or supplement does not adversely affect the rights of any Lender
and such amendment shall become effective without any further consent of any
other party to such Loan Document; provided that the Administrative Agent shall
give each Lender notice of any such amendment, modification or supplement.

 

Section 10.03       Expenses; Indemnity; Damage Waiver.

 

(a)           Expenses.  The Borrowers shall pay (i) all reasonable out of
pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank,
any Swingline Lender or any Lender (provided that counsel fees for any Lender
shall be as provided herein), including the fees, charges and disbursements of
any counsel for the Administrative Agent, the Issuing Bank or any Swingline
Lender and the fees, charges and disbursements of one primary counsel for the
Lenders other than the Administrative Agent in its capacity as a Lender (absent
an actual or perceived conflict of interest, in which case the Borrowers shall
pay the fees, charges, and disbursements of separate counsel for each Lender so
affected) and one local counsel in

 

88

--------------------------------------------------------------------------------


 

each appropriate jurisdiction, in connection with the enforcement or protection
of its rights in connection with the Loan Documents, including their rights
under this Section, or in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)           Indemnity.  Each Borrower shall indemnify the Administrative
Agent, the Issuing Bank, the Swingline Lender, and each Lender, and each Related
Party of the foregoing Persons (each such person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any other
agreement or instrument contemplated hereby, the performance by the parties to
the Loan Documents of their respective Obligations thereunder or the
consummation of the transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by the Company or any of the
Subsidiaries of the Company, or any environmental liability related in any way
to the Company or any of the Subsidiaries of the Company, (iv) the failure
(whether due to currency fluctuations or otherwise) to pay any Loan or LC
Disbursement originally denominated in a Foreign Currency, or any interest
thereon, in the Foreign Currency in which such Loan was originally made or
applicable Letter of Credit issued (notwithstanding whether such Loan or LC
Disbursement was converted to, or repaid in, Dollars as permitted by this
Agreement), or (v) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Company or any
Subsidiary of the Company, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.  WITHOUT LIMITING ANY PROVISION OF ANY LOAN
DOCUMENT, IT IS THE EXPRESS INTENTION OF THE PARTIES HERETO THAT EACH INDEMNITEE
SHALL BE INDEMNIFIED FROM AND HELD HARMLESS AGAINST ANY AND ALL LOSSES,
LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS, DISBURSEMENTS, COSTS, AND
EXPENSES (INCLUDING ATTORNEYS’ FEES AND EXPENSES) ARISING OUT OF OR RESULTING
FROM THE SOLE OR CONTRIBUTORY NEGLIGENCE OF SUCH INDEMNITEE.

 

(c)           Lender’s Agreement to Pay.  To the extent that the Borrowers fail
to pay any amount required to be paid by it to the Administrative Agent, the
Issuing Bank, the Foreign Currency Lenders or the Swingline Lenders under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank, the Foreign Currency Lenders or the
Swingline Lenders, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Issuing
Bank, the applicable Foreign Currency Lender or the Swingline Lenders in their
capacity as such.  For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of the Aggregate Revolving Exposures
and unused Commitments at the time.

 

(d)           Waiver of Damages.  To the extent permitted by applicable law, no
Loan Party shall assert, and each such party hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, incidental,
consequential or punitive damages (as opposed to direct or actual

 

89

--------------------------------------------------------------------------------


 

damages) arising out of, in connection with, or as a result of, this Agreement,
the Loan Documents or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof; provided that, for the avoidance of doubt, nothing in this
clause (d) shall relieve the Borrowers of any obligation it may have to
indemnify an Indemnitee against special, indirect, incidental, consequential or
punitive damages asserted against such Indemnitee by a third party. No
Indemnitee referred to in paragraph (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

 

(e)           Payment.  All amounts due under this Section shall be payable not
later than 10 days after written demand therefor.

 

Section 10.04       Successors and Assigns.

 

(a)           Successors and Assigns.  The provisions of this Agreement are
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit, any Affiliate of a Lender who is owed any
of the Obligations and any Indemnitee), except that (i) no Borrower may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by any Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.  Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit, any Affiliate of
a Lender who is owed any of the Obligations and any Indemnitee), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Bank and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)           Assignment.

 

(i)            Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

 

(A)          the Company, provided that no consent of the Company shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default exists, any other Person;
provided, further, that the Company shall be deemed to have consented to any
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received written
notice thereof;

 

(B)          the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender, an
Affiliate of a Lender, or an Approved Fund (as defined below); and

 

(C)          each Swingline Lender and the Issuing Bank, provided that no
consent of the Swingline Lenders or the Issuing Bank shall be required for an
assignment to a Lender.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

90

--------------------------------------------------------------------------------


 

(A)          except in the case of an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund, or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Company and the Administrative Agent otherwise
consent, provided that no such consent of the Company shall be required if an
Event of Default exists;

 

(B)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

 

(C)          the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500 (and notwithstanding any provision to the contrary, no
Loan Party shall be required to pay for or reimburse any such parties for any
such fee); and

 

(D)          if an assignment or transfer does not include an amount outstanding
from a Borrower of at least 100,000 Euros (or its equivalent in other
currencies) (or such other amount as may be required from time to time in order
for the assignee not to form part of the ‘public’ as referred to in the Capital
Requirements Regulation (No. 575/2013), as amended), the assignee shall confirm
in the relevant Assignment and Assumption that it meets the applicable criterion
and does not form part of the ‘public’.

 

For the purposes of this Section 10.04(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

Notwithstanding the foregoing, no assignment under this Section 10.04 shall be
made to (w) the Company or any of the Company’s Affiliates or Subsidiaries,
(x) any Defaulting Lender or any of its subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (x) or (y) a natural person.

 

(iii)          Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 10.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 10.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

91

--------------------------------------------------------------------------------


 

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error and each Borrower, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary.  The Register shall
be available for inspection by any Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v)           Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
a Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to this
Agreement or any other Loan Document, the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon.  No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

 

(vi)          Promptly upon the written request of any Person that becomes a
Lender on a date that is six (6) months after the Effective Date, the Dutch Loan
Parties shall either obtain a reliance letter or similar written confirmation
from legal counsel for the Dutch Loan Parties stating that such Lender may rely
on the legal opinion delivered by the legal counsel for Dutch Loan Parties on
the Effective Date or obtain a new legal opinion acceptable to such Lender and
the Administrative Agent.  The Borrowers shall promptly pay all reasonable costs
and expenses incurred by the Administrative Agent and such Lender as a result of
the foregoing (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent).

 

(c)           Participations.  Any Lender may, without the consent of any
Borrower, the Administrative Agent, the Issuing Bank or the Swingline Lenders,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant.  Subject to paragraph (c)(ii) of this Section, each Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.14, 2.15
and 2.16 (subject to the requirements and limitations therein, including the
requirements under Section 2.16(f) (it being understood that documentation

 

92

--------------------------------------------------------------------------------


 

required under Section 2.16(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section.  To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.17(c) as though it were a Lender.

 

(i)            A Participant shall not be entitled to receive any greater
payment under Sections 2.14 or 2.16 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Company’s prior written consent.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.16 unless
the Company is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.16(e) as though it were a Lender.

 

(ii)           Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(d)           Pledge.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(e)           Voting Participants.  Notwithstanding anything to the contrary in
this paragraph, any Farm Credit Lender that (i) has purchased a participation in
the minimum aggregate amount of $10,000,000 on or after the Effective Date,
(ii) is, by written notice to the Company and the Administrative Agent (“Voting
Participant Notification”), designated by the selling Lender (including any
existing Voting Participant) as being entitled to be accorded the rights of a
Voting Participant hereunder and (iii) receives the prior written consent of the
Company and the Administrative Agent, in their sole discretion, to become a
Voting Participant (such consent to be required only to the extent and under the
circumstances it would be required if such Voting Participant were to become a
Lender pursuant to an assignment in accordance with Section 10.04(b)) (any Farm
Credit Lender so designated and consented to being called a “Voting
Participant”), shall be entitled to vote for so long as such Farm Credit Lender
owns such participation and notwithstanding any subparticipation by such Farm
Credit Lender (and the voting rights of the selling Lender (including any
existing Voting Participant) shall be correspondingly reduced), on a Dollar for
Dollar basis, as if such participant were a Lender, on any matter requiring or
allowing a Lender to provide or withhold its consent, or to otherwise vote on
any proposed action.  To be effective, each Voting Participant Notification
shall, with respect to any Voting Participant, (x) state the full name,

 

93

--------------------------------------------------------------------------------


 

as well as all contact information required of an assignee in an Assignment and
Assumption Agreement and (y) state the Dollar Amount of the participation
purchased in its Revolving Commitment, its Foreign Currency Commitment or any or
all of its Loans.  The selling Lender (including any existing Voting
Participant) and the purchasing Voting Participant shall notify the
Administrative Agent and the Company within 3 Business Days’ of any termination
of, or reduction or increase in the amount of, such participation.  The Loan
Parties and the Administrative Agent shall be entitled to conclusively rely on
information contained in notices delivered pursuant to this paragraph.  The
voting rights hereunder are solely for the benefit of the Voting Participant and
shall not inure to any assignee or participant of the Voting Participant that is
not a Farm Credit Lender.  As used in this paragraph, a “Farm Credit Lender”
means a lending institution organized and existing pursuant to the provisions of
the Farm Credit Act of 1971 and under the regulation of the Farm Credit
Administration.

 

Section 10.05       Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect until the Obligations have been Fully
Satisfied.  The provisions of Sections 2.14, 2.15, 2.16 and 10.03 and Article IX
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.

 

Section 10.06       Counterparts; Integration; Effectiveness; Amendment and
Restatement.  This Agreement and each other Loan Document may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other Loan Documents
and any separate letter agreement with respect to fees payable to the
Administrative Agent embody the final, entire agreement among the parties
relating to the subject matter hereof and supersede any and all previous
commitments, agreements, representations and understandings, whether oral or
written, relating to the subject matter hereof and may not be contradicted or
varied by evidence of prior, contemporaneous or subsequent oral agreements or
discussions of the parties hereto.  There are no unwritten oral agreements among
the parties hereto.  Delivery of an executed counterpart of a signature page of
this Agreement or any other Loan Document by fax, emailed pdf, or any other
electronic means that reproduces an image of the actual executed signature
page shall be effective as delivery of a manually executed counterpart of this
Agreement or such Loan Document.  The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to any document to be signed
in connection with this Agreement and the transactions contemplated hereby shall
be deemed to include Electronic Signatures, deliveries or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent.  This Agreement amends and restates in its
entirety the Existing Agreement.  The execution of this Agreement and the other
Loan Documents executed in connection herewith does not extinguish the
Obligations outstanding in connection with the Existing Agreement nor does it
constitute a novation with respect to such Obligations.  For all matters arising
prior to the Effective Date (including the accrual and payment of interest and
fees, and matters

 

94

--------------------------------------------------------------------------------


 

relating to indemnification and compliance with financial covenants), the terms
of the Existing Agreement and the “Loan Documents” as defined in the Existing
Agreement (as each is unmodified by this Agreement) shall control and are hereby
ratified and confirmed.

 

Section 10.07       Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 10.08       Right of Setoff.  If an Event of Default exists, each Lender
and each of its Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of any Borrower against any of and all the
Obligations held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured.  The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

 

Section 10.09       Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the applicable law pertaining in the State of New York, other
than those conflict of law provisions that would defer to the substantive laws
of another jurisdiction.  This governing law election has been made by the
parties in reliance (at least in part) on Section 5–1401 of the General
Obligations Law of the State of New York, as amended (as and to the extent
applicable), and other applicable law.

 

(b)           Jurisdiction.  EACH BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN THE
BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO
THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING
BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)           Venue.  Each Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section.  Each
of the parties hereto

 

95

--------------------------------------------------------------------------------


 

hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(d)           Service of Process.  Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 10.01.  Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

 

(e)           Process Agent.  Each Loan Party hereby irrevocably designates,
appoints and empowers the Company (at the Company’s address noted in
Section 10.01 above) as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and in respect of its property, service of
any and all legal process, summons, notices and documents which may be served in
any such action or proceeding.  The Company accepts such appointment and the
similar appointments contained in the other Loan Documents (including Section 29
of the Guaranty Agreement) and agrees to so act on the behalf of each Loan Party
hereunder and under the other Loan Documents until the Full Satisfaction of the
Obligations.  If for any reason the Company shall cease to be available to act
as such, each Loan Party agrees to designate a new designee, appointee and agent
in the United States on the terms and for the purposes of this provision
satisfactory to the Administrative Agent under this Agreement.

 

Section 10.10       WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

Section 10.11       Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 10.12       Confidentiality.  Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any Governmental Authority
(including any self-regulating authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations, (g) with the consent of the Company or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a

 

96

--------------------------------------------------------------------------------


 

breach of this Section or (ii) becomes available to the Administrative Agent,
the Issuing Bank or any Lender on a non-confidential basis from a source other
than a Borrower.  For the purposes of this Section, “Information” means all
information received from any Loan Party relating to any Loan Party, other than
any such information that is available to the Administrative Agent, the Issuing
Bank or any Lender on a non-confidential basis prior to disclosure by the
applicable Loan Party; provided that, in the case of information received from a
Loan Party after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Section 10.13       Maximum Interest Rate.

 

(a)           Limitation to Maximum Rate; Recapture.  No interest rate specified
in any Loan Document shall at any time exceed the Maximum Rate.  If at any time
the interest rate (the “Contract Rate”) for any obligation under the Loan
Documents shall exceed the Maximum Rate, thereby causing the interest accruing
on such obligation to be limited to the Maximum Rate, then any subsequent
reduction in the Contract Rate for such obligation shall not reduce the rate of
interest on such obligation below the Maximum Rate until the aggregate amount of
interest accrued on such obligation equals the aggregate amount of interest
which would have accrued on such obligation if the Contract Rate for such
obligation had at all times been in effect.  As used herein, the term “Maximum
Rate” means, at any time with respect to any Lender, the maximum rate of
nonusurious interest under applicable law that such Lender may charge the
Borrowers.  The Maximum Rate shall be calculated in a manner that takes into
account any and all fees, payments, and other charges contracted for, charged,
or received in connection with the Loan Documents that constitute interest under
applicable law.  Each change in any interest rate provided for herein based upon
the Maximum Rate resulting from a change in the Maximum Rate shall take effect
without notice to any Borrower at the time of such change in the Maximum Rate.

 

(b)           Cure Provisions.  No provision of any Loan Document shall require
the payment or the collection of interest in excess of the maximum amount
permitted by applicable law.  If any excess of interest in such respect is
hereby provided for, or shall be adjudicated to be so provided, in any Loan
Document or otherwise in connection with this loan transaction, the provisions
of this Section shall govern and prevail and no Borrower nor any surety,
guarantor, successor, or assign of any Borrower shall be obligated to pay the
excess amount of such interest or any other excess sum paid for the use,
forbearance, or detention of sums loaned pursuant hereto.  In the event any
Lender ever receives, collects, or applies as interest any such sum, such amount
which would be in excess of the maximum amount permitted by applicable law shall
be applied as a payment and reduction of the principal of the obligations
outstanding hereunder, and, if the principal of the obligations outstanding
hereunder has been paid in full, any remaining excess shall forthwith be paid to
the Company.  In determining whether or not the interest paid or payable exceeds
the Maximum Rate, Borrowers and each Lender shall, to the extent permitted by
applicable law, (a) characterize any non principal payment as an expense, fee,
or premium rather than as interest, (b) exclude voluntary prepayments and the
effects thereof, and (c) amortize, prorate, allocate, and spread in equal or
unequal parts the total amount of interest throughout the entire contemplated
term of the obligations outstanding hereunder so that interest for the entire
term does not exceed the Maximum Rate.

 

Section 10.14       No Duty.  All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by the Administrative Agent or any
Lender shall have the right to act exclusively in the interest of the
Administrative Agent and the Lenders and shall have no duty of disclosure, duty
of loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to any Loan Party, any of their respective Equity Interest holders or
any other Person.

 

97

--------------------------------------------------------------------------------


 

Section 10.15       No Fiduciary Duty.  Each Borrower acknowledges and agrees,
and acknowledges its subsidiaries’ understanding, that no Credit Party will have
any obligations except those obligations expressly set forth herein and in the
other Loan Documents and each Credit Party is acting solely in the capacity of
an arm’s length contractual counterparty to the Loan Parties with respect to the
Loan Documents and the transaction contemplated therein and not as a financial
advisor or a fiduciary to, or an agent of, the Borrowers or any other person. 
Each Borrower agrees that it will not assert any claim against any Credit Party
based on an alleged breach of fiduciary duty by such Credit Party in connection
with this Agreement and the transactions contemplated hereby.  Additionally,
each Borrower acknowledges and agrees that no Credit Party is advising any Loan
Party as to any legal, tax, investment, accounting, regulatory or any other
matters in any jurisdiction.  Each Borrower shall consult with its own advisors
concerning such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Credit Parties shall have no responsibility or liability to such Loan Party with
respect thereto.

 

The Borrowers further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services.  In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, the Loan Parties and other companies with which the Loan
Parties may have commercial or other relationships.  With respect to any
securities and/or financial instruments so held by any Credit Party or any of
its customers, all rights in respect of such securities and financial
instruments, including any voting rights, will be exercised by the holder of the
rights, in its sole discretion.

 

In addition, each Borrower acknowledges and agrees, and acknowledges its
subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which such Borrower may have
conflicting interests regarding the transactions described herein and
otherwise.  No Credit Party will use confidential information obtained from the
Loan Parties by virtue of the transactions contemplated by the Loan Documents or
its other relationships with the Loan Parties in connection with the performance
by such Credit Party of services for other companies, and no Credit Party will
furnish any such information to other companies.  Each Borrower also
acknowledges that no Credit Party has any obligation to use in connection with
the transactions contemplated by the Loan Documents, or to furnish to any Loan
Party, confidential information obtained from other companies.

 

Section 10.16       Equitable Relief.  Each Borrower recognizes that in the
event any Loan Party fails to pay, perform, observe, or discharge any or all of
the obligations under the Loan Documents, any remedy at law may prove to be
inadequate relief to the Administrative Agent and the Lenders.  Each Borrower
therefore agrees that the Administrative Agent and the Lenders, if the
Administrative Agent or the Required Lenders so request, shall be entitled to
temporary and permanent injunctive relief in any such case without the necessity
of proving actual damages.

 

Section 10.17       Construction.  The Company, each other Loan Party (by its
execution of the Loan Documents to which it is a party), the Administrative
Agent and each Lender acknowledges that each of them has had the benefit of
legal counsel of its own choice and has been afforded an opportunity to review
the Loan Documents with its legal counsel and that the Loan Documents shall be
construed as if jointly drafted by the parties thereto.

 

Section 10.18       Independence of Covenants.  All covenants under the Loan
Documents shall be given independent effect so that if a particular action or
condition is not permitted by any of such

 

98

--------------------------------------------------------------------------------


 

covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default if such action is taken or such condition exists.

 

Section 10.19       USA PATRIOT Act.  Each Lender that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) notifies each Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Loan Party, which information includes the name and address
of the Loan Party and other information that will allow such Lender to identify
the Loan Party in accordance with the Act.

 

Section 10.20       Judgment Currency.  This is a loan transaction in which the
specification of a Foreign Currency or Dollars is of the essence, and the
stipulated currency shall in each instance be the currency of account and
payment in all instances.  A payment obligation in one currency hereunder (the
“Original Currency”) shall not be discharged by an amount paid in another
currency (the “Other Currency”), whether pursuant to any judgment expressed in
or converted into any Other Currency or in another place except to the extent
that such tender or recovery results in the effective receipt by a party hereto
of the full amount of the Original Currency payable to such party.  If for the
purpose of obtaining judgment in any court it is necessary to convert a sum due
hereunder in the Original Currency into the Other Currency, the rate of exchange
that shall apply shall be the rate of exchange for the purchase of the Dollars
with the Foreign Currency in the London foreign exchange market at or about
11:00 a.m. London time (or New York time, as applicable) on a particular day as
displayed by ICE Data Services as the “ask price”, or as displayed on such other
information service which publishes that rate of exchange from time to time in
place of ICE Data Services (or if such service ceases to be available, the
equivalent of such amount in Dollars as determined by the Agent using any method
of determination it deems appropriate in its reasonable discretion).  The
obligation of the Company and the Subsidiaries in respect of any such sum due
from it to the Administrative Agent, any Issuing Bank or any Lender under any
Loan Document (in this Section 10.20 called an “Entitled Person”) shall,
notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
Other Currency such Entitled Person may in accordance with normal banking
procedures purchase the Original Currency with the amount of the judgment
currency so adjudged to be due; and the Borrowers, as a separate obligation and
notwithstanding any such judgment, agree to indemnify such Entitled Person
against, and to pay such Entitled Person on demand, in the Original Currency,
the amount (if any) by which the sum originally due to such Entitled Person in
the Original Currency hereunder exceeds the amount of the Other Currency so
purchased.

 

Section 10.21       Code of Banking Practice (2003) Australia.  The parties
agree that the Code of Banking Practice (2003) Australia does not apply to any
accommodation provided to any Borrower under the Loan Documents.

 

Section 10.22       Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

99

--------------------------------------------------------------------------------


 

(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(c)           the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

Section 10.23       Lender ERISA Representation.  Each Lender as of the
Effective Date represents and warrants as of the Effective Date to the
Administrative Agent and each other Join Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, for the benefit of the Borrower
or any other Loan Party, that such Lender is not and will not be (1) an employee
benefit plan subject to Title I of ERISA, (2) a plan or account subject to
Section 4975 of Code; (3) an entity deemed to hold “plan assets” of any such
plans or accounts for purposes of ERISA or the Code; or (4) a “governmental
plan” within the meaning of ERISA.

 

[Signatures on following pages.]

 

100

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

 

VALMONT INDUSTRIES, INC.,

 

as a Borrower

 

 

 

 

 

By:

/s/ Mark C. Jaksich

 

Name:

Mark C. Jaksich

 

Title:

Chief Financial Officer

 

 

 

 

 

VALMONT INDUSTRIES HOLLAND B.V.,

 

as a Borrower

 

 

 

 

 

By:

/s/ Philippe Arnaud Jacques Apostolidès

 

Name:

Philippe Arnaud Jacques Apostolidès

 

Title:

Director B

 

 

 

 

 

By:

/s/ Roger Andrew Massey

 

Name:

Roger Andrew Massey

 

Title:

Director A

 

 

 

 

Signed sealed and delivered by Valmont
Group Pty Ltd. ACN142 189 295 in accordance with s127 of the Corporations Act
2001

(Cth) in the presence of:

 

VALMONT GROUP PTY LTD.,

 

as a Borrower

 

 

 

 

 

By:

/s/ Mark C. Jaksich

 

Name:

Mark C. Jaksich

 

Title:

Director

 

 

 

 

 

By:

/s/ Roger Andrew Massey

 

Name:

Roger Andrew Massey

 

Title:

Director

 

1

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

individually as a Lender, the Swingline Bank,

 

an Issuing Bank, and as the Administrative Agent

 

 

 

 

 

By

/s/ Maria Riaz

 

 

Name:

Maria Riaz

 

 

Title:

Vice President

 

2

--------------------------------------------------------------------------------


 

 

Bank of America, N.A.,

 

as a Lender

 

 

 

By:

/s/ Irene Bertozzi Bartenstein

 

 

Name:

Irene Bertozzi Bartenstein

 

 

Title:

Director

 

FIRST AMENDED AND RESTATED CREDIT AGREEMENT, Signature Page

 

3

--------------------------------------------------------------------------------


 

 

Wells Fargo Bank, National Association,

 

as a Lender

 

 

 

By:

/s/ Joseph P. Finnegan

 

 

Name:

Joseph P. Finnegan

 

 

Title:

Vice President

 

FIRST AMENDED AND RESTATED CREDIT AGREEMENT, Signature Page

 

4

--------------------------------------------------------------------------------


 

 

U.S. Bank National Association,

 

as a Syndication Agent and as a Lender

 

 

 

By:

/s/ Scott Leighton

 

 

Name:

Scott Leighton

 

 

Title:

Vice President

 

FIRST AMENDED AND RESTATED CREDIT AGREEMENT, Signature Page

 

5

--------------------------------------------------------------------------------


 

 

Australia and New Zealand Banking Group

 

Limited, as a Lender

 

 

 

By:

/s/ Robert Grillo

 

 

Name:

Robert Grillo

 

 

Title:

Director

 

FIRST AMENDED AND RESTATED CREDIT AGREEMENT, Signature Page

 

6

--------------------------------------------------------------------------------


 

 

COÖPERATIEVE RABOBANK U.A., NEW

 

YORK BRANCH,

 

as a Lender

 

 

 

By:

/s/ Pacella Lehane

 

 

Name:

Pacella Lehane

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Bliss

 

 

Name:

Jeff Bliss

 

 

Title:

Executive Director

 

FIRST AMENDED AND RESTATED CREDIT AGREEMENT, Signature Page

 

7

--------------------------------------------------------------------------------


 

 

Goldman Sachs Lending Partners LLC,

 

as a Lender

 

 

 

By:

/s/ Ryan Durkin

 

 

Name:

Ryan Durkin

 

 

Title:

Authorized Signatory

 

FIRST AMENDED AND RESTATED CREDIT AGREEMENT, Signature Page

 

8

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

as a Lender

 

 

 

By:

/s/ Hans Lin

 

 

Name:

Hans Lin

 

 

Title:

Senior Vice President

 

FIRST AMENDED AND RESTATED CREDIT AGREEMENT, Signature Page

 

9

--------------------------------------------------------------------------------


 

 

First National Bank of Omaha,

 

as a Lender

 

 

 

By:

/s/ David S. Erker

 

 

Name:

David S. Erker

 

 

Title:

Vice President

 

FIRST AMENDED AND RESTATED CREDIT AGREEMENT, Signature Page

 

10

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES:

 

 

 

 

 

 

 

 

 

Schedule 1.01

 

—

 

Existing Letters of Credit

Schedule 2.01

 

—

 

Commitments

Schedule 2.01(B)

 

—

 

Swingline Commitments

Schedule 3.12

 

—

 

Disclosable Subsidiaries

Schedule 6.01

 

—

 

Existing Indebtedness

Schedule 6.02

 

—

 

Existing Liens

Schedule 6.04

 

—

 

Existing Investments, Loans and Guarantees

Schedule 6.09

 

—

 

Existing Restrictions

 

 

 

 

 

EXHIBITS:

 

 

 

 

 

 

 

 

 

Exhibit A

 

—

 

Form of Assignment and Assumption

Exhibit B

 

—

 

Form of Compliance Certificate

Exhibit C

 

—

 

Form of Guaranty Agreement

Exhibit D

 

—

 

Form of Increased Commitment Supplement

Exhibit E

 

—

 

Form of Borrowing Request

Exhibit F

 

—

 

Form of Interest Election Request

Exhibit G

 

—

 

Form of U.S. Tax Compliance Certificates

Exhibit H

 

—

 

Form of Additional Borrower Request and Assumption Agreement

Exhibit I

 

—

 

Form of Additional Borrower Notice

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01

TO

VALMONT INDUSTRIES, INC.

CREDIT AGREEMENT

 

EXISTING LETTERS OF CREDIT

 

LC Number

 

Applicable Borrower

 

Beneficiary

 

Amount

 

205062

 

Valmont Industries, Inc.

 

ACE American Insurance Company

 

$

13,748,398.00

 

914236

 

Valmont Industries, Inc.

 

Bank of Montreal

 

C$

743,418.10

 

208500

 

Valmont Industries, Inc.

 

Liberty Mutual Insurance

 

$

392,779.00

 

805722

 

Valmont Industries, Inc.

 

Banco Sabadell

 

€

37,900.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

TO

VALMONT INDUSTRIES, INC.

CREDIT AGREEMENT

 

COMMITMENTS

 

Lender

 

Revolving
Commitment

 

Foreign Currency
Commitment

 

JPMorgan Chase Bank, N.A.

 

$

85,000,000

 

$

61,261,261

 

Bank of America, N.A.

 

$

85,000,000

 

$

61,261,261

 

Wells Fargo Bank, National Association

 

$

85,000,000

 

$

61,261,261

 

U.S. Bank National Association

 

$

85,000,000

 

$

61,261,261

 

Australia and New Zealand Banking Group Limited

 

$

65,000,000

 

$

46,846,847

 

Coöperatieve Rabobank U.A., New York Branch

 

$

50,000,000

 

$

36,036,036

 

Goldman Sachs Lending Partners LLC

 

$

50,000,000

 

$

36,036,036

 

Citibank, N.A.

 

$

50,000,000

 

$

36,036,036

 

First National Bank of Omaha

 

$

45,000,000

 

$

0

 

TOTAL

 

$

600,000,000

 

$

400,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01(B)

TO

VALMONT INDUSTRIES, INC.

CREDIT AGREEMENT

 

SWINGLINE COMMITMENTS

 

Lender

 

Swingline
Commitment

 

JPMorgan Chase Bank, N.A.

 

$

25,000,000.00

 

TOTAL

 

$

25,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.12

TO

VALMONT INDUSTRIES, INC.

CREDIT AGREEMENT

 

SUBSIDIARIES

 

Name of Subsidiary

 

State or Country
of Incorporation

 

Ownership
Percentage

 

Indicate if a
Material Subsidiry

 

AgSense, LLC

 

South Dakota

 

51

%

 

 

American Galvanizing

 

New Jersey

 

100

%

 

 

Armorflex International Limited

 

New Zealand

 

100

%

 

 

Delta Electrical & Engineering B.V.

 

The Netherlands

 

100

%

 

 

Delta Ltd.

 

United Kingdom

 

100

%

 

 

George Industries, Inc.

 

California

 

100

%

 

 

Industrial Galvanizers America Holdings, Inc.

 

Delaware

 

100

%

 

 

Lampadaires Feralux, Inc.

 

Canada

 

100

%

 

 

Locker Group Holdings Pty. Ltd.

 

Australia

 

100

%

 

 

Matco Sevices, Inc.

 

Delaware

 

100

%

 

 

PiRod, Inc.

 

Delaware

 

100

%

X

 

Pure Metal Galvanizing, ULC

 

Canada

 

100

%

 

 

Stainton Metal Co, Ltd.

 

United Kingdom

 

100

%

 

 

Tehomet Oy

 

Finland

 

70

%

 

 

Tehomet Baltic Ou

 

Estonia

 

70

%

 

 

Valley Irrigation South Africa,(PTY) Ltd.

 

South Africa

 

60

%

 

 

Valmont Australia Irrigation Pty. Ltd.

 

Australia

 

100

%

 

 

Valmont Coatings, Inc.

 

Delaware

 

100

%

 

 

Valmont France S.A.S.

 

France

 

100

%

 

 

Valmont Group Holdings Pty. Ltd.

 

Australia

 

100

%

 

 

Valmont Industria e Comercio, Ltda.

 

Brazil

 

90

%

 

 

Valmont Industries (China) Co.,Ltd.

 

China

 

100

%

 

 

Valmont Industries (Guangdong), Ltd.

 

China

 

100

%

 

 

Valmont Industries (Shandong), Ltd.

 

China

 

100

%

 

 

Valmont Industries de Argentina S.A.

 

Argentina

 

99

%

 

 

Valmont Industries Holland B.V.

 

The Netherlands

 

100

%

 

 

Valmont International Corp.

 

Texas

 

100

%

 

 

Valmont Investimentos Ltda.

 

Brazil

 

100

%

 

 

Valmont Middle East FZE

 

United Arab Emirates

 

100

%

 

 

Valmont Monterrey S. de R.L. de C.V.

 

Mexico

 

100

%

 

 

Valmont Newmark, Inc.

 

Delaware

 

100

%

X

 

Valmont Nederland B.V.

 

The Netherlands

 

100

%

 

 

Valmont Polska Sp.z o.o

 

Poland

 

100

%

 

 

Valmont Queensland Pty. Ltd.

 

Australia

 

100

%

X

 

Valmont S.A.U.

 

Spain

 

100

%

 

 

Valmont SM A/S

 

Denmark

 

95

%

 

 

Valmont Sarl

 

Morocco

 

100

%

 

 

Valmont Singapore Pte. Ltd.

 

Singapore

 

100

%

X

 

Valmont Structures Private Limited

 

India

 

100

%

 

 

 

1

--------------------------------------------------------------------------------


 

Valmont U.K. Ltd.

 

United Kingdom

 

100

%

 

 

Valmont West Coast Engineering LTD

 

Canada

 

80

%

 

 

Westcoast Engineering Group, Ltd.

 

Canada

 

80

%

 

 

West Coast Engineering, Inc

 

Washington

 

80

%

 

 

 

--------------------------------------------------------------------------------

*Stock options and restricted stock have been granted by the Company (and are
currently outstanding) pursuant to shareholder approved stock plans.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 6.01

TO

VALMONT INDUSTRIES, INC.

CREDIT AGREEMENT

 

EXISTING INDEBTEDNESS

 

1.              Indebtedness arising in connection with the Senior Notes.

 

2.              Indebtedness arising in connection with Industrial Revenue Bonds
for Marion County, TN in the aggregate principal amount of $8,500,000 as of
July 1, 2017.

 

3.              Indebtedness of Valmont SM (Denmark) in the aggregate principal
amount of $4,302,672 as of July 1, 2017.

 

Miscellaneous indebtedness in the aggregate principal amount of $388,537 as of
July 1, 2017.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.02

TO

VALMONT INDUSTRIES, INC.

CREDIT AGREEMENT

 

EXISTING LIENS

 

1.              The lease with respect to 1950 Industrial Boulevard, Jasper,
Marion County, TN, securing the Indebtedness set forth in No. 2 on Schedule 6.01
hereto.

 

2.              The security interests perfected by the following UCC-1
financing statements:

 

Secured Party

 

File Number

 

File Date

 

Collateral

DEBTOR: VALMONT INDUSTRIES, INC.

Jurisdiction: Delaware Secretary of State

Winthrop Resources Corporation

 

30507148

 

01/29/03

 

Leased equipment

NMHG Financial Services, Inc.

 

32254152

 

09/02/03

 

Leased equipment

NMHG Financial Services Inc.

 

51665521

 

05/31/05

 

Leased equipment

NMHG Financial Services, Inc.

 

51763276

 

06/08/05

 

Leased equipment

NMHG Financial Services Inc.

 

2007 0435460

 

02/02/07

 

Leased equipment

General Electric Capital Corporation

 

2007 0602366

 

02/15/07

 

Leased equipment

U.S. Bancorp

 

2007 0822766

 

03/06/07

 

Copiers

NMHG Financial Services Inc.

 

2007 1160232

 

03/28/07

 

Leased equipment

U.S. Bancorp

 

2007 1540219

 

04/25/07

 

Copiers

U.S. Bancorp

 

2007 2070323

 

06/04/07

 

Copiers

U.S. Bancorp

 

2007 2493640

 

07/02/07

 

Copiers

U.S. Bancorp

 

2007 2549169

 

07/06/07

 

Copier

U.S. Bancorp

 

2007 2662186

 

07/16/07

 

Copiers

U.S. Bancorp

 

2007 2736584

 

07/20/07

 

FK-503

U.S. Bancorp

 

2007 3133450

 

08/16/07

 

Specific equipment

U.S. Bancorp

 

2007 3586475

 

09/21/07

 

Specific equipment

U.S. Bancorp

 

2007 3879383

 

10/15/07

 

Specific equipment

Greater Bay Bank N.A.

 

2007 4164322

 

11/01/07

 

Leased equipment

U.S. Bancorp

 

2008 1057585

 

03/26/08

 

Specific equipment

Air Liquide Industrial US LP

 

2008 1940988

 

06/06/08

 

Specific equipment

Wells Fargo Bank, N.A.

 

2008 2310264

 

07/07/08

 

Leased equipment

U.S. Bancorp

 

2008 2315701

 

07/07/08

 

Specific equipment

Wells Fargo Bank, N.A.

 

2008 2592689

 

07/29/08

 

Leased equipment

U.S. Bancorp

 

2008 2701355

 

08/06/08

 

Specific equipment

De Lage Landen Financial Services, Inc.

 

2008 3303748

 

09/23/08

 

Specific equipment

U.S. Bancorp

 

2008 3488853

 

10/15/08

 

Specific equipment

U.S. Bancorp

 

2008 3692215

 

11/03/08

 

Specific equipment

Air Liquide Industrial US LP

 

2008 3780192

 

11/12/08

 

Specific equipment

Wells Fargo Bank, N.A.

 

2008 3919691

 

11/24/08

 

Leased equipment

Wells Fargo Bank, N.A.

 

2008 3922125

 

11/24/08

 

Leased equipment

NMHG Financial Services Inc.

 

2009 0053436

 

01/07/09

 

Leased equipment

U.S. Bancorp

 

2009 1375390

 

04/30/09

 

Specific equipment

Wells Fargo Bank, N.A.

 

2009 1792347

 

06/05/09

 

Leased equipment

Wells Fargo Bank, N.A.

 

2009 2321294

 

07/20/09

 

Leased equipment

U.S. Bancorp

 

2009 3228399

 

10/07/09

 

Specific equipment

 

1

--------------------------------------------------------------------------------


 

Secured Party

 

File Number

 

File Date

 

Collateral

U.S. Bancorp

 

2009 3228407

 

10/07/09

 

Specific equipment

U.S. Bancorp

 

2009 3228647

 

10/08/09

 

Specific equipment

United Rentals (North America), Inc.

 

2009 3967566

 

12/11/09

 

Specific equipment

United Rentals (North America), Inc.

 

2009 4098866

 

12/22/09

 

Specific equipment

AT&T Capital Services, Inc.

 

2010 2046518

 

06/11/10

 

Leased equipment

AT&T Capital Services, Inc.

 

2010 2052003

 

06/11/10

 

Leased equipment

Wells Fargo Bank, N.A.

 

2010 2144834

 

06/21/10

 

Specific equipment

Wells Fargo Bank, N.A.

 

2010 2144859

 

06/21/10

 

Specific equipment

NMHG Financial Services inc.

 

2010 2915811

 

08/19/10

 

Specific equipment

Toyota Motor Credit Corporation

 

2011 1116824

 

03/25/11

 

Specific equipment

Wells Fargo Bank, N.A.

 

2011 1427924

 

04/15/11

 

Leased equipment

Nissan Motor Acceptance Corporation

 

2011 1612053

 

04/29/11

 

Specific equipment

Toyota Motor Credit Corporation

 

2011 1667669

 

05/04/11

 

Leased equipment

Toyota Motor Credit Corporation

 

2011 2076605

 

06/01/11

 

Leased equipment

U.S. Bancorp Equipment Finance, Inc.

 

2011 2537556

 

06/30/11

 

Specific equipment

TCF Equipment Finance, Inc.

 

2011 3114678

 

08/11/11

 

Specific equipment

Toyota Motor Credit Corporation

 

2011 4110931

 

10/25/11

 

Leased equipment

Taylor Leasing Corporation

 

2011 4452523

 

11/18/11

 

Leased equipment

Wells Fargo Bank, N.A.

 

2011 4579804

 

12/01/11

 

Specific equipment

Wells Fargo Bank, N.A.

 

2011 4579812

 

12/01/11

 

Specific equipment

Toyota Motor Credit Corporation

 

2012 0180028

 

01/13/12

 

Leased equipment

Taylor Leasing Corporation

 

2012 0843070

 

03/05/12

 

Leased equipment

Taylor Leasing Corporation

 

2012 2224170

 

06/11/12

 

Leased equipment

DEBTOR: VALMONT COATINGS, INC.

Jurisdiction: Delaware Secretary of State

Bank of America, N.A., as Collateral Agent

 

51473850

 

05/12/05

 

All applied coatings and fabricated extrusions consignment.

NMHG Financial Services, Inc.

 

62784981

 

08/10/06

 

Leased equipment

U.S. Bancorp

 

81487394

 

04/29/08

 

Specific equipment

U.S. Bancorp

 

91439469

 

05/06/09

 

Specific equipment

U.S. Bancorp

 

03236670

 

09/16/10

 

Specific equipment

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 6.04

TO

VALMONT INDUSTRIES, INC.

CREDIT AGREEMENT

 

EXISTING INVESTMENTS, LOANS AND GUARANTEES

 

1.                                      Investments, loans or guarantees with
respect to the following non-consolidated subsidiaries as of June 29, 2017:

 

Investment in Suntime (China)

 

$

242,207

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.09

TO

VALMONT INDUSTRIES, INC.

CREDIT AGREEMENT

 

EXISTING RESTRICTIONS

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TO

VALMONT INDUSTRIES, INC.

CREDIT AGREEMENT

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

--------------------------------------------------------------------------------


 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below  (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

 

 

3.

 

Borrowers:

 

Valmont Industries, Inc. and certain of its Subsidiaries

 

 

 

 

 

4.

 

Administrative Agent:

 

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

The $600,000,000 First Amended and Restated Credit Agreement dated as of
October 18, 2017 among Valmont Industries, Inc., certain of its Subsidiaries,
the Lenders parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
and the other agents parties thereto

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

1

--------------------------------------------------------------------------------


 

6.

 

Assigned Interest:

 

 

 

Facility Assigned

 

Aggregate Amount of
Commitment/Loans for
all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned of
Commitment/Loans(2)

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

Effective Date:                    , 20    [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information  (which may contain material
non-public information about the Borrowers and their respective affiliates, the
other Loan Parties and their Related Parties or their respective securities)
will be made available and who may receive such information in accordance with
the Assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(2)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

2

--------------------------------------------------------------------------------


 

[Consented to and](3) Accepted:

 

 

 

[NAME OF ADMINISTRATIVE AGENT],

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

[Consented to:](4)

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(3)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(4)  To be added only if the consent of the Company and/or other parties (e.g.
Swingline Lender or Issuing Bank) is required by the terms of the Credit
Agreement.

 

3

--------------------------------------------------------------------------------


 

ANNEX 1

 

CREDIT AGREEMENT

PROVIDED TO VALMONT INDUSTRIES, INC.

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1          Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Company, any of the Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Company, any of the Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.         Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent, any arranger, or any other Lender or their
respective Related Parties, and (v) if it is a Foreign Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, any arranger, the Assignor or any other
Lender or their Related Parties, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.  The
Assignee represents and warrants as of the Effective Date to the Administrative
Agent, the Assignor and the respective Affiliates of each, and not, for the
avoidance of doubt, for the benefit of the Borrower or any other Loan Party,
that the Assignee is not and will not be (1) an employee benefit plan subject to
Title I of ERISA, (2) a plan or account subject to Section 4975 of the Code;
(3) an entity deemed to hold “plan assets” of any such plans or accounts for
purposes of ERISA or the Code; or (4) a “governmental plan” within the meaning
of ERISA.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other

 

1

--------------------------------------------------------------------------------


 

amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Acceptance and adoption of the terms of this Assignment and
Assumption by the Assignee and the Assignor by Electronic Signature or delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by any Electronic System shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by and construed in accordance with the applicable law
pertaining in the State of New York, other than those conflict of law provisions
that would defer to the substantive laws of another jurisdiction.  This
governing law election has been made by the parties in reliance (at least in
part) on Section 5–1401 of the General Obligations Law of the State of New York,
as amended (as and to the extent applicable), and other applicable law.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

TO

VALMONT INDUSTRIES, INC.

CREDIT AGREEMENT

 

FORM OF COMPLIANCE CERTIFICATE

 

--------------------------------------------------------------------------------


 

COMPLIANCE CERTIFICATE

for the

quarter ending                             ,                  

 

To:          JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

10 South Dearborn Street, 7th Floor

Chicago, IL  60603

Attention: Nanette Wilson

Telephone:  312-385-7084

Telecopy:  888-292-9533

 

and each Lender

 

Ladies and Gentlemen:

 

This Compliance Certificate (the “Certificate”) is being delivered pursuant to
Section 5.01(c) of that certain First Amended and Restated Credit Agreement (as
amended, the “Agreement”) dated as of October 18, 2017, among Valmont
Industries, Inc. and certain of its Subsidiaries (collectively, the
“Borrowers”), JPMorgan Chase Bank, N.A., as administrative agent, and the
Lenders named therein.  All capitalized terms, unless otherwise defined herein,
shall have the same meanings as in the Agreement.  All the calculations set
forth below shall be made pursuant to the terms of the Agreement.

 

The undersigned, an authorized financial officer of the Company in his capacity
as such financial officer and not in his individual capacity, does hereby
certify to the Administrative Agent and the Lenders that:

 

1.

DEFAULT

 

 

 

No Default has occurred or, if a Default has occurred, I have described on the
attached Exhibit A the nature thereof and the steps taken or proposed to remedy
such Default.

 

 

 

 

Compliance

2.

SECTION 5.01 - Financial Statements and Records

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)

Annual audited financial statements of the Company on a consolidated basis
within 90 days after the end of each fiscal year end (together with Compliance
Certificate).

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

(b)

Quarterly unaudited financial statements of the Company on a consolidated basis
within 45 days after each of the first three fiscal quarter ends (together with
Compliance Certificate).

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

 

 

3.

SECTION 5.10 - Additional Subsidiaries

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Joinder of new Domestic Subsidiaries promptly after they are formed or acquired
and become Material Subsidiaries.

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

 

 

Joinder of any Subsidiary promptly after such Subsidiary guarantees any of the
Indebtedness under the Senior Notes.

 

 

 

Yes

 

No

 

N/A

 

1

--------------------------------------------------------------------------------


 

4.

SECTION 7.01 -Leverage Ratio

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)

Total Indebtedness as of fiscal quarter end

 

$                    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)

EBITDA

 

 

 

 

 

 

 

 

 

 

(i)

net income

 

$                    

 

 

 

 

 

 

 

 

(ii)

to the extent deducted in determining net income:

 

 

 

 

 

 

 

 

 

 

 

(A) Interest Expense

 

$                    

 

 

 

 

 

 

 

 

 

(B) depreciation

 

$                    

 

 

 

 

 

 

 

 

 

(C) amortization

 

$                    

 

 

 

 

 

 

 

 

 

(D) income and franchise tax expenses

 

$                    

 

 

 

 

 

 

 

 

 

(E) any extraordinary, non-recurring or unusual non-cash charges

 

$                    

 

 

 

 

 

 

 

 

 

(F) goodwill and other intangible impairment charges

 

$                    

 

 

 

 

 

 

 

 

 

(G) non-recurring cash and non-cash restructuring costs for each restructuring
(not to exceed $75,000,000 in any period of twelve calendar months then ended)

 

$                    

 

 

 

 

 

 

 

 

(iii)

to the extent included in determining net income, any extraordinary,
non-recurring or unusual non-cash gains

 

$(                 )

 

 

 

 

 

 

 

 

(v)

EBITDA:  Total of Lines (i) through (iii)

 

$                    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)

HLine 4(a) ÷ Line 4(b)(v)

 

to 1.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(d)

Maximum Leverage Ratio permitted by Credit Agreement (except as permitted in
line (e) below)

 

3.50 to 1.00

 

 

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

 

 

(e)

Upon the consummation of a Material Acquisition and during the Increase Period,
the Leverage Ratio, the Maximum Leverage Ratio permitted by the Credit
Agreement:

 

3.75 to 1.00

 

 

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

 

 

5.

SECTION 7.02 - Interest Coverage Ratio

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)

EBITDA (from Line 4(b)(v))

 

$                    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)

Interest Expense

 

$                    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)

Line 5(a) ÷ Line 5(b)

 

    to 1.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(d)

Minimum Interest Coverage Ratio required by Credit Agreement

 

2.50 to 1.00

 

 

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

 

6.

DETERMINATION OF APPLICABLE RATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)

Adjustment to margin and fees required (see pricing grid on Schedule 1)

 

 

 

 

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

 

 

(b)

If adjustment required, set forth below new margins and fees

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(i)

ABR Spread

 

%

 

 

 

 

 

 

 

 

(ii)

Commitment Fee Rate

 

%

 

 

 

 

 

 

 

 

(iii)

Fixed Rate Spread

 

%

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

7.

ATTACHED SCHEDULES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attached hereto as schedules are the calculations supporting the computation set
forth above in this Certificate.  All information contained herein and on the
attached schedules is true and correct in all material respects.

 

 

8.

FINANCIAL STATEMENTS

 

 

 

The financial statements attached hereto were prepared in accordance with GAAP
and fairly present in all material respects (subject to year end audit
adjustments and absence of footnotes) the financial condition and the results of
the operations of the Persons reflected thereon, at the date and for the periods
indicated therein.

 

 

9.

CONFLICT

 

 

 

In the event of conflict between this Certificate and the Credit Agreement, the
Credit Agreement shall control.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate effective as
of the date first written above.

 

 

Valmont Industries, Inc.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 1

TO

COMPLIANCE CERTIFICATE

 

Index Debt

 

Fixed Rate
Spread

 

ABR Spread

 

Commitment
Fee Rate

 

Category 1:
A-/A3 or higher

 

1.000

%

0.000

%

0.100

%

Category 2:
BBB+/Baa1

 

1.125

%

0.125

%

0.125

%

Category 3:
BBB/Baa2

 

1.250

%

0.250

%

0.150

%

Category 4:
BBB-/Baa3

 

1.375

%

0.375

%

0.200

%

Category 5:
BB+/Ba1 or lower

 

1.625

%

0.625

%

0.250

%

 

--------------------------------------------------------------------------------


 

EXHIBIT C

TO

VALMONT INDUSTRIES, INC.

CREDIT AGREEMENT

 

GUARANTY AGREEMENT

 

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED GUARANTY AGREEMENT

 

WHEREAS, VALMONT INDUSTRIES, INC. (the “Company”) has entered into that certain
First Amended and Restated Credit Agreement dated October 18, 2017 among the
Company, VALMONT INDUSTRIES HOLLAND B.V., VALMONT GROUP PTY LTD., and any other
Subsidiary of the Company that may become party thereto (collectively, the
“Borrowers”)), the lenders party thereto (the “Lenders”), JPMORGAN CHASE BANK,
N.A., as the administrative agent for the Lenders (the “Administrative Agent”)
(such Credit Agreement, as it may hereafter be amended or otherwise modified
from time to time, being hereinafter referred to as the “Credit Agreement”, and
capitalized terms not otherwise defined herein shall have the same meaning as
set forth in the Credit Agreement);

 

WHEREAS, the execution of this Guaranty Agreement, dated as of October 18, 2017,
is a condition to the Administrative Agent’s and each Lender’s obligations under
the Credit Agreement;

 

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the Company, each of the undersigned Subsidiaries of
the Company, and any Subsidiary hereafter added as a “Guarantor” hereto pursuant
to a Subsidiary Joinder Agreement in the form attached hereto as Exhibit A
(individually a “Guarantor” and collectively the “Guarantors”), hereby
irrevocably and unconditionally guarantees to the Credit Parties the full and
prompt payment and performance of the Guaranteed Indebtedness (hereinafter
defined), this Guaranty Agreement being upon the following terms:

 

1.             Guaranteed Indebtedness.  The term “Guaranteed Indebtedness”, as
used herein, means all of the Obligations, as defined in the Credit Agreement. 
The “Guaranteed Indebtedness” shall include any and all post-petition interest
and expenses (including reasonable attorneys’ fees) whether or not allowed under
any bankruptcy, insolvency, or other similar law; provided that the Guaranteed
Indebtedness shall be limited, with respect to each Guarantor, to an aggregate
amount equal to the largest amount that would not render such Guarantor’s
obligations hereunder (a) subject to avoidance under Section 544 or 548 of the
United States Bankruptcy Code or under any applicable state law relating to
fraudulent transfers or conveyances or under any applicable foreign law or
(b) adjudicated to be invalid or otherwise unenforceable for any reason against
any Foreign Loan Party under any applicable foreign law.  Without limiting the
generality of the foregoing, (y) the liability of any Guarantor that is a
Singapore Loan Party under this Guaranty Agreement shall be limited to an
aggregate amount equal to the largest amount that would not render such
Singapore Loan Party’s Obligations hereunder subject to avoidance as a
transaction at an undervalue under Section 98 of the Singapore Bankruptcy Act
(Cap. 20) or an unfair preference under Section 99 of the Singapore Bankruptcy
Act (Cap. 20) or subject to avoidance under Section 329 of the Singapore
Companies Act (Cap. 20) or subject to avoidance under any other applicable law
in effect in Singapore and (z) no Guarantor that is a Dutch Loan Party shall be
liable with respect to the Obligations of the other Loan Parties to the extent
that, if it were so liable, such liability would violate section 2:98c or 2:207c
DCC.

 

2.             Contribution Agreement.  The Guarantors together desire to
allocate among themselves (collectively, the “Contributing Guarantors”), in a
fair and equitable manner, their obligations arising under this Guaranty
Agreement and the other Loan Documents.  Accordingly, in the event any payment
or distribution is made by a Guarantor under this Guaranty Agreement or under
the other Loan Documents (a “Funding Guarantor”) that exceeds its Fair Share (as
defined below), that Funding Guarantor shall be entitled to a contribution from
each of the other Contributing Guarantors in the amount of such other
Contributing Guarantor’s Fair Share Shortfall (as defined below), with the
result that all such contributions will cause each Contributing Guarantor’s
Aggregate Payments (as defined below) to equal its Fair Share.  “Fair Share”
means, with respect to a Contributing Guarantor as of any date of determination,
an amount equal to (i) the ratio of (x) the Adjusted Maximum Amount (as defined
below) with respect to such Contributing Guarantor to (y) the aggregate of the
Adjusted Maximum Amounts with

 

1

--------------------------------------------------------------------------------


 

respect to all Contributing Guarantors, multiplied by (ii) the aggregate amount
paid or distributed on or before such date by all Funding Guarantors under the
Loan Documents in respect of the obligations guarantied.  “Fair Share Shortfall”
means, with respect to a Contributing Guarantor as of any date of determination,
the excess, if any, of the Fair Share of such Contributing Guarantor over the
Aggregate Payments of such Contributing Guarantor.  “Adjusted Maximum Amount”
means, with respect to a Contributing Guarantor as of any date of determination,
the maximum aggregate amount of the obligations of such Contributing Guarantor
under this Guaranty Agreement determined in accordance with the provisions
hereof; provided that, solely for purposes of calculating the “Adjusted Maximum
Amount” with respect to any Contributing Guarantor for purposes of this
paragraph 2, the assets or liabilities arising by virtue of any rights to or
obligations of contribution hereunder shall not be considered as assets or
liabilities of such Contributing Guarantor.  “Aggregate Payments” means, with
respect to a Contributing Guarantor as of any date of determination, the
aggregate amount of all payments and distributions made on or before such date
by such Contributing Guarantor in respect of this Guaranty Agreement (including,
without limitation, in respect of this paragraph 2) and the other Loan
Documents.  The amounts payable as contributions hereunder shall be determined
as of the date on which the related payment or distribution is made by the
applicable Funding Guarantor.  The allocation among Contributing Guarantors of
their obligations as set forth in this paragraph 2 shall not be construed in any
way to limit the liability of any Contributing Guarantor hereunder.

 

3.             Absolute and Irrevocable Guaranty.  This instrument shall be an
absolute, continuing, irrevocable and unconditional guaranty of payment and
performance, and not a guaranty of collection, and each Guarantor shall remain
liable on its obligations hereunder until the Obligations are Fully Satisfied. 
No set-off, counterclaim, recoupment, reduction, or diminution of any
obligation, or any defense of any kind or nature which any Borrower may have
against any Credit Party or any other party, or which any Guarantor may have
against any Borrower, any Credit Party or any other party, shall be available
to, or shall be asserted by, any Guarantor against any Credit Party or any
subsequent holder of the Guaranteed Indebtedness or any part thereof or against
payment of the Guaranteed Indebtedness or any part thereof other than Full
Satisfaction of the Obligations.  If the payment of any amount of principal of,
interest with respect to or any other amount constituting the Guaranteed
Indebtedness, or any portion thereof, is rescinded, voided or must otherwise be
refunded by the Administrative Agent or any Credit Party for any reason, then
the Guaranteed Indebtedness and all terms and provisions of this Guaranty
Agreement will be automatically reinstated and become automatically effective
and in full force and effect, all to the extent that and as though such payment
so rescinded, voided or otherwise refunded had never been made.

 

4.             Rights Cumulative.  If a Guarantor becomes liable for any
indebtedness owing by any Borrower to any Credit Party by endorsement or
otherwise, other than under this Guaranty Agreement, such liability shall not be
in any manner impaired or affected hereby, and the rights of the Credit Parties
hereunder shall be cumulative of any and all other rights that any Credit Party
may ever have against such Guarantor.  The exercise by any Credit Party of any
right or remedy hereunder or under any other instrument, or at law or in equity,
shall not preclude the concurrent or subsequent exercise of any other right or
remedy.

 

5.             Agreement to Pay Guaranteed Indebtedness.  In the event of
default by any Borrower in payment or performance of the Guaranteed
Indebtedness, or any part thereof, when such Guaranteed Indebtedness becomes
due, whether by its terms, by acceleration, or otherwise, the Guarantors shall,
jointly and severally, promptly pay the amount due thereon to Administrative
Agent, without notice or demand, in the lawful currency in which such amount is
due, and it shall not be necessary for Administrative Agent or any other Credit
Party, in order to enforce such payment by any Guarantor, first to institute
suit or exhaust its remedies against any Borrower or others liable on such
Guaranteed Indebtedness, or to enforce any rights against any collateral which
shall ever have been given to secure

 

2

--------------------------------------------------------------------------------


 

such Guaranteed Indebtedness.  In the event such payment is made by a Guarantor,
then such Guarantor shall be subrogated to the rights then held by
Administrative Agent and any other Credit Party with respect to the Guaranteed
Indebtedness to the extent to which the Guaranteed Indebtedness was discharged
by such Guarantor.  Notwithstanding the foregoing, upon payment by such
Guarantor of any sums to Administrative Agent or any other Credit Party
hereunder, all rights of such Guarantor against any Borrower, any other
guarantor or any collateral arising as a result therefrom by way of right of
subrogation, reimbursement, contribution or otherwise shall in all respects be
subordinate and junior in right of payment to the prior Full Satisfaction of the
Obligations.  All payments received by the Administrative Agent hereunder shall
be applied by the Administrative Agent to payment of the Guaranteed Indebtedness
in the order provided for in Section 2.17(f) of the Credit Agreement.

 

6.             Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty Agreement in respect
of Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this paragraph 6 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
paragraph 6 or otherwise under this Guaranty Agreement voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
paragraph 6 shall remain in full force and effect until Full Satisfaction of the
Obligations.  Each Qualified ECP Guarantor intends that this paragraph 6
constitute, and this paragraph 6 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.  “Qualified
ECP Guarantor” means, in respect of any Swap Obligation, each Loan Party that
has total assets exceeding $10,000,000 at the time the relevant Guarantee or
grant of the relevant security interest becomes or would become effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

7.             Stay of Acceleration.  If acceleration of the time for payment of
any amount payable by any Borrower under the Guaranteed Indebtedness is stayed
upon the insolvency, bankruptcy, or reorganization of a Borrower, all such
amounts otherwise subject to acceleration under the terms of the Guaranteed
Indebtedness shall nonetheless be payable by the Guarantors hereunder forthwith
on demand by Administrative Agent or any other Credit Party.

 

8.             Obligations Not Impaired.  Each Guarantor hereby agrees that its
obligations under the Loan Documents shall not be released, discharged,
diminished, impaired, reduced, or affected for any reason or by the occurrence
of any event, including, without limitation, one or more of the following
events, whether or not with notice to or the consent of any Guarantor:  (a) the
taking or accepting of collateral as security for any or all of the Guaranteed
Indebtedness or the release, surrender, exchange, or subordination of any
collateral now or hereafter securing any or all of the Guaranteed Indebtedness;
(b) any partial release of the liability of any Guarantor hereunder, or the full
or partial release of any other guarantor from liability for any or all of the
Guaranteed Indebtedness; (c) any disability of a Borrower, or the dissolution,
insolvency, or bankruptcy of any Borrower, any Guarantor, or any other party at
any time liable for the payment of any or all of the Guaranteed Indebtedness;
(d) the addition of a Borrower in accordance with the Loan Documents or any
other renewal, extension, modification, waiver, amendment, or rearrangement of
any or all of the Guaranteed Indebtedness or any instrument, document, or
agreement evidencing, securing, or otherwise relating to any or all of the
Guaranteed Indebtedness; (e) any adjustment, indulgence, forbearance, waiver, or
compromise that may be granted or given by Administrative Agent or any other
Credit Party to any Borrower, any Guarantor, or any other party ever

 

3

--------------------------------------------------------------------------------


 

liable for any or all of the Guaranteed Indebtedness; (f) any neglect, delay,
omission, failure, or refusal of Administrative Agent or any other Credit Party
to take or prosecute any action for the collection of any of the Guaranteed
Indebtedness or to foreclose or take or prosecute any action in connection with
any instrument, document, or agreement evidencing, securing, or otherwise
relating to any or all of the Guaranteed Indebtedness; (g) the unenforceability
or invalidity of any or all of the Guaranteed Indebtedness or of any instrument,
document, or agreement evidencing, securing, or otherwise relating to any or all
of the Guaranteed Indebtedness; (h) any payment by any Borrower or any other
party to Administrative Agent or any other Credit Party is held to constitute a
preference under applicable bankruptcy or insolvency law or if for any other
reason Administrative Agent or any other Credit Party is required to refund any
payment or pay the amount thereof to someone else; (i) the settlement or
compromise of any of the Guaranteed Indebtedness; (j) the non-perfection of any
security interest or lien securing any or all of the Guaranteed Indebtedness;
(k) any impairment of any collateral securing any or all of the Guaranteed
Indebtedness; (l) the failure of Administrative Agent or any other Credit Party
to sell any collateral securing any or all of the Guaranteed Indebtedness in a
commercially reasonable manner or as otherwise required by law; (m) any change
in the corporate existence, structure, or ownership of any Borrower; or (n) any
other circumstance which might otherwise constitute a defense available to, or
discharge of, any Borrower or any other Guarantor (other than the Full
Satisfaction of the Obligations).

 

9.             Representations and Warranties.  Each Guarantor represents and
warrants to Administrative Agent and the Lenders as follows:

 

(a)           Credit Agreement Representations.  All representations and
warranties in the Credit Agreement relating to it (including, without
limitation, those representations set forth in Section 3.18) are true and
correct as of the date hereof and on each date the representations and
warranties hereunder are restated pursuant to any of the Loan Documents with the
same force and effect as if such representations and warranties had been made on
and as of such date except to the extent that such representations and
warranties relate specifically to another date.

 

(b)           Independent Analysis.  It has, independently and without reliance
upon Administrative Agent or any Lender and based upon such documents and
information as it has deemed appropriate, made its own analysis and decision to
enter into the Loan Documents to which it is a party.

 

(c)           Borrower Information.  It has adequate means to obtain from each
Borrower on a continuing basis information concerning the financial condition
and assets of such Borrower and it is not relying upon Administrative Agent or
any Lender to provide (and neither the Administrative Agent nor any Lender shall
have any duty to provide) any such information to it either now or in the
future.

 

(d)           Benefit of Guaranty.  The value of the consideration received and
to be received by each Guarantor as a result of Borrowers’ and the Lenders’
entering into the Credit Agreement and each Guarantor’s executing and delivering
this Guaranty Agreement is reasonably worth at least as much as the liability
and obligation of each Guarantor hereunder, and such liability and obligation
and the Credit Agreement have benefited and may reasonably be expected to
benefit each Guarantor directly or indirectly.  The execution, delivery and
performance of this Guaranty Agreement is necessary or convenient to the
conduct, promotion or attainment of the business of such Guarantor.

 

4

--------------------------------------------------------------------------------


 

10.          Covenants of Guarantor.  Each Guarantor covenants and agrees that
until the Loan Obligations have been Fully Satisfied, it will comply with all
covenants set forth in the Credit Agreement specifically applicable to it
including, without limitation, Sections 2.17(c) and 10.20 of the Credit
Agreement.

 

11.          Right of Set Off.  When an Event of Default exists and subject to
the terms of Section 2.17 of the Credit Agreement, Administrative Agent and each
other Credit Party shall have the right to set-off and apply against this
Guaranty Agreement or the Guaranteed Indebtedness or both, at any time and
without notice to any Guarantor, any and all deposits (general or special, time
or demand, provisional or final) or other sums at any time credited by or owing
from Administrative Agent and each other Credit Party to any Guarantor whether
or not the Guaranteed Indebtedness is then due and irrespective of whether or
not Administrative Agent or any other Credit Party shall have made any demand
under this Guaranty Agreement.  Each Credit Party agrees promptly to notify the
Company (with a copy to the Administrative Agent) after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.  The rights and remedies of
Administrative Agent and other Credit Parties hereunder are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
which Administrative Agent or any other Credit Party may have.

 

12.          Intercompany Subordination.

 

(a)           Debt Subordination.  Each Guarantor hereby agrees that the
Subordinated Indebtedness (as defined below) shall be subordinate and junior in
right of payment to the Full Satisfaction of the Obligations.  The Subordinated
Indebtedness shall not be payable, and no payment of principal, interest or
other amounts on account thereof, and no property or guarantee of any nature to
secure or pay the Subordinated Indebtedness shall be made or given, directly or
indirectly by or on behalf of any Debtor (hereafter defined) or received,
accepted, retained or applied by any Guarantor unless and until the Obligations
shall have been Fully Satisfied; except that prior to the occurrence and
continuance of an Event of Default, each Debtor shall have the right to make
payments and a Guarantor shall have the right to receive payments on the
Subordinated Indebtedness from time to time in the ordinary course of business. 
When an Event of Default exists, no payments may be made or given on the
Subordinated Indebtedness, directly or indirectly, by or on behalf of any Debtor
or received, accepted, retained or applied by any Guarantor unless and until the
Obligations shall have been Fully Satisfied.  If any sums shall be paid to a
Guarantor by any Debtor or any other Person on account of the Subordinated
Indebtedness when such payment is not permitted hereunder, such sums shall be
held in trust by such Guarantor for the benefit of Administrative Agent and the
other Credit Parties and shall forthwith be paid to Administrative Agent and
applied by Administrative Agent against the Guaranteed Indebtedness in
accordance with this Guaranty Agreement.  For purposes of this Guaranty
Agreement and with respect to a Guarantor, the term “Subordinated Indebtedness”
means all indebtedness, liabilities, and obligations of any Borrower or any
other Guarantor (each Borrower and such other Guarantor herein the “Debtors”) to
such Guarantor, whether such indebtedness, liabilities, and obligations now
exist or are hereafter incurred or arise, or are direct, indirect, contingent,
primary, secondary, several, joint and several, or otherwise, and irrespective
of whether such indebtedness, liabilities, or obligations are evidenced by a
note, contract, open account, or otherwise, and irrespective of the Person or
Persons in whose favor such indebtedness, obligations, or liabilities may, at
their inception, have been, or may hereafter be created, or the manner in which
they have been or may hereafter be acquired by such Guarantor.

 

(b)           Lien Subordination.  Each Guarantor agrees that any and all Liens
(including any judgment liens), upon any Debtor’s assets securing payment of any
Subordinated Indebtedness shall be and remain inferior and subordinate to any
and all Liens upon any Debtor’s assets securing payment of the Guaranteed
Indebtedness or any part thereof, regardless of whether such Liens in favor of a
Guarantor,

 

5

--------------------------------------------------------------------------------


 

Administrative Agent or any other Credit Party presently exist or are hereafter
created or attached.  Without the prior written consent of Administrative Agent,
no Guarantor shall (i) file suit against any Debtor or exercise or enforce any
other creditor’s right it may have against any Debtor, or (ii) foreclose,
repossess, sequester, or otherwise take steps or institute any action or
proceedings (judicial or otherwise, including without limitation the
commencement of, or joinder in, any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any obligations of any
Debtor to such Guarantor or any Liens held by such Guarantor on assets of any
Debtor.

 

(c)           Insolvency Proceeding.  In the event of any receivership,
bankruptcy, reorganization, rearrangement, debtor’s relief, or other insolvency
proceeding involving any Debtor as debtor, Administrative Agent shall have the
right to prove and vote any claim under the Subordinated Indebtedness and to
receive directly from the receiver, trustee or other court custodian all
dividends, distributions, and payments made in respect of the Subordinated
Indebtedness until the Obligations have been Fully Satisfied.  The
Administrative Agent may apply any such dividends, distributions, and payments
against the Guaranteed Indebtedness in accordance with the Credit Agreement.

 

13.          Amendment and Waiver.  Except for modifications made pursuant to
the execution and delivery of a Subsidiary Joinder Agreement (which needs to be
signed only by the Subsidiary party thereto) and the release of any Guarantor
from its obligations hereunder (which shall require the consent of all Lenders
except as otherwise provided in Section 9.10 of the Credit Agreement); no
amendment or waiver of any provision of this Guaranty Agreement or consent to
any departure by any Guarantor therefrom shall in any event be effective unless
the same shall be in writing and signed by the parties required by
Section 10.02(b) of the Credit Agreement.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

 

14.          Tolling of Statutes of Limitation.  To the extent permitted by law,
any acknowledgment or new promise, whether by payment of principal or interest
or otherwise and whether by the Borrowers or others (including any Guarantor),
with respect to any of the Guaranteed Indebtedness shall, if the statute of
limitations in favor of a Guarantor against Administrative Agent or any other
Credit Party shall have commenced to run, toll the running of such statute of
limitations and, if the period of such statute of limitations shall have
expired, prevent the operation of such statute of limitations.

 

15.          Successor and Assigns.  This Guaranty Agreement is for the benefit
of the Credit Parties and their successors and assigns, and in the event of an
assignment of the Guaranteed Indebtedness, or any part thereof, the rights and
benefits hereunder, to the extent applicable to the indebtedness so assigned,
may be transferred with such indebtedness.  This Guaranty Agreement is binding
not only on each Guarantor, but on each Guarantor’s successors and assigns.  No
Guarantor may assign or otherwise transfer any of its rights or obligations
hereunder without prior written consent of each Lender except as otherwise
permitted by the Credit Agreement and any attempted assignment or transfer
without such consent shall be null and void.

 

16.          Reliance and Inducement.  Each Guarantor recognizes that
Administrative Agent and the Lenders are relying upon this Guaranty Agreement
and the undertakings of each Guarantor hereunder and under the other Loan
Documents to which each is a party in making extensions of credit to the
Borrowers under the Credit Agreement and further recognizes that the execution
and delivery of this Guaranty Agreement and the other Loan Documents to which
each Guarantor is a party is a material inducement to Administrative Agent and
the Lenders in entering into the Credit Agreement and continuing to extend
credit thereunder.  Each Guarantor hereby acknowledges that there are no
conditions to the full effectiveness of this Guaranty Agreement or any other
Loan Document to which it is a party.

 

6

--------------------------------------------------------------------------------


 

17.          Notice.  Any notice or demand to any Guarantor under or in
connection with this Guaranty Agreement or any other Loan Document to which it
is a party shall be deemed effective if given to the Guarantor, care of the
Company in accordance with the notice provisions in the Credit Agreement.

 

18.          Expenses.  The Guarantors shall, jointly and severally, pay on
demand all reasonable attorneys’ fees and all other reasonable costs and
expenses incurred by Administrative Agent and the other Credit Parties in
connection with the administration, enforcement, or collection of this Guaranty
Agreement.

 

19.          Waiver of Promptness, Diligence, etc.  Except as otherwise
specifically provided in the Credit Agreement, each Guarantor hereby waives
promptness, diligence, notice of any default under the Guaranteed Indebtedness,
demand of payment, notice of acceptance of this Guaranty Agreement, presentment,
notice of protest, notice of dishonor, notice of the incurring by any Borrower
of additional indebtedness, and all other notices and demands with respect to
the Guaranteed Indebtedness and this Guaranty Agreement.

 

20.          Incorporation of Credit Agreement.  The Credit Agreement, and all
of the terms thereof, are incorporated herein by reference (including, without
limitation, Section 10.03(b) and 10.19 thereof), the same as if stated verbatim
herein, and each Guarantor agrees that Administrative Agent and the Lenders may
exercise any and all rights granted to any of them under the Credit Agreement
and the other Loan Documents without affecting the validity or enforceability of
this Guaranty Agreement.

 

21.          Entire Agreement.  This Guaranty Agreement embodies the final,
entire agreement of each Guarantor, agent and the other Loan Parties with
respect to each Guarantor’s guaranty of the Guaranteed Indebtedness and
supersedes any and all prior commitments, agreements, representations, and
understandings, whether written or oral, relating to the subject matter hereof. 
This Guaranty Agreement is intended by each Guarantor, Administrative Agent and
the other Loan Parties as a final and complete expression of the terms of the
Guaranty Agreement, and no course of dealing among any Guarantor, the
Administrative Agent and any other Loan Parties, no course of performance, no
trade practices, and no evidence of prior, contemporaneous or subsequent oral
agreements or discussions or other extrinsic evidence of any nature shall be
used to contradict, vary, supplement or modify any term of this Guaranty
Agreement.

 

22.          No Waiver.  No failure or delay by the Administrative Agent or any
Credit Party in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.

 

23.          Damage Limitation.  To the extent permitted by applicable law, each
Guarantor agrees that it will not assert, and each Guarantor hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof.

 

24.          Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Guaranty Agreement or any other Loan Document shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent or any Credit

 

7

--------------------------------------------------------------------------------


 

Party may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect until the Obligations have been Fully
Satisfied.

 

25.          Counterparts.  This Guaranty Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Guaranty Agreement by telecopy or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Guaranty Agreement.

 

26.          Severability.  Any provision of this Guaranty Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

27.          Governing Law.  This Guaranty Agreement shall be governed by and
construed in accordance with the applicable law pertaining in the State of New
York, other than those conflict of law provisions that would defer to the
substantive laws of another jurisdiction.  This governing law election has been
made by the parties in reliance (at least in part) on Section 5–1401 of the
General Obligations Law of the State of New York, as amended (as and to the
extent applicable), and other applicable law.

 

28.          Jurisdiction.  EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN THE
BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO
THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS GUARANTY AGREEMENT OR ANY
OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY
OTHER SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS GUARANTY AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

29.          Venue.  Each Guarantor hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Guaranty Agreement or
any other Loan Document in any court referred to paragraph 28.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

30.          Service of Process.  Each party to this Guaranty Agreement
irrevocably consents to service of process in the manner provided for notices in
paragraph 17.  Nothing in this Guaranty Agreement or any other Loan Document
will affect the right of any party to this Guaranty Agreement to

 

8

--------------------------------------------------------------------------------


 

serve process in any other manner permitted by law.  Each Guarantor hereby
irrevocably designates, appoints and empowers the Company as its designee,
appointee and agent to receive, accept and acknowledge for and on its behalf,
and in respect of its property, service of any and all legal process, summons,
notices and documents which may be served in any such action or proceeding.

 

31.          Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS GUARANTY AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.

 

32.          Headings.  All paragraph headings used herein are for convenience
of reference only, are not part of this Guaranty Agreement and shall not affect
the construction of, or be taken into consideration in interpreting, this
Guaranty Agreement.

 

33.          Restatement, Ratification.  Each Guarantor previously executed and
delivered that certain Amended and Restated Guaranty Agreement dated as of
October 17, 2014, as amended, restated or otherwise modified through the date
hereof, and as ratified through the date hereof (the “Existing Guaranty”).  This
Guaranty Agreement is an amendment and restatement of the Existing Guaranty. 
Each Guarantor affirms his guarantee of payment in the Existing Guaranty and
agrees that except for the guarantee of payment under the Existing Guaranty,
this Guaranty Agreement restates the Existing Guaranty in its entirety.  This
Guaranty Agreement is not intended as, and shall not be construed as, a release
or novation of the guarantor of payment of any Guarantor under the Existing
Guaranty.

 

[Remainder of Page Intentionally Left Blank.]

 

9

--------------------------------------------------------------------------------


 

EXECUTED as of the date first written above.

 

 

 

GUARANTORS:

 

 

 

 

 

VALMONT INDUSTRIES, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Mark C. Jaksich

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

PIROD, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Mark C. Jaksich

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

VALMONT COATINGS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Mark C. Jaksich

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

VALMONT NEWMARK, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Mark C. Jaksich

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

Signed sealed and delivered by Valmont Queensland Pty Ltd. ACN 142 183 800 in
accordance with s127 of the Corporations Act 2001

(Cth) in the presence of:

 

VALMONT QUEENSLAND PTY LTD.

 

 

 

 

 

 

 

By:

 

 

 

Name:

Mark C. Jaksich

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Roger Andrew Massey

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TO

 

GUARANTY AGREEMENT

 

Subsidiary Joinder Agreement

 

--------------------------------------------------------------------------------


 

SUBSIDIARY JOINDER AGREEMENT

 

This SUBSIDIARY JOINDER AGREEMENT (the “Agreement”) dated as of                
  , 201  is executed by the undersigned (the “Guarantor”) for the benefit of
JPMORGAN CHASE BANK, N.A., in its capacity as agent for the lenders party to the
hereafter identified Credit Agreement (in such capacity herein, the “Agent”) and
for the benefit of such lenders in connection with that certain Credit Agreement
among VALMONT INDUSTRIES, INC. and certain Subsidiaries of VALMONT
INDUSTRIES, INC., the LENDERS party thereto (the “Lenders”), JPMORGAN CHASE
BANK, N.A., as the administrative agent for the Lenders (the “Agent”) (such
Credit Agreement, as it may hereafter be amended or otherwise modified from time
to time, being hereinafter referred to as the “Credit Agreement”, and
capitalized terms not otherwise defined herein shall have the same meaning as
set forth in the Credit Agreement).

 

The Guarantor is required or permitted to execute this Agreement pursuant to
Section 5.10 of the Credit Agreement.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby agrees as follows:

 

1.             The Guarantor hereby assumes all the obligations of a “Guarantor”
under the Guaranty Agreement and agrees that it is a “Guarantor” and bound as a
“Guarantor” under the terms of the Guaranty Agreement as if it had been an
original signatory thereto.  In accordance with the forgoing and for valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
Guarantor irrevocably and unconditionally guarantees to the Agent and the other
Credit Parties the full and prompt payment and performance of the Guaranteed
Indebtedness (as defined in the Guaranty Agreement) upon the terms and
conditions set forth in the Guaranty Agreement.

 

2.             This Agreement shall be deemed to be part of, and a modification
to, the Guaranty Agreement and shall be governed by all the terms and provisions
of the Guaranty Agreement, which terms are incorporated herein by reference, are
ratified and confirmed and shall continue in full force and effect as valid and
binding agreements of Guarantor enforceable against Guarantor.  The Guarantor
hereby waives notice of Agent’s, the Issuing Bank’s or any other Credit Parties’
acceptance of this Agreement.

 

IN WITNESS WHEREOF, the Guarantor has executed this Agreement as of the day and
year first written above.

 

 

Guarantor:

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

TO

VALMONT INDUSTRIES, INC.

CREDIT AGREEMENT

 

FORM OF INCREASED COMMITMENT SUPPLEMENT

 

--------------------------------------------------------------------------------


 

INCREASED COMMITMENT SUPPLEMENT

 

This INCREASED COMMITMENT SUPPLEMENT (this “Supplement”) is dated as of
            ,     and entered into by and among VALMONT INDUSTRIES, INC. (the
“Company”) and certain Subsidiaries of the Company, each of the banks or other
lending institutions which is a signatory hereto (the “Lenders”), JPMORGAN CHASE
BANK, N.A., as agent for itself and the other lenders (in such capacity,
together with its successors in such capacity, the “Agent”), and is made with
reference to that certain First Amended and Restated Credit Agreement dated as
of October 18, 2017 (as amended, the “Credit Agreement”), by and among the
Company and certain of the Subsidiaries, the lenders and the Agent.  Capitalized
terms used herein without definition shall have the same meanings herein as set
forth in the Credit Agreement.

 

RECITALS

 

WHEREAS, pursuant to Section 2.19 of the Credit Agreement, the Borrowers and the
Lenders are entering into this Increased Commitment Supplement to provide for
the increase of the aggregate Revolving Commitments;

 

WHEREAS, each Lender [party hereto and already a party to the Credit Agreement]
wishes to increase its Revolving Commitment [, and each Lender, to the extent
not already a Lender party to the Credit Agreement (herein a “New Lender”),
wishes to become a Lender party to the Credit Agreement];(5)

 

WHEREAS, the Lenders are willing to agree to supplement the Credit Agreement in
the manner provided herein.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

Section 1.              Increase in Revolving Commitments.  Subject to the terms
and conditions hereof, each Lender severally agrees that its Revolving
Commitment shall be increased to [or in the case of a New Lender, shall be] the
amount set forth opposite its name on the signature pages hereof.

 

Section 2.              [New Lenders.  Each New Lender (i) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements of the Company delivered under Section 5.01 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Supplement; (ii) agrees that it has,
independently and without reliance upon the Agent, any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Supplement; (iii) agrees that it will, independently and without reliance upon
the Agent, any other Lender or any of their Related Parties and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iv) appoints and authorizes the Agent to take such action as agent
on its behalf and to exercise such powers and discretion under the Credit
Agreement as are delegated to the Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; and (v) agrees that
it is a “Lender” under the Credit Agreement and will perform in accordance

 

--------------------------------------------------------------------------------

(5) Bracketed alternatives should be included if there are New Banks.

 

1

--------------------------------------------------------------------------------


 

with their terms all of the obligations that by the terms of the Credit
Agreement are required to be performed by it as a Lender.]

 

Section 3.              Representations and Warranties.  In order to induce the
Lenders to enter into this Supplement and to supplement the Credit Agreement in
the manner provided herein, each Borrower represents and warrants to Agent and
each Lender that (a)  the representations and warranties of such Borrower and
the Guarantors contained in the Loan Documents are and will be true, correct and
complete in all material respects (except for any representation and warranty
that is qualified by materiality or Material Adverse Effect, which such
representation and warranty shall be true and correct in all respects) on and as
of the effective date hereof to the same extent as though made on and as of that
date and for that purpose, except to the extent such representations and
warranties specifically relate to an earlier date in which case such
representations and warranties shall have been true and correct as of such
earlier date, this Supplement shall be deemed to be a Loan Document, and (b) no
event has occurred and is continuing or will result from the consummation of the
transactions contemplated by this Supplement that would constitute a Default.

 

Section 4.              Effect of Supplement.  The terms and provisions set
forth in this Supplement shall modify and supersede all inconsistent terms and
provisions set forth in the Credit Agreement and except as expressly modified
and superseded by this Supplement, the terms and provisions of the Credit
Agreement and the other Loan Documents are ratified and confirmed and shall
continue in full force and effect.  The Borrowers, the Agent, and the Lenders
party hereto agree that the Credit Agreement as supplemented hereby and the
other Loan Documents shall continue to be legal, valid, binding and enforceable
in accordance with their respective terms.  Any and all agreements, documents,
or instruments now or hereafter executed and delivered pursuant to the terms
hereof or pursuant to the terms of the Credit Agreement as supplemented hereby,
are hereby amended so that any reference in such documents to the Credit
Agreement shall mean a reference to the Credit Agreement as supplemented hereby.

 

Section 5.              Applicable Law.  This Supplement shall be governed by
and construed in accordance with the applicable law pertaining in the State of
New York, other than those conflict of law provisions that would defer to the
substantive laws of another jurisdiction.  This governing law election has been
made by the parties in reliance (at least in part) on Section 5–1401 of the
General Obligations Law of the State of New York, as amended (as and to the
extent applicable), and other applicable law.

 

Section 7.              Counterparts, Effectiveness.  This Supplement may be
executed in any number of counterparts, by different parties hereto in separate
counterparts and on telecopy counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document.  This Supplement
shall become effective upon the execution of a counterpart hereof by the
Borrowers, the Lenders and receipt by the Company and the Agent of written or
telephonic notification of such execution and authorization of delivery thereof.

 

Section 8.              Entire Agreement.  This Supplement embodies the final,
entire agreement among the parties relating to the subject matter hereof and
supersede any and all previous commitments, agreements, representations and
understandings, whether oral or written, relating to the subject matter hereof
and may not be contradicted or varied by evidence of prior, contemporaneous or
subsequent oral agreements or discussions of the parties hereto.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

VALMONT INDUSTRIES, INC.,

 

as a Borrower

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

VALMONT INDUSTRIES HOLLAND B.V.,

 

as a Borrower

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Signed sealed and delivered by Valmont
Group Pty Ltd. ACN142 189 295 in accordance with s127 of the Corporations Act
2001

(Cth) in the presence of:

 

VALMONT GROUP PTY LTD.,

as a Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

New Total Revolving Commitment:

JPMORGAN CHASE BANK, N.A.,

$                                  

as Agent

 

 

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

$                                  

[BANK]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

$                                  

[NEW LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

4

--------------------------------------------------------------------------------


 

CONSENT OF GUARANTORS

 

Each Guarantor:  (i) consents and agrees to this Supplement; (ii) agrees that
each of the Loan Documents to which it is a party is in full force and effect
and continues to be its legal, valid and binding obligation enforceable in
accordance with its respective terms; and (iii) agrees that the obligations,
indebtedness and liabilities of the Borrowers arising as a result of the
increase in the Revolving Commitments contemplated hereby are “Guaranteed
Indebtedness” as defined in the Guaranty Agreement.

 

 

VALMONT INDUSTRIES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

PIROD, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

VALMONT COATINGS, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

VALMONT NEWMARK, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Signed sealed and delivered by Valmont Queensland Pty Ltd. ACN 142 183 800 in
accordance with s127 of the Corporations
Act 2001 (Cth) in the presence of:

 

VALMONT QUEENSLAND PTY LTD.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

5

--------------------------------------------------------------------------------


 

 

By:

 

 

Name:

 

 

Title:

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT E

TO

VALMONT INDUSTRIES, INC.

CREDIT AGREEMENT

 

FORM OF BORROWING REQUEST

 

--------------------------------------------------------------------------------


 

BORROWING REQUEST

 

,   ,

 

JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

10 South Dearborn Street, 7th Floor

Chicago, IL  60603

Attention: Nanette Wilson

Telephone:  312-385-7084

Telecopy:  888-292-9533

 

and each Lender

 

Ladies and Gentlemen:

 

The undersigned is a Borrower under that certain First Amended and Restated
Credit Agreement dated as of October 18, 2017 among Valmont Industries, Inc.
(the “Company”) and certain of its Subsidiaries, the Lenders party thereto and
JPMorgan Chase Bank, N.A. as the Administrative Agent (as otherwise modified
from time to time, the “Credit Agreement”).  Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to such terms in
the Credit Agreement.

 

The undersigned Borrower hereby gives the Administrative Agent and the Lenders
notice pursuant to Section 2.03 of the Credit Agreement that such Borrower
requests a Borrowing under the Credit Agreement, and in connection therewith
sets forth below the information relating to such Borrowing (the “Requested
Borrowing”).

 

(i)            The date of the Requested Borrowing is               ;

 

(ii)           The principal amount of the Requested Borrowing is
$               ;

 

(iii)          The currency applicable to the Requested Borrowing is
                 ;

 

(iv)          The Type or Types of the Borrowing requested (i.e., ABR Borrowing
or Fixed Rate Borrowing)  and, if applicable the Interest Periods applicable
thereto are set forth in the table below:

 

Amount

 

Type

 

Interest Period
(if applicable)

1.

 

 

 

Month(s)

2.

 

 

 

Month(s)

3.

 

 

 

Month(s)

4.

 

 

 

Month(s)

5.

 

 

 

Month(s)

6.

 

 

 

Month(s)

 

(v)           The proceeds of the Requested Borrowing should be disbursed
directly to the entities in the amounts and in accordance with the transfer
instructions set forth in the table below:

 

1

--------------------------------------------------------------------------------


 

Dollar Amount

 

Recipient

 

Instructions

$

 

 

 

 

 

$

 

 

 

 

 

$

 

 

 

 

 

$

 

 

 

 

 

 

By its execution below, the undersigned Borrower represents and warrants to the
Administrative Agent and the Lenders:

 

(i)            At the time of and immediately after giving effect to the
Requested Borrowing, no Default exists;

 

(ii)           The representations and warranties of each Loan Party set forth
in the Loan Documents shall be true and correct in all material respects (except
for any representation and warranty that is qualified by materiality or Material
Adverse Effect, which such representation and warranty shall be true and correct
in all respects) on and as of the date of such Requested Borrowing except to the
extent such representations and warranties specifically relate to any earlier
date in which case such representations and warranties shall have been true and
correct as of such earlier date;

 

(iii)          After giving effect to the credit extended pursuant to this
request, the Aggregate  Revolving Exposure shall not exceed the Aggregate
Revolving Commitments;

 

(iv)          After giving effect to the credit extended pursuant to this
request, the sum of the Foreign Currency Exposure shall not exceed the Foreign
Currency Commitments.

 

The instructions set forth herein are irrevocable, except as otherwise provided
by the Credit Agreement.  A telecopy or other electronic transmission of these
instructions shall be deemed valid and may be accepted and relied upon by the
Administrative Agent and the Lenders as an original.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F

TO

VALMONT INDUSTRIES, INC.

CREDIT AGREEMENT

 

FORM OF INTEREST ELECTION REQUEST

 

--------------------------------------------------------------------------------


 

INTEREST ELECTION REQUEST

 

, 201

 

JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

10 South Dearborn Street, 7th Floor

Chicago, IL  60603

Attention: Nanette Wilson

Telephone:  312-385-7084

Telecopy:  888-292-9533

 

and each Lender

 

Ladies and Gentlemen:

 

The undersigned is a Borrower under that certain First Amended and Restated
Credit Agreement dated as of October 18, 2017 among Valmont Industries, Inc.
(the “Company”) and certain of its Subsidiaries, the Lenders party thereto and
JPMorgan Chase Bank, N.A. as the Administrative Agent (as otherwise modified
from time to time, the “Credit Agreement”).  Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to such terms in
the Credit Agreement.

 

The Company hereby gives the Administrative Agent and the Lenders notice
pursuant to Section 2.07 of the Credit Agreement that the Borrower requests a
conversion or continuation (a “Change”) of the Borrowing or Borrowings specified
on Schedule 1.

 

By its execution below, the Company represents and warrants to the
Administrative Agent and the Lenders:

 

(i)            At the time of and immediately after giving effect to the
requested Change, no Default exists; and

 

(ii)           The representations and warranties of each Loan Party set forth
in the Loan Documents shall be true and correct in all material respects (except
for any representation and warranty that is qualified by materiality or Material
Adverse Effect, which such representation and warranty shall be true and correct
in all respects) on and as of the date of the requested Change except to the
extent such representations and warranties specifically relate to any earlier
date in which case such representations and warranties shall have been true and
correct as of such earlier date.

 

The instructions set forth herein are irrevocable, except as otherwise provided
by the Credit Agreement.  A telecopy or other electronic transmission of these
instructions shall be deemed valid and may be accepted and relied upon by the
Administrative Agent and the Lenders as an original.

 

 

Valmont Industries, Inc.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

TO

INTEREST ELECTION REQUEST

 

Current Class
(Revolver)

 

Current Type
(ABR or Fixed
Rate)

 

Current
Principal Amount

 

Current
Interest Period
Expiration Date

 

Continue as
(Type)

 

Convert
to (Type)

 

New
Interest Period
Length

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

TO

VALMONT INDUSTRIES, INC.

CREDIT AGREEMENT

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATES

 

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

FORM OF

U. S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the First Amended and Restated Credit Agreement
dated as of October 18, 2017 among Valmont Industries, Inc. (the “Company”) and
certain of its Subsidiaries, the Lenders party thereto and JPMorgan Chase Bank,
N.A. as the Administrative Agent (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”) and each lender from time to time a
party thereto.

 

Pursuant to the provisions of Section 2.16(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”); (iii) it is not a ten percent shareholder of any Borrower within the
meaning of Section 871(h)(3)(B) of the Code; and (iv) it is not a controlled
foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non—U.S. Person status on IRS Form W-8BEN-E or IRS
Form W-8BEN.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate prior to the first payment to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[ADDRESS]

 

Dated:               , 201 .

 

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

FORM OF

 

U. S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the First Amended and Restated Credit Agreement
dated as of October 18, 2017 among Valmont Industries, Inc. (the “Company”) and
certain of its Subsidiaries, the Lenders party thereto and JPMorgan Chase Bank,
N.A. as the Administrative Agent (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”) and each lender from time to time a
party thereto.

 

Pursuant to the provisions of Section 2.16(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code of 1986, as amended (the “Code”); (iii) it is not a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Code; and (iv) it is not a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non—U.S. Person status on IRS Form W-8BEN-E or IRS Form W-8BEN.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate prior to
the first payment to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[ADDRESS]

 

Dated:               , 201 .

 

--------------------------------------------------------------------------------


 

EXHIBIT G-3

 

FORM OF

 

U. S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the First Amended and Restated Credit Agreement
dated as of October 18, 2017 among Valmont Industries, Inc. (the “Company”) and
certain of its Subsidiaries, the Lenders party thereto and JPMorgan Chase Bank,
N.A. as the Administrative Agent (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”) and each lender from time to time a
party thereto.

 

Pursuant to the provisions of Section 2.16(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code
of 1986, as amended (the “Code”); (iv) none of its direct or indirect
partners/members is a ten percent shareholder of any Borrower within the meaning
of Section 871(h)(3)(B) of the Code; and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN-E or IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by a withholding statement
together with an IRS Form W-8BEN-E or IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate prior to the first payment to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[ADDRESS]

 

Dated:               , 201 .

 

--------------------------------------------------------------------------------


 

EXHIBIT G-4

 

FORM OF

 

U. S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the First Amended and Restated Credit Agreement
dated as of October 18, 2017 among Valmont Industries, Inc. (the “Company”) and
certain of its Subsidiaries, the Lenders party thereto and JPMorgan Chase Bank,
N.A. as the Administrative Agent (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”) and each lender from time to time a
party thereto.

 

Pursuant to the provisions of Section 2.16(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986,
as amended (the “Code”); (iv) none of its direct or indirect partners/members is
a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code; and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption:  (i) an IRS
Form W-8BEN-E or IRS Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by a
withholding statement together with an IRS Form W-8BEN-E or IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate prior to the first payment to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[ADDRESS]

 

Dated:               , 201 .

 

--------------------------------------------------------------------------------


 

EXHIBIT H

TO

VALMONT INDUSTRIES, INC.

CREDIT AGREEMENT

 

FORM OF ADDITIONAL BORROWER REQUEST AND ASSUMPTION AGREEMENT

 

--------------------------------------------------------------------------------


 

ADDITIONAL BORROWER
REQUEST AND ASSUMPTION AGREEMENT

 

Date:             ,     

 

To:          JPMorgan Chase Bank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

This Additional Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 5.10 of that certain First Amended and Restated Credit
Agreement, dated as of October 18, 2017 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Valmont Industries, Inc., a Delaware corporation (the
“Company”), certain Subsidiaries of the Company, the Lenders from time to time
party thereto, and JPMorgan Chase Bank, N.A., as administrative agent.  All
capitalized terms used in this Additional Borrower Request and Assumption
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement.

 

Each of                          (the “Additional Borrower”) and the Company
hereby confirms, represents and warrants to the Administrative Agent and the
Lenders that the Additional Borrower is a Subsidiary of the Company.

 

The documents required to be delivered to the Administrative Agent under
Section 5.10 of the Credit Agreement will be furnished to the Administrative
Agent in accordance with the requirements of the Credit Agreement.

 

Complete if the Additional Borrower is a Domestic Subsidiary:  The true and
correct U.S. taxpayer identification number of the Additional Borrower is
                    .

 

Complete if the Additional Borrower is a Foreign Subsidiary:  The true and
correct unique identification number that has been issued to the Additional
Borrower by its jurisdiction of organization and the name of such jurisdiction
are set forth below:

 

Identification Number

 

Jurisdiction of Organization

 

 

 

 

 

 

 

 

 

 

The parties hereto hereby confirm that with effect from the date of the
Additional Borrower Notice for the Additional Borrower, the Additional Borrower
shall have obligations, duties and liabilities toward each of the other parties
to the Credit Agreement identical to those which the Additional Borrower would
have had if the Additional Borrower had been an original party to the Credit
Agreement as a Borrower and an original signatory to the Credit Agreement. 
Effective as of the date of the Additional Borrower Notice for the Additional
Borrower, the Additional Borrower confirms its acceptance of, and consents to,
all representations and warranties, covenants, and other terms and provisions of
the Credit Agreement.

 

The parties hereto hereby request that the Additional Borrower be entitled to
receive Loans under the Credit Agreement, and understand, acknowledge and agree
that neither the Additional Borrower nor the Company on its behalf shall have
any right to request any Loans for its account unless and until the date five
Business Days after the effective date designated by the Administrative Agent in
an Additional Borrower Notice delivered to the Company and the Lenders pursuant
to Section 5.10 of the Credit Agreement.

 

1

--------------------------------------------------------------------------------


 

This Additional Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.

 

The Company represents and warrants to Administrative Agent and each Lender that
(a)  the representations and warranties of the Loan Parties contained in the
Loan Documents are and will be true, correct and complete in all material
respects (except for any representation and warranty that is qualified by
materiality or Material Adverse Effect, which such representation and warranty
shall be true, correct and complete in all respects) on and as of the effective
date hereof to the same extent as though made on and as of that date, except to
the extent such representations and warranties specifically relate to an earlier
date in which case such representations and warranties shall have been true,
correct and complete as of such earlier date, and (b) no event has occurred and
is continuing or will result from the consummation of the transactions
contemplated by this Additional Borrower Request and Assumption Agreement that
would constitute a Default.

 

The terms and provisions set forth in this Additional Borrower Request and
Assumption Agreement shall modify and supersede all inconsistent terms and
provisions set forth in the Credit Agreement and except as expressly modified
and superseded by this Additional Borrower Request and Assumption Agreement, the
terms and provisions of the Credit Agreement and the other Loan Documents are
ratified and confirmed and shall continue in full force and effect.  The Company
and the Additional Borrower agrees that the Credit Agreement as supplemented
hereby and the other Loan Documents shall continue to be legal, valid, binding
and enforceable in accordance with their respective terms.  Any and all
agreements, documents, or instruments now or hereafter executed and delivered
pursuant to the terms hereof or pursuant to the terms of the Credit Agreement as
supplemented hereby, are hereby amended so that any reference in such documents
to the Credit Agreement shall mean a reference to the Credit Agreement as
supplemented hereby.

 

This Additional Borrower Request and Assumption Agreement shall be governed by
and construed in accordance with the applicable law pertaining in the State of
New York, other than those conflict of law provisions that would defer to the
substantive laws of another jurisdiction.  This governing law election has been
made by the parties in reliance (at least in part) on Section 5–1401 of the
General Obligations Law of the State of New York, as amended (as and to the
extent applicable), and other applicable law.

 

This Additional Borrower Request and Assumption Agreement may be executed in any
number of counterparts, by different parties hereto in separate counterparts and
on telecopy counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature
pages are physically attached to the same document.  This Additional Borrower
Request and Assumption Agreement shall become effective upon the execution of a
counterpart hereof by the Company and the Additional Borrower and receipt by the
Company from the Administrative Agent of written or telephonic notification of
such execution and authorization of delivery thereof.

 

This Additional Borrower Request and Assumption Agreement embodies the final,
entire agreement among the parties relating to the subject matter hereof and
supersede any and all previous commitments, agreements, representations and
understandings, whether oral or written, relating to the subject matter hereof
and may not be contradicted or varied by evidence of prior, contemporaneous or
subsequent oral agreements or discussions of the parties hereto.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Additional Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

 

 

[ADDITIONAL BORROWER]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

VALMONT INDUSTRIES, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

VALMONT INDUSTRIES HOLLAND B.V.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

Signed sealed and delivered by Valmont Group Pty Ltd. ACN142 189 295 in
accordance with s127 of the Corporations Act 2001

(Cth) in the presence of:

 

VALMONT GROUP PTY LTD.,

 

 

 

 

 

By:

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

4

--------------------------------------------------------------------------------


 

CONSENT OF OTHER LOAN PARTIES

 

Each of the undersigned Loan Parties:  (i) consents and agrees to this
Additional Borrower Request and Assumption Agreement; (ii) agrees that each of
the Loan Documents to which it is a party is in full force and effect and
continues to be its legal, valid and binding obligation enforceable in
accordance with its respective terms; and (iii) agrees that the obligations,
indebtedness and liabilities of the Additional Borrower arising as a result
thereof are guaranteed by the undersigned pursuant to the Loan Documents.

 

 

 

PIROD, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

VALMONT COATINGS, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

VALMONT NEWMARK, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Signed sealed and delivered by Valmont Queensland Pty Ltd. ACN 142 183 800 in
accordance with s127 of the Corporations Act 2001

(Cth) in the presence of:

 

VALMONT QUEENSLAND PTY LTD.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT I

TO

VALMONT INDUSTRIES, INC.

CREDIT AGREEMENT

 

FORM OF ADDITIONAL BORROWER NOTICE

 

--------------------------------------------------------------------------------


 

ADDITIONAL BORROWER NOTICE

 

Date:            ,       

 

To:                             Valmont Industries, Inc.

 

The Lenders party to the Credit Agreement referred to below

 

Ladies and Gentlemen:

 

This Notice is made and delivered pursuant to Section 5.10 of that certain First
Amended and Restated Credit Agreement, dated as of October 18, 2017 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among Valmont Industries, Inc., a Delaware
corporation (the “Company”), certain Subsidiaries of the Company, the Lenders
from time to time party thereto, and JPMorgan Chase Bank, N.A., as
administrative agent.  All capitalized terms used in this Notice and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

 

The Administrative Agent hereby notifies Company and the Lenders that effective
as of the date hereof [                        ] shall be an additional Borrower
under the Credit Agreement and other Loan Documents and may receive Loans for
its account on the terms and conditions set forth in the Credit Agreement.

 

This Notice shall constitute a Loan Document under the Credit Agreement.

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------